


Exhibit 10.2




Execution Version




TERM LOAN AGREEMENT
DATED AS OF FEBRUARY 3, 2012
BY AND AMONG
WELLS OPERATING PARTNERSHIP II, L.P.,
AS BORROWER,
J.P. MORGAN SECURITIES LLC
AND
PNC CAPITAL MARKETS LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
AND
PNC BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT
AND
REGIONS BANK,
U.S. BANK NATIONAL ASSOCIATION,
TD BANK, N.A.
AND
UNION BANK, N.A.
AS DOCUMENTATION AGENTS
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5,
AS LENDERS



--------------------------------------------------------------------------------




Table of Contents


Page


ARTICLE I.
Definitions    1

Section 1.1
Definitions    1

Section 1.2
General; References to Times    28

Section 1.3
Accounting Terms; GAAP    28

ARTICLE II.
Credit Facility    29

Section 2.1
Term Loans    29

Section 2.2
[Reserved]    29

Section 2.3
[Reserved]    29

Section 2.4
Rates and Payment of Interest on Loans    29

Section 2.5
Number of Interest Periods    30

Section 2.6
Repayment of Loans    30

Section 2.7
Optional Prepayments    30

Section 2.8
Continuation    31

Section 2.9
Conversion    31

Section 2.10
Notes    32

Section 2.11
[Reserved]    32

Section 2.12
Extension of Termination Date    32

Section 2.13
[Reserved]    32

Section 2.14
Incremental Term Loans    32

Section 2.15
Advances by Agent    33

ARTICLE III.
Payments, Fees and Other General Provisions    34

Section 3.1
Payments    34

Section 3.2
Pro Rata Treatment    34

Section 3.3
Sharing of Payments, Etc    35

Section 3.4
Several Obligations    35

Section 3.5
Minimum Amounts    36

Section 3.6
Fees    36

Section 3.7
Computations    36

Section 3.8
Usury    36

Section 3.9
Agreement Regarding Interest and Charges    36

Section 3.10
Statements of Account    37


i

--------------------------------------------------------------------------------




Section 3.11
Defaulting Lenders    37

Section 3.12
Taxes    37

Section 3.13
Interest Rate Protection Arrangements    38

ARTICLE IV.
Yield Protection, Etc.    39

Section 4.1
Additional Costs; Capital Adequacy    39

Section 4.2
Suspension of LIBOR Rate Loans    40

Section 4.3
Illegality    40

Section 4.4
Compensation    40

Section 4.5
Affected Lenders    41

Section 4.6
Treatment of Affected Loans    41

Section 4.7
Change of Lending Office    42

Section 4.8
Assumptions Concerning Funding of LIBOR Rate Loans    42

ARTICLE V.
Conditions Precedent    42

Section 5.1
Initial Conditions Precedent    42

Section 5.2
Additional Conditions Precedent    45

Section 5.3
Conditions as Covenants    45

ARTICLE VI.
Representations and Warranties    45

Section 6.1
Representations and Warranties    45

Section 6.2
Survival of Representations and Warranties, Etc    55

ARTICLE VII.
Affirmative Covenants    56

Section 7.1
Preservation of Existence and Similar Matters    56

Section 7.2
Compliance with Applicable Law and Contracts    56

Section 7.3
Maintenance of Property    56

Section 7.4
Conduct of Business    57

Section 7.5
Insurance    57

Section 7.6
Payment of Taxes and Claims    57

Section 7.7
Visits and Inspections    58

Section 7.8
Use of Proceeds    58

Section 7.9
Environmental Matters    58

Section 7.10
Books and Records    59

Section 7.11
Further Assurances    59

Section 7.12
Guarantors    59

Section 7.13
REIT Status    60

Section 7.14
Distribution of Income to the Borrower    60

Section 7.15
Reporting Company    61


ii

--------------------------------------------------------------------------------




Section 7.16
Maintenance of Rating    61

ARTICLE VIII.
Information    61

Section 8.1
Quarterly Financial Statements    61

Section 8.2
Year-End Statements    62

Section 8.3
Compliance Certificate    62

Section 8.4
Other Information    63

Section 8.5
Additions and Substitutions to and Removals From Unencumbered Assets    65

ARTICLE IX.
Negative Covenants    67

Section 9.1
Financial Covenants    68

Section 9.2
Indebtedness    68

Section 9.3
Certain Permitted Investments of Obligors, etc    69

Section 9.4
Investments Generally    69

Section 9.5
Liens; Negative Pledges; Other Matters    70

Section 9.6
Restricted Payments; Stock Repurchases    71

Section 9.7
Merger, Consolidation, Sales of Assets and Other Arrangements    72

Section 9.8
Fiscal Year    72

Section 9.9
Modifications to Certain Agreements    73

Section 9.10
Transactions with Affiliates    73

Section 9.11
ERISA Exemptions    73

Section 9.12
Restriction on Prepayment of Indebtedness    73

Section 9.13
Modifications to Governing Documents    74

Section 9.14
Occupancy of Unencumbered Assets    74

ARTICLE X.
Default    74

Section 10.1
Events of Default    74

Section 10.2
Remedies Upon Event of Default    77

Section 10.3
Allocation of Proceeds    78

Section 10.4
[Reserved]    79

Section 10.5
Performance by Agent    79

Section 10.6
Rights Cumulative    79

ARTICLE XI.
The Agent    79

Section 11.1
Authorization and Action    79

Section 11.2
Agent's Reliance, Etc    80

Section 11.3
Notice of Defaults    81


iii

--------------------------------------------------------------------------------




Section 11.4
JPMorgan Chase Bank, N.A    81

Section 11.5
Approvals of Lenders    81

Section 11.6
Lender Credit Decision, Etc    82

Section 11.7
Indemnification of Agent    82

Section 11.8
Successor Agent    83

Section 11.9
Titled Agents    84

Section 11.10
Other Loans by Lenders to Obligors    84

ARTICLE XII.
Miscellaneous    84

Section 12.1
Notices    84

Section 12.2
Expenses    86

Section 12.3
Setoff    87

Section 12.4
Governing Law; Litigation; Jurisdiction; Other Matters; Waivers    87

Section 12.5
Successors and Assigns    88

Section 12.6
Amendments    90

Section 12.7
Nonliability of Agent and Lenders    91

Section 12.8
Confidentiality    91

Section 12.9
Indemnification    92

Section 12.10
Termination; Survival    94

Section 12.11
Severability of Provisions    95

Section 12.12
[Intentionally Omitted]    95

Section 12.13
Counterparts    95

Section 12.14
Obligations with Respect to Obligors and Subsidiaries    95

Section 12.15
Limitation of Liability    95

Section 12.16
Entire Agreement    96

Section 12.17
Construction    96

Section 12.18
Time of the Essence    96

Section 12.19
Patriot Act    96

SCHEDULES AND EXHIBITS
SCHEDULE I        Commitments
SCHEDULE 6.1(b)    Ownership Structure
SCHEDULE 6.1(f)    Properties
SCHEDULE 6.1(g)    Existing Indebtedness

iv

--------------------------------------------------------------------------------




SCHEDULE 6.1(i)    Litigation
SCHEDULE 6.1(k)    Financial Statements
SCHEDULE 6.1(p)    Environmental Matters
SCHEDULE 6.1(y)    List of Unencumbered Assets
SCHEDULE 6.1(ee)    Eminent Domain Proceedings
EXHIBIT A        Form of Assignment and Acceptance Agreement
EXHIBIT B        Form of Contribution Agreement
EXHIBIT C        Form of Guaranty
EXHIBIT D        Form of Joinder Agreement
EXHIBIT E        Form of Notice of Borrowing
EXHIBIT F        Notice of Continuation
EXHIBIT G        Notice of Conversion
EXHIBIT H        [Reserved]
EXHIBIT I        [Reserved]
EXHIBIT J        Form of Note
EXHIBIT K        Form of Compliance Certificate





v

--------------------------------------------------------------------------------








THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of February 3, 2012 by and
among WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership
(“Borrower”), each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5(d) (collectively, the
“Lenders” and individually a “Lender”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Agent”).
WHEREAS, the Borrower is primarily engaged in the business of purchasing,
developing, owning, operating, leasing and managing office, industrial and
retail properties;
WHEREAS, the Borrower has requested that certain of the Lenders provide a term
loan facility to provide for Borrower's working capital and other lawful
corporate purposes, and the Lenders have indicated their willingness to lend to
the Borrower, on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:
ARTICLE I. DEFINITIONS


Section 1.1 Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Additional Costs” has the meaning given to that term in Section 4.1.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Term Loans which shall be consistent with the applicable
provisions of this Agreement relating to New Term Loans otherwise satisfactory
to the Agent and the Borrower.
“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
the Borrower for the immediately preceding calendar quarter less (b) the Capital
Reserve for such period.
“Adjusted Total Asset Value” means as of any date of determination the sum of
(a) Total Asset Value less (b) the value of assets (determined in a manner
consistent with the definition of Total Asset Value) owned or leased by Excluded
Subsidiaries or Unconsolidated Affiliates and included in Total Asset Value.
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with such Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.
“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Lenders under the terms of this Agreement, and any of its successors.
“Agreement Date” means the date as of which this Agreement is dated.



--------------------------------------------------------------------------------




“Alternate Base Rate” means for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the LIBOR Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively.
“Anti-Terrorism Laws” has the meaning given to that term in Section 6.1(hh).
“Applicable Credit Ratings” means the Borrower's corporate credit or issuer
ratings (which may be a private rating) issued by S&P or Moody's.
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means, for any day with respect to any Loans, the applicable
rate per annum set forth below under the caption “Base Rate - Applicable Margin”
or “LIBOR Rate - Applicable Margin”, as the case may be, based upon the Rating
of the Borrower in the table below:
RATINGS LEVEL
MOODY'S/
S&P APPLICABLE CREDIT RATING
BASE RATE - APPLICABLE
MARGIN
LIBOR RATE -
APPLICABLE
MARGIN
Level I Rating
Baa1/BBB+
or higher
0.30%
1.30%
Level II Rating
Baa2/BBB
0.60%
1.60%
Level III Rating
Baa3/BBB-
0.85%
1.85%
Level IV Rating
Below Baa3/BBB-
1.30%
2.30%



For purposes hereof (A) if the Borrower has only one Rating, such Rating shall
determine pricing, (B) if the Borrower has two Ratings and the Ratings of the
Rating Agencies do not match, then the higher of two Applicable Credit Ratings
shall determine pricing; provided, however, that if the two Applicable Credit
Ratings are two gradations apart, then the rating that is between the two
differing Applicable Credit Ratings shall determine pricing and (C) if the
Applicable Credit Ratings established or deemed to have been established by the
Rating Agencies for such debt of the Borrower shall be changed (other than as a
result of change in the rating system of any such Rating Agency), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Agent and the Lenders pursuant to the
terms of the Loan Documents. Each change in the Applicable Margin under this
clause (i) shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such changes. If the rating system of a Rating Agency shall change, the
Borrower and the Requisite Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system of such Rating Agency, and
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change.


The credit rating in effect on any date for the purposes hereof is that in
effect at the close of business on such date. If at any time the Borrower has no
Moody's Rating and no S&P Rating, then the Applicable

2

--------------------------------------------------------------------------------




Margin shall be determined by reference to (x) the Level III Rating if the Debt
to Total Asset Value Ratio as of the end of the most recent fiscal quarter for
which financial statements are available is greater than thirty-five percent
(35%) and (y) the Level I Rating if the Debt to Total Asset Value Ratio as of
the end of the most recent fiscal quarter for which financial statements are
available is equal to or less than thirty-five percent (35%).


Any adjustment in the Applicable Margin shall be applicable to all existing
Loans.


Any recalculation of interest required by this provision shall survive
termination of this Agreement and this provision shall not in any way limit any
of the Agent's and the Lenders' other rights and remedies under the Loan
Documents.
“Approved Bond Transaction” means those real property projects and any other
real property developments (a) in which the Borrower or any Guarantor acquires
an interest as a lessee in real property subject to a bond transaction
encumbering the property wherein the Borrower or such Guarantor is also the
owner of the applicable bonds; (b) pursuant to which rental payments of the
Borrower or applicable Guarantor as lessee ultimately run to the Borrower or
such Guarantor in the form of payments on the applicable bonds and are in an
amount that are equivalent (or nearly so) with the required payments under the
bonds; and (c) which lease (i) has a remaining term of not less than twenty (20)
years or provides a purchase option in favor of the Borrower or the applicable
Guarantor for the underlying land that is exercisable by the Borrower or such
Guarantor at the option of the Borrower or such Guarantor, as appropriate, prior
to or simultaneously with the expiration of the lease and for a de minimus or
nominal purchase price, (ii) under which any required rental payment or other
payment due under such lease from the Borrower or the applicable Guarantor to
the lessor have been assigned to secure the bonds held by the Borrower or the
applicable Guarantor and no payment default has occurred and no other default
has occurred which would permit the termination of the lease, (iii) where no
party to such lease is the subject of a Bankruptcy Event, (iv) contains
customary provisions either (A) protective of any lender to the lessee or (B)
whereby the lessor expressly agrees upon request to subordinate the lessor's fee
interest to the rights and remedies of such a lender, (v) where the Borrower's
or the applicable Guarantor's interest in the real property or the lease is not
subject to (A) any Lien other than Permitted Liens of the types described in
clauses (a), (c) and (d) of the definition of Permitted Liens and the
instruments securing the bonds held by the Borrower or the applicable Guarantor,
and (vi) such lease and bond documents permits reasonable transferability
thereof (including the right to sublease to occupancy tenants), in each case,
documented and structured in a manner satisfactory to the Agent in its
reasonable discretion.
“Assignee” has the meaning given to that term in Section 12.5(d).
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.
“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointment
by a court or governmental agency of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency; or (b) the
commencement against such Person of an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect,

3

--------------------------------------------------------------------------------




or of any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its property or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed for a period of ninety (90) consecutive
days, or the repossession or seizure by a creditor of such Person of a
substantial part of its property; or (c) such Person shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment of or the
taking possession by a receiver, liquidator, assignee, creditor in possession,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property or make any general assignment for the benefit
of creditors; or (d) such Person shall admit in writing its inability to pay its
debts generally as they become due.
“Base Rate Loan” means a Loan bearing interest at a rate based on the Alternate
Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Rate Loan, any such day that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $1.00 per square foot per annum for all office Properties,
$0.50 per square foot per annum for all industrial Properties and $0.15 per
square foot per annum for all other Properties multiplied by (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in the determination of Capital Reserves. If the term Capital Reserves
is used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Borrower,
Guarantors and their Subsidiaries and a proportionate share of all Properties of
all Unconsolidated Affiliates.
“Capitalization Rate” means 8.00%.
“Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and

4

--------------------------------------------------------------------------------




Development, or a political subdivision of any such country, acting through a
branch or agency, which bank at the time of the acquisition thereof has capital
and unimpaired surplus in excess of $500,000,000 and which bank or its holding
company at the time of the acquisition thereof has a short‑term commercial paper
rating of at least A-2 or the equivalent by S&P or at least P‑2 or the
equivalent by Moody's; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at the time of the acquisition thereof at least A‑2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody's,
in each case with maturities of not more than one year from the date acquired;
and (e) investments in money market funds registered under the Investment
Company Act of 1940, which have at the time of the acquisition thereof net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.
“Change of Control” means the occurrence of any of the following:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-three percent (33%) of the total voting power of
the then outstanding voting stock of the REIT Guarantor;


(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) acquires, directly or indirectly, by contract or otherwise,
the power to exercise control over the Equity Interests of the REIT Guarantor
representing more than thirty-three percent (33%) of the total voting power
represented by the issued and outstanding Equity Interests of the REIT
Guarantor;


(c) during any period of 12 consecutive months, a majority of the Board of
Trustees or Directors of the REIT Guarantor consists of individuals who were not
either (i) trustees or directors of the REIT Guarantor as of the corresponding
date of the previous year, (ii) selected or nominated to become trustees or
directors by the Board of Trustees or Directors of the REIT Guarantor of which a
majority consisted of individuals described in clause (b)(i) above, or (iii)
selected or nominated to become trustees or directors by the Board of Trustees
or Directors of the REIT Guarantor of which a majority consisted of individuals
described in clause (b)(i) above and individuals described in clause (b)(ii),
above;


(d) the REIT Guarantor shall fail to be the sole general partner of the Borrower
or shall fail to own, directly or indirectly, free of any liens, encumbrances or
adverse claims, at least sixty-six and two-thirds percent (66-2/3%) of the
voting Equity Interests of the Borrower; or


(e) Borrower or the REIT Guarantor fails to own, directly or indirectly, free of
any liens, encumbrances or adverse claims, at least seventy-five percent (75%)
of the Equity Interests of each Guarantor (other than the REIT Guarantor),
control all major decisions of such Guarantor (including, without limitation,
decisions to sell or encumber property) and otherwise possess the ordinary
voting power to elect a majority of the board of directors, or other persons
performing similar functions, of each such Guarantor; provided that the Borrower
or the REIT Guarantor must directly or indirectly own, free of any liens,
encumbrances or adverse claims, one hundred percent (100%) of each Guarantor
that owns any Unencumbered Asset.


“Commitment” means, as to each Lender, (a) such Lender's obligation to make
Loans pursuant to

5

--------------------------------------------------------------------------------




Section 2.1 on the Effective Date in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule I hereto as such Lender's
“Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be increased pursuant to Section 2.14, or adjusted as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5 or (b) any New Term Loan Commitment of such Lender.
The aggregate Commitments of the Lenders at the Effective Date is $375,000,000.
“Commitment Percentage” means, as to each Lender, (a) prior to the making of the
Loan on the Effective Date, the ratio, expressed as a percentage, of (i) the
amount of such Lender's Commitment to (ii) the aggregate amount of the
Commitments of all Lenders hereunder and (b) after the making of the Loan on the
Effective Date, the ratio expressed as a percentage, of (i) the unpaid principal
amount of such Lender's Loan to (ii) the aggregate unpaid principal amount of
all Loans.
“Compliance Certificate” has the meaning given to that term in Section 8.3.
“Construction Budget” means, in the aggregate, the fully budgeted total cost to
develop the property under construction, including the acquisition cost of land
as reasonably determined by Borrower in good faith.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve (12) months of any date of
determination.
“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person's obligation under a guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation; (c) all obligations, contingent or otherwise, of such
Person under any synthetic lease, tax retention operating lease, or similar off
balance sheet financing arrangement; (d) all obligations of such Person with
respect to any take-out commitment or forward equity commitment; (e) purchase
obligations net of asset value; and (f) all obligations under performance and/or
completion guaranties (or other agreements the practical effect of which is to
assure performance or completion of such obligations) as and to the extent such
obligations are required to be included as liabilities on the balance sheet of
such Person in accordance with GAAP.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Rate Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
“Contribution Agreement” means the Contribution Agreement of even date herewith
in substantially

6

--------------------------------------------------------------------------------




the form of Exhibit B to be executed by the Borrower and the Guarantors.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.
“Credit Event” means the making (or deemed making) of any Loan.
“Debt to Total Asset Value Ratio” means the ratio (expressed as a percentage) of
(a) the sum of the Borrower's, the Guarantors' and their respective
Subsidiaries' Indebtedness to (b) Total Asset Value.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans within three (3) Business Days of the
date required to be funded by it hereunder, (b) notified the Borrower, the Agent
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (d) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; unless in the
case of (i) or (ii) the bankruptcy court or such receiver, conservator, trustee,
administrator, assignee or other Person or custodian confirms or affirms that
such Lender will continue to comply with its funding obligations under this
Agreement; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in such Lender or
parent company thereof by a Governmental Authority or agency thereof.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after

7

--------------------------------------------------------------------------------




taking into account the effect of any legally enforceable netting agreement
relating to such Derivatives Contracts, (a) for any date on or after the date
such Derivatives Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Derivatives Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Derivatives Contracts (which may include the Agent or
any Lender).
“Development Property” means a Property currently under development for use as
an office or industrial building that has not become a Stabilized Property, or
on which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed, provided that such a
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least twelve (12) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not become
a Stabilized Property.
“Dividend Reinvestment Proceeds” means, as of any date of determination and for
any given period, an amount equal to all dividends or other distributions paid
by the REIT Guarantor during such period, directly or indirectly, on account of
any shares of any equity interest of the REIT Guarantor which any holder(s) of
such equity interest direct to be used, concurrently with the making of such
dividend or distribution, for the purpose of purchasing for the account of such
holder(s) additional equity interests in the REIT Guarantor or any of its
Subsidiaries.
“Documentation Agents” mean Regions Bank, U.S. Bank National Association, TD
Bank, N.A. and Union Bank, N.A.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP, exclusive of the following (but only
to the extent included in the determination of such net income (loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; and (iv) non-cash impairment charges and extraordinary or non-recurring
gains and losses (including, for the avoidance of doubt, all gains on retirement
of any debt); plus (b) such Person's pro rata share of EBITDA of its
Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
all intangibles, without duplication, pursuant to ASC 805.
“Effective Date” means the date on which all of the conditions precedent set
forth in Section 5.1 shall have been satisfied or waived in writing by the
Requisite Lenders and the Loan is made.
“Eligible Assignee” means any Person who is: (i) currently a Lender or an
Affiliate of a current Lender; (ii) a commercial bank, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.

8

--------------------------------------------------------------------------------




“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of forty (40) years or more from the Effective Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by institutional mortgagees making a
commercial loan secured by the interest of the holder of the leasehold estate
demised pursuant to a ground lease.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean‑up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
“Equity Percentage” means the aggregate ownership percentage of the Borrower,
the other Obligors or their respective Subsidiaries in each Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder in effect from time to time.
“ERISA Group” means the Borrower, the other Obligors, any Subsidiary of the
Borrower or any of the other Obligors and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, the other Obligors or any of
their respective Subsidiaries, are treated as a single employer under
Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means (x) any Subsidiary of the Borrower or the REIT
Guarantor (a) holding title to assets which are or are to become collateral for
any Secured Debt of such Subsidiary; (b) which is

9

--------------------------------------------------------------------------------




prohibited from guarantying the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Debt or (ii) a
provision of such Subsidiary's organizational documents which provision was
included in such Subsidiary's organizational documents as a condition to the
extension of such Secured Debt; and (c) the liabilities for which none of the
Guarantors (other than the REIT Guarantor), any of their respective Subsidiaries
(other than another Excluded Subsidiary) or any other Obligor (other than the
Borrower and REIT Guarantor) has any Contingent Liability or is otherwise liable
with respect to any of the Indebtedness of such Subsidiary, except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions from non recourse liability or (y) any Subsidiary which
is not a Wholly Owned Subsidiary and with respect to which the REIT Guarantor or
the Borrower, as applicable, does not have sufficient voting power (and is
unable, after good faith efforts to do so, to cause any necessary non-affiliated
equity holders to agree) to cause such entity to become a “Guarantor” or,
notwithstanding such voting power, the interests of such non-affiliated holders
has material economic value in the reasonable judgment of the Borrower that
would be impaired by such Subsidiary becoming a “Guarantor”
“Executive Order” has the meaning given to that term in Section 6.1(hh).
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm's-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate quoted to the Agent by federal funds dealers selected by the Agent on such
day on such transaction as determined by the Agent.
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower to the Agent or any Lender hereunder
or under any other Loan Document.
“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA to
(b) Fixed Charges for the period used to calculate EBITDA; provided that the net
income of the Borrower relating to Approved Bond Transactions shall be excluded
from Adjusted EBITDA and the payments made by the Borrower with respect to
Capitalized Lease Obligations relating to Approved Bond Transactions shall be
excluded from Fixed Charges in the calculation of the Fixed Charge Coverage
Ratio.
“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower, the Guarantor and their respective Subsidiaries determined on a
consolidated basis for such period, plus (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, the Guarantors and
their respective Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Dividends paid during such period. Such Person's Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.

10

--------------------------------------------------------------------------------




“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring,
mark-to-market adjustments on interest rate swaps, and sales of property during
such period, plus (c) depreciation with respect to such Person's real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, all after adjustment for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated entities will be
calculated to reflect funds from operations on the same basis.
“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the Agreement Date.
“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.
“Gross Cash Proceeds” means, with respect to any Equity Issuance by any Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance.
“Guarantors” means, individually and collectively, as the context shall require,
the REIT Guarantor and all other Material Subsidiaries (other than Excluded
Subsidiaries) and any other Person that is now or hereafter a party to the
Guaranty as a “Guarantor”.
“Guaranties” (whether one or more) means the Guaranty substantially in the form
of Exhibit C executed by the Guarantors as of the Agreement Date and delivered
to the Agent in accordance with this Agreement.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (f) any other chemicals,

11

--------------------------------------------------------------------------------




materials or substances regulated pursuant to any Environmental Law.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than accounts payable incurred in the
ordinary course of business which are not more than sixty (60) days past due);
(b) all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person, but excluding those Capitalized Lease
Obligations relating to Approved Bond Transactions; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person); (h) net obligations under any Derivatives Contract not entered into as
a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof; (i) all Contingent Liabilities of such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim); (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person's pro rata share of the Indebtedness of
any Unconsolidated Affiliate of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person's pro rata
share of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person's pro rata portion of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). All Loans shall constitute Indebtedness of the Borrower.
“Intellectual Property” has the meaning given to that term in Section 6.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower, the Guarantors and their respective
Subsidiaries, including capitalized interest not funded under a construction
loan interest reserve account plus recurring fees such as recurring issuer,
trustee and credit enhancement fees in connection with tax-exempt financings,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower's, the Guarantors' and their respective Subsidiaries' Equity
Percentage of Interest Expense of their Unconsolidated Affiliates for such
period.
“Interest Period” means with respect to any LIBOR Rate Loan, each period
commencing on the date such LIBOR Rate Loan is made or the day following the
last day of the next preceding Interest Period for such Loan and ending one (1)
month, two (2) months, three (3) months or six (6) months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month

12

--------------------------------------------------------------------------------




(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. Notwithstanding the foregoing:
(i) no Interest Period for a LIBOR Rate Loan shall end after the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the next succeeding Business Day (or, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
next preceding Business Day).
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is for the purpose of hedging the interest rate exposure associated with the
Loan and not for speculative purposes.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person; (d)
the purchase or other acquisition of Cash Equivalents or (e) the acquisition in
the ordinary course of business of any interests in real property or any other
investment. Any binding commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in the Loan
Documents, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit D.
“JPMCB” means JPMorgan Chase Bank, N.A., together with its successors and
assigns.
“Lender” means each financial institution from time to time party hereto,
together with its respective successors and permitted assigns.
“Lender Counterparty” means each counterparty to an Interest Rate Agreement that
is a Lender, the Agent or any of their respective Affiliates (including any
Person who is the Agent or a Lender (and any Affiliate thereof) as of the
Agreement Date or the date on which such Person enters into such Interest Rate
Agreement, but at any time subsequent to the Agreement Date or entering into
such Interest Rate Agreement, as the case may be, ceases to be the Agent or a
Lender, as the case may be).
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto (or, if not set forth
thereon, as specified in its Administrative Questionnaire provided to the Agent)
or in the applicable Assignment and Acceptance Agreement, or such other office
of such Lender as such Lender may notify the Agent in writing from time to time.
“LIBOR Base Rate” means, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum appearing on Reuters BBA Libor Rates Page 3750 (or
on any successor or substitute page of such

13

--------------------------------------------------------------------------------




page) providing rate quotations comparable to those currently provided on such
page of such page, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBOR
Base Rate” with respect to such LIBOR Rate Loan for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any Interest Period
therefore, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBOR Base Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“LIBOR Rate Loans” means Loans bearing interest at a rate based on the LIBOR
Base Rate or LIBOR Rate, as applicable.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.
“Liquidity Event” means that REIT Guarantor has satisfied one of the following
conditions: (1) the REIT Guarantor has extended the listing deadline for its
Equity Interests under the Governing Documents of the REIT Guarantor to a date
that is at least 90 days after (x) the Termination Date (in the case of the
initial Termination Date) or (y) the proposed extended Termination Date (in the
case of the exercise of the extension option set forth in Section 2.12), (2) the
REIT Guarantor has obtained stockholder approval for its Equity Interests to not
be listed on a national securities exchange and for the REIT Guarantor to
continue to operate as an unlisted company for a period (A) beyond the
Termination Date (in the case of the initial Termination Date) or (B) the
proposed extended Termination Date (in the case of the exercise of the extension
option set forth in Section 2.12), or (3) the REIT Guarantor has successfully
listed its Equity Interests on a national securities exchange.
“Loan” or “Loans” means the loan made by the Lenders to the Borrower pursuant to
Section 2.1, and any New Term Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, the Contribution
Agreement, each Joinder Agreement, and each other document or instrument now or
hereafter executed and delivered by an Obligor in connection with, pursuant to
or relating to this Agreement.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such

14

--------------------------------------------------------------------------------




Person which by the terms of such Equity Interest (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for common
stock or other equivalent common Equity Interests), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests); in each case, on or prior to
the Termination Date. Stock in the REIT Guarantor shall not be deemed
Mandatorily Redeemable Stock solely due to the Share Redemption Program,
provided that (x) no Default or Event of Default exists or would arise from any
redemption pursuant to the Share Redemption Program and (y) the aggregate amount
of redemptions pursuant to the Share Redemption Program in any calendar year
shall not exceed the amount permitted under the Share Redemption Program as of
the Agreement Date.
“Market Square Property” means the complex of two office buildings known as
Market Square located at 701 and 801 Pennsylvania Avenue, NW, in Washington, DC.
“Material Adverse Effect” means a material adverse change in or effect on
(a) the business, assets, financial condition, liabilities (actual or
contingent), or results of operations or prospects of the Borrower and its
Subsidiaries or any other Obligor and its Subsidiaries each taken as a whole,
(b) the ability of an Obligor to perform its obligations under the Loan
Documents to which it is a party, (c) the validity or enforceability of such
Loan Documents, or (d) the rights and remedies of the Lenders and the Agent
under the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Obligor or
any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary of the Borrower or the REIT Guarantor
which either (a) has assets which constitute more than five percent (5%) of
Adjusted Total Asset Value at the end of the most recent calendar quarter of the
Borrower, or (b) owns (or is the lessee under an Eligible Ground Lease of) an
Unencumbered Asset included in determining the Unencumbered Assets Value.
“Minimum Unencumbered Asset Certificate” has the meaning set forth in
Section 8.5(c).
“Minimum Unencumbered Asset Requirements” has the meaning set forth in
Section 8.5(c).
“Moody's” means Moody's Investors Service, Inc. and its successors.
“Mortgage Receivable” means mortgage and notes receivable and other promissory
notes, including interest payments thereunder, of the Borrower or any Subsidiary
in a Person (other than the REIT Guarantor or its Subsidiaries).
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a

15

--------------------------------------------------------------------------------




Person as security for the Indebtedness of such Person or any other Person, or
entitles another Person to obtain or claim the benefit of a Lien on any assets
of such Person; provided, however, that an agreement that conditions a Person's
ability to encumber its assets upon the maintenance of one or more specified
ratios that limit such Person's ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets, shall not constitute a Negative Pledge.
“Net Dividends” means, for any given period of time for the REIT Guarantor, an
amount equal to (a) one hundred percent (100.0%) of all dividends or other
distributions, direct or indirect, on account of any shares of any Equity
Interest of the REIT Guarantor (except dividends or distributions payable solely
in shares of that class of equity interest to the holders of that class) during
such period, less (b) any amount of such dividends or distributions constituting
Dividend Reinvestment Proceeds.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to the sum of (a)  the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants' obligations for rent) minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes, insurance and other expenses not paid
quarterly); provided there shall be deducted from such amount the following (to
the extent not duplicative of deductions already taken in the calculation of Net
Operating Income), on a pro rata basis for such period, management expenses
computed at an annual rate equal to the greater of (i) two percent (2.0%) of the
annualized gross revenue of such Property or (ii) the annualized amount of
management fees actually incurred with respect to such Property. The Borrower
may perform the preceding calculation on an aggregate basis for all such
Properties wherever the context would appropriately permit or warrant the use of
an aggregate calculation. For purposes of calculating the NOI of any Property,
if such Property is owned, in whole or in part, by one or more Non-Wholly Owned
Subsidiaries, there shall be deducted from such calculation all NOI not
allocated to Borrower's or REIT Guarantor's interest in such Non-Wholly Owned
Subsidiaries pursuant to any agreement or instrument governing the same.
“New Term Loan Commitments” has the meaning set forth in Section 2.14.
“New Term Loan Lender” has the meaning set forth in Section 2.14.
“New Term Loans” has the meaning set forth in Section 2.14.
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness or (b) if such Person is a
Single Asset Entity, any Indebtedness for borrowed money of such Person.
“Non-Wholly Owned Subsidiary” means any Subsidiary which is not a Wholly Owned
Subsidiary.
“Note” has the meaning given to that term in Section 2.10.
“Notice of Borrowing” means a notice in the form of Exhibit E to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrower's request for a
borrowing of the Loan.
“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent

16

--------------------------------------------------------------------------------




pursuant to Section 2.8 evidencing the Borrower's request for the Continuation
of a LIBOR Rate Loan.
“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrower's request for the
Conversion of a Loan from one Type to another Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Obligors owing to the Agent or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.
“Obligors” means any Person now or hereafter primarily or secondarily obligated
to pay all or any part of the Obligations, including the Borrower and the
Guarantors.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
and paying rent (or subject to free rent for periods of ninety (90) days or
less) at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for thirty (30) or
more days to (b) the aggregate net rentable square footage of such Property. For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within ninety (90) days of such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the REIT
Guarantor, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the REIT
Guarantor would be required to disclose in the “Management's Discussion and
Analysis of Financial Condition and Results of Operations” section of the REIT
Guarantor's report on Form 10‑Q or Form 10‑K (or their equivalents) which the
REIT Guarantor is required to file with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor). As used in this
definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management's Discussion and Analysis About Off Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR Parts 228, 229 and 249).
“Participant” has the meaning given to that term in Section 12.5(c).
“Patriot Act” has the meaning given to that term set forth in Section 12.19.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any governmental authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of this Agreement; (b) liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers'
compensation, unemployment insurance or similar

17

--------------------------------------------------------------------------------




applicable laws; (c) liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (d) the rights
of tenants under leases or subleases not interfering with the ordinary conduct
of business of such Person; (e) liens in favor of the Agent for the benefit of
the Lenders; (f) liens in favor of the Borrower or a Guarantor securing
obligations owing by a Subsidiary to the Borrower or a Guarantor; and (g) liens
securing judgments that do not otherwise give rise to a Default or an Event of
Default.
“Person” means an individual, corporation, partnership, limited liability
company, joint stock company, association, trust or unincorporated organization,
joint venture, a government or any agency or political subdivision thereof, or
any other entity of whatever nature.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the sum of (a) two percent (2.0%) per annum plus (b) the sum of
(i) the Alternate Base Rate plus (ii) Applicable Margin (utilizing the
applicable “Base Rate - Applicable Margin” as identified in the definition of
“Applicable Margin”) as in effect from time to time.
“Potential Unencumbered Asset” has the meaning set forth in Section 8.5(a).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT Guarantor or any of its Subsidiaries. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the REIT Guarantor or any of
its Subsidiaries; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time in its Principal
Office. The Prime Rate is not necessarily the best or the lowest rate of
interest offered by the Lender acting as the Agent or any other Lender. Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
“Principal Office” means the office of the Agent located at 270 Park Avenue, New
York, New York, or such other office of the Agent as the Agent may designate
from time to time.
“Prohibited Person” has the meaning given to that term in Section 6.1(hh).
“Property” means any parcel of real property, together with all improvements
thereon, owned or

18

--------------------------------------------------------------------------------




leased pursuant to a ground lease by the Borrower, any other Obligor, or any of
their respective Subsidiaries or any Unconsolidated Affiliate of the Borrower,
any other Obligor, or any of their respective Subsidiaries and which is located
in a State of the United States of America or the District of Columbia.
“Rating” means, at any time, the Borrower's corporate credit or issuer rating
issued by Moody's or S&P, then in effect (which may be a private rating).
“Rating Agencies” means, collectively, Moody's and S&P.
“Register” has the meaning given to that term in Section 12.5(e).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation, implementation or administration thereof or
compliance by any Lender with any request or directive regarding capital
adequacy. Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines, interpretations or directives thereunder or issued in
connection therewith (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) and (b) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful), in each case pursuant to Basel III,
shall in each case be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted, promulgated, implemented or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“REIT Guarantor” means Wells Real Estate Investment Trust II, Inc., a Maryland
corporation.
“Requisite Lenders” means, as (i) prior to the making of the Loan on the
Effective Date, Lenders whose aggregate Commitment Percentage exceeds fifty
percent (50%) (excluding Defaulting Lenders who, accordingly, are not entitled
to vote in accordance with Section 3.11), or (ii) after the making of the Loan
on the Effective Date, Lenders holding greater than fifty percent (50%) of the
aggregate outstanding principal amount of the Loans (excluding Defaulting
Lenders who, accordingly, are not entitled to vote in accordance with Section
3.11).
“Responsible Officer” means (a) with respect to REIT Guarantor (acting as a
signatory for Borrower), REIT Guarantor's President, chief executive officer,
chief financial officer, chief accounting officer or any other financial officer
who is a vice president or more senior officer, (b) with respect to any other
Obligor, such Obligor's chief executive officer, chief financial officer, or any
other financial officer who is a vice president or more senior officer, and
(c) with respect to any Lender, any officer, partner, managing member or similar
person apparently authorized to execute documents on behalf of such Lender. A
Responsible Officer shall also include any other person or officer specifically
authorized and designated as such by the applicable Person.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account

19

--------------------------------------------------------------------------------




of any Equity Interest of the Borrower, the REIT Guarantor, any other Obligor or
any of their respective Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Equity Interests of identical class to the holders of
that class; (b) any payment on account of any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest of the Borrower, the REIT
Guarantor, any other Obligor or any of their respective Subsidiaries now or
hereafter outstanding, except a conversion or exchange for other Equity
Interests of identical class to the holders of that class; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Borrower, the REIT
Guarantor, any other Obligor or any of their respective Subsidiaries now or
hereafter outstanding.
“Revolving Credit Agreement” means the Credit Agreement dated as of March 7,
2011, by and among the Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent for those lenders, as amended.
“Secured Debt” means with respect to the Borrower and the other Obligors or any
of their respective Subsidiaries as of any given date, the aggregate principal
amount of all Indebtedness of such Persons on a consolidated basis outstanding
at such date and that is secured in any manner by any Lien (other than
Indebtedness secured in any manner by any Lien on any partnership, membership or
other equity interests unless such Indebtedness is also secured by a Lien on
Property), and in the case of the Obligors, shall include (without duplication),
such Obligor's Equity Percentage of the Secured Debt of its Unconsolidated
Affiliates.
“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.
“Secured Recourse Debt to Total Asset Value Ratio” means the ratio (expressed as
a percentage) of Secured Debt (excluding Nonrecourse Indebtedness) to Total
Asset Value.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Shareholder Equity” means an amount equal to shareholders' equity or net worth
of the REIT Guarantor and its Subsidiaries (including, without limitation, the
Excluded Subsidiaries) on a consolidated basis, as determined in accordance with
GAAP.
“Share Redemption Program” means the share redemption program of the REIT
Guarantor filed as Exhibit 4.5 to the REIT Guarantor's Annual Report on
Form 10-K for the year ended December 31, 2009, as such share redemption program
is amended from time to time (with Agent's prior written consent to the extent
required under Section 9.9(b)).
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person's
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all Contingent Liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such

20

--------------------------------------------------------------------------------




Person is able to pay its debts or other obligations in the ordinary course as
they mature; and (c) such Person has capital not unreasonably small to carry on
its business and all business in which it proposes to be engaged.
“S&P” means Standard & Poor's Rating Services, a division of The McGraw Hill
Companies, Inc. and its successors.
“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject, with respect to the
LIBOR Rate, for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Any portion of the Loan
consisting of a LIBOR Rate Loan shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
“Syndication Agent” means PNC Bank, National Association.
“Tangible Net Worth” means, as of a given date, (a) the Shareholder Equity of
the REIT Guarantor and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization expense minus (c) the following
(to the extent reflected in determining Shareholder Equity of the REIT Guarantor
and its Subsidiaries): (i) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation thereof or any
write‑up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP (except for allocations of property
purchase prices pursuant to ASC 805), all determined on a consolidated basis.
“Taxes” has the meaning given to that term in Section 3.12.
“Termination Date” means February 3, 2016; provided that (a) the Termination
Date shall be September 30, 2015 if a Liquidity Event has not occurred by such
date and (b) the Termination Date may be extended as provided in Section 2.12.
“Titled Agent” means any entity given the title of “Lead Arranger and
Bookrunner”, “Syndication Agent”, or “Documentation Agent” with respect to this
Agreement, together with their respective successors and permitted assigns.
“Total Asset Value” means as of any date of determination the sum (without
duplication) of all of the following of the Borrower, the Guarantors and their
Subsidiaries on a consolidated basis determined in

21

--------------------------------------------------------------------------------




accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents, plus (b) with respect to each Property (other than Development
Properties and the Market Square Property) owned for two (2) consecutive fiscal
quarters by the Borrower, a Guarantor or any of their respective Subsidiaries,
the quotient of (i) Net Operating Income less Capital Reserves attributable to
such Property (without regard to its occupancy) for the prior fiscal quarter of
the Borrower most recently ended times four (4), divided by (ii) the applicable
Capitalization Rate, plus (c) the GAAP book value of (1) Properties acquired
during the most recent two (2) fiscal quarters of the Borrower and (2) the
Market Square Property, plus (d) the GAAP book value for Construction-In-Process
for Development Properties, plus (e) the GAAP book value of Unimproved Land. The
Borrower's pro rata share of assets held by Unconsolidated Affiliates (excluding
assets of the type described in the immediately preceding clause (a)) will be
included in Total Asset Value calculations consistent with the above described
treatment for wholly owned assets. For purposes of determining Total Asset
Value, Net Operating Income from Properties acquired or disposed of by the
Borrower, any Subsidiary of the Borrower or any Unconsolidated Affiliate during
the immediately preceding two (2) fiscal quarters of the Borrower shall be
excluded from clause (b) above.
“Total Indebtedness” means all Indebtedness of the Borrower, the REIT Guarantor
and all of their respective Subsidiaries determined on a consolidated basis and
in the case of the Borrower, shall include (without duplication), the Borrower's
pro rata share of the Indebtedness of its Unconsolidated Affiliates.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Rate
Loan or Base Rate Loan.
“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Unencumbered
Assets (without regard to the occupancy of an individual Unencumbered Asset, but
subject to the terms of Section 9.14) for the immediately preceding calendar
quarter less (b) Capital Reserves attributable to such Unencumbered Assets for
such period.
“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed and operational principally
as an industrial or office property unless such property is a Development
Property; (b) the Property is owned, or leased under an Eligible Ground Lease or
Approved Bond Transaction, entirely by the Borrower and/or a wholly-owned
Guarantor; (c) neither such Property, nor any interest of the Borrower or any
Guarantor therein, is subject to any Lien (other than those described in clauses
(a), (c) and (d) of the definition of Permitted Liens) or a Negative Pledge;
(d) if such Property is owned or leased by a Guarantor (i) none of the
Borrower's or any other Guarantor's direct or indirect ownership interest in
such Guarantor is subject to any Lien (other than those described in clauses
(a), (c) and (d) of the definition of Permitted Liens) or to a Negative Pledge;
and (ii) the Borrower directly or indirectly through a Subsidiary, has the right
to take the following actions without the need to obtain the consent of any
Person: (x) to sell, transfer or otherwise dispose of such Property and (y) to
create a Lien on such Property as security for Indebtedness of the Borrower or
such Guarantor, as applicable; (e) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such Property; (f) if such Property constitutes a
Development Property and construction of above-ground improvements has
commenced, such construction has not been terminated, suspended, or otherwise
interrupted for more than one hundred twenty (120) consecutive days (unless such

22

--------------------------------------------------------------------------------




delay is a result of force majeure); (g) such Property is located entirely in a
state within the contiguous 48 states of the continental United States, Hawaii
or the District of Columbia; (h) such Property has been designated as an
“Unencumbered Asset” on Schedule 6.1(y) or in an Unencumbered Asset Certificate
and in either event has not been removed as an Unencumbered Asset pursuant to
Section 8.5(b) and (i) with respect to which Property (x) the Agent shall have
received an officer's certificate from the Borrower certifying that the Property
satisfies all the requirements for an Unencumbered Asset set forth in this
definition, (y) at the time such Property is accepted as an Unencumbered Asset
under this Agreement, the aggregate occupancy level for the preceding calendar
quarter of tenants in possession and paying rent (not more than sixty (60) days
past due) and which are not otherwise in default under their respective leases
was at least eighty percent (80%) of the aggregate rentable area within such
Property and (z) the Weighted Average Duration of all leases for such Property
in effect as of the Effective Date (or such later date on which such Property is
to become an Unencumbered Asset) shall be at least three (3) years. For purposes
of this definition, the “Weighted Average Duration” of any Property shall be
calculated as follows: on any date of determination with respect to such
Property, the number obtained by (i) summing the products obtained by
multiplying (a) the remaining duration at such time of each lease with respect
to such Property by (b) the rentable square footage of the Property subject to
such lease and (ii) dividing such sum by the aggregate rentable square footage
of such Property subject to leases in effect as of such date. Weighted Average
Duration shall be calculated, with respect to any Property, without regard to
any unexercised extension options contained in any lease for such Property.
“Unencumbered Asset Certificate” has the meaning given to that term in Section
8.3.
“Unencumbered Asset Coverage Ratio” means the ratio of (a) the Unencumbered
Asset Value as of the date of determination to (b) the Unsecured Debt of the
Obligors and their Subsidiaries as of such date of determination.
“Unencumbered Asset Value” means as of any date of determination the sum
(without duplication) of (a) the Unencumbered Adjusted NOI from Properties
included in Unencumbered Assets (excluding NOI attributable to (x) Development
Properties included within Unencumbered Assets and (y) Properties included in
the calculation of book value of Unencumbered Assets in clause (b) of this
definition) for the prior fiscal quarter most recently ended times four (4)
divided by the applicable Capitalization Rate, plus (b) the GAAP book value of
all Unencumbered Assets acquired during the two (2) fiscal quarters of the
Borrower most recently ended and the Market Square Property (if an Unencumbered
Asset), plus (c) the GAAP book value of Construction-In-Process for Development
Properties included within Unencumbered Assets, until the earlier of (i) the
date such Property is no longer a Development Property, or (ii) the second
calendar quarter after such Property becomes a Stabilized Property. To the
extent that the aggregate Unencumbered Asset Value attributable to (A)
Properties subject to an Eligible Ground Lease (other than Properties subject to
an Approved Bond Transaction) exceeds ten percent (10%) of the Unencumbered
Asset Value or (B) Development Properties exceeds ten percent (10%) of the
Unencumbered Asset Value, such excess shall be excluded.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Unencumbered
Adjusted NOI to (b) the Unsecured Interest Expense for the immediately preceding
calendar quarter.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other

23

--------------------------------------------------------------------------------




Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.
“Unsecured Debt” means (a) Indebtedness of the Obligors and their Subsidiaries
on a consolidated basis outstanding at any time which is (a) not Secured Debt or
(b) secured in any manner by any Lien on any partnership, membership or other
equity interests unless also secured by a Lien on Property.
“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Obligors and their Subsidiaries on a consolidated basis attributable to
Unsecured Debt of the Obligors and their Subsidiaries for such period.
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower or the REIT
Guarantor in respect of which all of the equity securities or other ownership
interests (other than, in the case of a corporation, directors' qualifying
shares) are at the time directly or indirectly owned by the Borrower or the REIT
Guarantor.
Section 1.2 General; References to Times.


References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to NEW YORK, NEW YORK time.
Section 1.3 Accounting Terms; GAAP.


Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Requisite Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II. CREDIT FACILITY


Section 2.1 Term Loans.

24

--------------------------------------------------------------------------------






(a)Generally. Subject to the terms and conditions hereof, each Lender severally
and not jointly agrees to make a Loan to the Borrower in a principal amount
equal to the amount of such Lender's Commitment. Once repaid, the principal
amount of a Loan may not be reborrowed.


(b)Requesting Loans. The Borrower shall give the Agent notice pursuant to the
Notice of Borrowing of the borrowing of the Loans no later than 11:00 a.m. (i)
in the case of LIBOR Loans, on the date three Business Days prior to the
proposed date of such borrowing, and (ii) in the case of Base Rate Loans, on the
date one Business Day prior to the proposed date for such borrowing. Such Notice
of Borrowing shall be irrevocable once given and binding on the Borrower.


(c)Disbursements of Loan Proceeds. No later than 1:00 p.m. on the date specified
in the Notice of Borrowing, each Lender will make available for the account of
its applicable Lending Office to the Agent at the Principal Office, in
immediately available funds, the proceeds of the Loan to be made by such Lender.
Subject to satisfaction of the applicable conditions set forth in Article V for
such borrowing, the Agent will make the proceeds of such borrowing available to
the Borrower, in immediately available funds, no later than 3:00 p.m. on the
date and in the account specified by the Borrower in such Notice of Borrowing.


Section 2.2 [Reserved].


Section 2.3 [Reserved].


Section 2.4 Rates and Payment of Interest on Loans.


(a)Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:


(i)during such periods as such Loan is a Base Rate Loan, at the Alternate Base
Rate (as in effect from time to time) plus the Applicable Margin (utilizing the
applicable “Base Rate - Applicable Margin” as identified in the definition of
“Applicable Margin”); and


(ii)during such periods as such Loan is a LIBOR Rate Loan, at the LIBOR Rate for
the Interest Period in effect for such Loan plus the Applicable Margin (using
the applicable “LIBOR Rate - Applicable Margin” as identified in the definition
of “Applicable Margin”).


Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
(b)Payment of Interest. Accrued interest on Base Rate Loans shall be payable in
arrears on the first day of each calendar month. Accrued interest on LIBOR Rate
Loans shall be payable in arrears on the last day of each Interest Period and,
in the case of a LIBOR Rate Loan with an Interest Period longer than three (3)
months, on each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period.
Accrued Interest on all Loans shall also be payable in arrears upon termination
of the Commitments. In addition, upon any Conversion of any LIBOR Rate

25

--------------------------------------------------------------------------------




Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such Conversion. Interest
payable at the Post-Default Rate shall be payable from time to time on demand.
Promptly after the determination of any interest rate provided for herein or any
change therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.


Section 2.5 Number of Interest Periods.


There may be no more than five (5) different Interest Periods for LIBOR Rate
Loans that are outstanding at the same time.
Section 2.6 Repayment of Loans.


The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans, together with all other amounts then
outstanding under this Agreement, on the Termination Date.
Section 2.7 Optional Prepayments.


Subject to Section 3.5 and Section 4.4, the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall notify the Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Rate Loan, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of a Base Rate Loan, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Loan, the Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Loan shall be in accordance
with Section 3.5. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.4, and shall be applied in accordance with Section
3.2.
Section 2.8 Continuation.


So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any LIBOR Rate Loan, elect
to maintain such LIBOR Rate Loan or any portion thereof as a LIBOR Rate Loan by
selecting a new Interest Period for such LIBOR Rate Loan. Each new Interest
Period selected under this Section shall commence on the last day of the
immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by the Borrower's giving to the Agent a Notice of Continuation not
later than 11:00 a.m. on the third (3rd) Business Day prior to the date of any
such Continuation. Such notice by the Borrower of a Continuation shall be by
telephone or telecopy, confirmed immediately in writing if by telephone, in the
form of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Rate Loans and portions thereof subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder. Each Notice of Continuation shall be irrevocable
by and binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Agent shall notify each applicable Lender by telecopy, or
other similar form of transmission,

26

--------------------------------------------------------------------------------




of the proposed Continuation. If the Borrower shall fail to select in a timely
manner a new Interest Period for any such LIBOR Rate Loan in accordance with
this Section, or shall fail to give a timely Notice of Continuation with respect
to a Base Rate Loan, or if a Default or Event of Default shall have occurred and
be continuing, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into (or, with respect to a Base Rate Loan,
continue as) a Base Rate Loan notwithstanding the first sentence of Section 2.9
or the Borrower's failure to comply with any of the terms of such Section.
Section 2.9 Conversion.


So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower's giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type. Any Conversion of a LIBOR Rate Loan into a Base Rate Loan
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Rate Loan and, upon Conversion of a Base Rate Loan into a LIBOR Rate Loan, the
Borrower shall pay accrued interest to the date of Conversion on the principal
amount so Converted. Each such Notice of Conversion shall be given not later
than 11:00 a.m. on the Business Day prior to the date of any proposed Conversion
into Base Rate Loans and on the third (3rd) Business Day prior to the date of
any proposed Conversion into LIBOR Rate Loans. Promptly after receipt of a
Notice of Conversion, the Agent shall notify each applicable Lender by telecopy,
or other similar form of transmission, of the proposed Conversion. Subject to
the restrictions specified above, each Notice of Conversion shall be by
telephone (confirmed immediately in writing) or telecopy in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Rate Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.
Section 2.10 Notes.


(a)Note. The Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit J (each a “Note”), payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as originally in effect and
otherwise duly completed, unless a Lender requests to not receive a Note.


(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.


(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.11 [Reserved].


Section 2.12 Extension of Termination Date. The Borrower shall have one option
to extend the Termination Date for one year to February 3, 2017 upon
satisfaction of the following conditions: (i) the

27

--------------------------------------------------------------------------------




Borrower has given the Administrative Agent written notice of its desire to
exercise the extension option at least 30 days, but no more than 180 days,
before the initial Termination Date, (ii) no Default under Section 10.1(a) or
Section 10.1(b) and no Event of Default has occurred and is continuing on the
date of the Borrower's extension notice, (iii) no Default or Event of Default
has occurred and is continuing on the date such extension becomes effective as
set forth below, (iv) the Borrower pays an extension fee equal to 0.15% of the
outstanding principal amount of the Loans, and (v) a Liquidity Event has
occurred. Such extension shall be effective as of the date of delivery of
Borrower's notice of extension described in clause (i) above and the payment of
the extension fee described in clause (iv) above; provided that, upon the
delivery of Borrower's notice of extension or payment of the extension fee,
whichever is the later to occur, the Borrower shall be deemed to have
represented that the conditions in preceding clauses (ii) and (iii) have been
satisfied.


Section 2.13 [Reserved].


Section 2.14 Incremental Term Loans.


The Borrower may by written notice to the Agent, up to two (2) times during the
term of this Agreement, elect to establish one or more new term loan commitments
(the “New Term Loan Commitments”), in an aggregate amount equal to $75,000,000.
Each such notice shall specify (A) the date (each, an “Increased Amount Date”)
on which the New Term Loan Commitments shall be effective, which shall be a date
not less than 5 Business Days after the date on which such notice is delivered
to the Agent, (B) the amount of such New Term Loan Commitments, which must be at
least $25,000,000, and (C) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Term Loan Lender”) to whom such New Term Loan
Commitments be allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the New Term Loan Commitments
may elect or decline, in its sole discretion, to provide a New Term Loan
Commitment. Such New Term Loan Commitments shall become effective, as of such
Increased Amount Date; provided that, both before and after giving effect to
such New Term Loan Commitments (1) no Default or Event of Default shall exist on
such Increase Amount Date before or after giving effect to such New Term Loan
Commitments, as applicable; (2) both before and after giving effect to the
making of any New Term Loans, each of the conditions set forth in Section 5.2
shall be satisfied; (3) the Borrower shall be in pro forma compliance with the
covenants set forth in Section 9.1 as of the last day of the most recently ended
fiscal quarter for which a Compliance Certificate has been delivered after
giving effect to such New Term Loan Commitments; (4) the New Term Loan
Commitments shall be effected pursuant to one or more Additional Credit
Extension Amendments executed and delivered by the Borrower, the New Term Loan
Lender and the Agent, and each of which shall be recorded in the Register; and
(5) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Agent in connection with any such
transaction.
On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment, and (ii) each New
Term Loan Lender shall become a Lender hereunder with respect to the New Term
Loan Commitment and the New Term Loans made pursuant thereto.
The Agent shall notify Lenders promptly upon receipt of the Borrower's notice of
each Increased Amount Date and in respect thereof the New Term Loan Commitments
and the New Term Loan Lenders.
The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be identical to the existing Term Loans. In any event, the upfront fees
applicable to the New Term Loans shall be determined by the Borrower and the
applicable New Term Loan Lenders and shall be set forth in each

28

--------------------------------------------------------------------------------




applicable Additional Credit Extension Amendment. Each Additional Credit
Extension Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Agent to effect the provision of this Section
2.14.
Section 2.15 Advances by Agent.


Unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Loan available to the Agent on the
date of the requested borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender and such Lender shall be liable to
Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon the Agent's demand therefor, the Agent will promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Agent. The Agent shall also be entitled to recover from the Lender
or the Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to the Borrower to the date such corresponding amount is recovered
by the Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate. Subject to the terms of this Agreement (including, without
limitation, Section 12.15), the Borrower does not waive any claim that it may
have against a Defaulting Lender.
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


Section 3.1 Payments.


Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 12:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2 and
3.3., the Agent may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time from any special or general deposit
account of Borrower with the Agent, other than accounts as to which the Agent
has expressly waived offset rights in writing. The Borrower shall, at the time
of making each payment under this Agreement or any Note, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than one (1) Business Day after receipt.
If the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall be payable for
the period of such extension. If a court of competent jurisdiction shall adjudge
that any amount received and distributed by the Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Agent its proportionate share of the amount so adjudged to be repaid or
shall pay over the same in such manner and to such Persons as shall be
determined by such court.
Section 3.2 Pro Rata Treatment.


(a)    Except to the extent otherwise provided herein: (i) each borrowing from
the Lenders under Section 2.1(a) shall be made from the Lenders, pro rata
according to the amounts of their respective

29

--------------------------------------------------------------------------------




Commitments; (ii) each payment or prepayment of principal of Loans by the
Borrower and each payment of the Fees under Section 2.12 shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them, provided that, with respect to any
optional prepayment pursuant to Section 2.7, such prepayments shall be applied
to the Base Rate Loans and/or groups of LIBOR Rate Loans with the same Interest
Period at the direction of the Borrower in its reasonable discretion; (iii) each
payment of interest on Loans by the Borrower shall be made for the account of
the Lenders pro rata in accordance with the amount of interest on such Loans
then due and payable to the respective Lenders; and (iv) the making, Conversion
and Continuation of Loans of a particular Type (other than Conversions provided
for by Section 4.6) shall be made pro rata among the Lenders according to the
amounts of their respective Commitments (in the case of making of Loans) or
their respective Loans (in the case of Conversions and Continuations of Loans)
and the then current Interest Period for each Lender's portion of each Loan of
such Type shall be coterminous.
(b)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1, Section 2.15 or Section 11.7, then the Agent shall
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender's obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Agent in reasonable discretion.
Section 3.3 Sharing of Payments, Etc.


If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Obligor through the exercise
of any right of set‑off, banker's lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to some or all of the
Lenders pro rata in accordance with Section 3.2 or Section 10.3, as applicable,
such Lender shall promptly purchase from the other applicable Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by such other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the applicable Lenders shall
share the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2 or Section 10.3. To such end, all the applicable
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loans or other Obligations owed to such other
Lenders may exercise all rights of set‑off, banker's lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4 Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or

30

--------------------------------------------------------------------------------




performed by such other Lender.


Section 3.5 Minimum Amounts.


(a)Borrowings and Conversions. Each Base Rate Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof. Each LIBOR Rate Loan and each Conversion of LIBOR Rate Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.


(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or the aggregate principal amount of Loans then outstanding).


Section 3.6 Fees.


The Borrower agrees to pay the reasonable administrative and other fees of the
Agent and the Joint Lead Arrangers as may be agreed to in writing from time to
time.
Section 3.7 Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or a year of 365 or 366 days, as applicable, in the case
of Base Rate Loans when the Alternate Base Rate is based on the Prime Rate or
the Federal Funds Effective Rate) and the actual number of days elapsed.
Section 3.8 Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.
Section 3.9 Agreement Regarding Interest and Charges.


The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4. Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, arrangement fees, amendment fees, up‑front fees, commitment
fees, facility fees, unused fee, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys' fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, or any other similar amounts are charges made to compensate
the Agent or any such Lender for underwriting or administrative services and
costs or losses performed or incurred, and to be performed or incurred, by the
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. The Borrower hereby
acknowledges and agrees that the Lenders have

31

--------------------------------------------------------------------------------




imposed no minimum borrowing requirements, reserve or escrow balances or
compensating balances related in any way to the Obligations. Any use by the
Borrower of certificates of deposit issued by any Lender or other accounts
maintained with any Lender has been and shall be voluntary on the part of the
Borrower. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.
Section 3.10 Statements of Account.


The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower absent manifest error. The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.
Section 3.11 Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, the Commitment and outstanding principal amount of
Loans of such Defaulting Lender shall not be included in determining whether all
Lenders or the Requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.6),
provided that any waiver, amendment or modification that increases the
Commitment of a Defaulting Lender, forgives all or any portion of the principal
amount of any Loan or interest thereon owing to a Defaulting Lender, reduces the
Applicable Margin on the underlying interest rate options owing to a Defaulting
Lender or extends the Termination Date (except as provided in Section 2.12)
shall require the consent of such Defaulting Lender.
Section 3.12 Taxes.


(a)Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, and (ii) any taxes imposed on or measured by any Lender's
assets, net income, receipts or branch profits (such non‑excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:


(i)pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;


(ii)promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and


(iii)pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.


(b)Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify

32

--------------------------------------------------------------------------------




the Agent and the Lenders for any incremental Taxes, interest or penalties that
may become payable by the Agent or any Lender as a result of any such failure.
For purposes of this Section, a distribution hereunder by the Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.


(c)Tax Forms. Prior to the date that any Lender or participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent (but only so
long as such Lender or participant is or remains lawfully able to do so) such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
participant indicating whether payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax or (ii) not
subject to United States Federal withholding tax under the Internal Revenue Code
because such payment is either effectively connected with the conduct by such
Lender or participant of a trade or business in the United States or totally
exempt from United States Federal withholding tax by reason of the application
of the provisions of a treaty to which the United States is a party or such
Lender is otherwise wholly exempt; provided that nothing herein (including,
without limitation, the failure or inability to provide any of such
certificates, documents or other evidence) shall relieve the Borrower of its
obligations under this Section 3.12. In addition, any such Lender or participant
shall deliver to the Borrower and the Agent (but only so long as such Lender or
participant is or remains lawfully able to do so) further copies of any such
certificate, document or other evidence on or before the date that any such
certificate, document or other evidence expires or becomes obsolete.


Section 3.13 Interest Rate Protection Arrangements. Any Interest Rate Agreement
entered into by a Lender Counterparty with respect to the Loans under this
Agreement (an “Eligible Lender Swap Agreement”) shall rank pari passu with the
Obligations. To the extent that any Liens are granted by the Borrower and/or its
Subsidiaries in favor of the Agent to secure the Obligations, then the
obligations owing to each Lender Counterparty under an Eligible Lender Swap
Agreement shall also be secured by such Liens on an equal and ratable basis with
the Obligations.


ARTICLE IX. YIELD PROTECTION, ETC.


Section 4.1 Additional Costs; Capital Adequacy.


(a)Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it reasonably determines are attributable to its making or maintaining of
any LIBOR Rate Loans or its obligation to make any LIBOR Rate Loans hereunder,
any reduction in any amount receivable by such Lender under this Agreement or
any of the other Loan Documents in respect of any of such Loans or such
obligation or the maintenance by such Lender of capital in respect of its Loans
or its Commitment (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Loans or its Commitment (other than taxes which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of the
LIBOR Base Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below

33

--------------------------------------------------------------------------------




that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender's policies with respect to capital
adequacy).


(b)Lender's Suspension of LIBOR Rate Loans. Without limiting the effect of the
provisions of Section 4.1(a), if, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Rate Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Rate
Loans or (ii) becomes subject to restrictions on the amount of such a category
of liabilities or assets that it may hold, then, if such Lender so elects by
notice to the Borrower (with a copy to the Agent), the obligation of such Lender
to make or Continue, or to Convert any other Type of Loans into, LIBOR Rate
Loans hereunder shall be suspended until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 4.6 shall apply).


(c)Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder; provided, however,
that notwithstanding the foregoing provisions of this Section, the Agent or a
Lender, as the case may be, shall not be entitled to compensation for any such
amount relating to any period ending more than twelve (12) months prior to the
date that the Agent or such Lender, as applicable, first notifies the Borrower
in writing thereof. The Agent and or such Lender agrees to furnish to the
Borrower a certificate setting forth the basis and amount of each request by the
Agent or such Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.


Section 4.2 Suspension of LIBOR Rate Loans.


Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBOR Base Rate or LIBOR Rate for any Interest Period:
(a)the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for such Interest
Period, or


(b)the Agent reasonably determines (which determination shall be conclusive)
that the LIBOR Rate as determined by the Agent will not adequately and fairly
reflect the cost to the Lenders of making or maintaining LIBOR Rate Loans for
such Interest Period;


then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Rate Loans, Continue LIBOR
Rate Loans or Convert Loans into LIBOR Rate Loans (in which case the provisions
of Section 4.6 shall be applicable) and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Rate Loan, either repay
such Loan or Convert such Loan into a Base Rate Loan.
Section 4.3 Illegality.


Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to

34

--------------------------------------------------------------------------------




honor its obligation to make or maintain LIBOR Rate Loans hereunder, then such
Lender shall promptly notify the Borrower thereof (with a copy to the Agent) and
such Lender's obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Rate Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR Rate Loans (in which case the provisions of
Section 4.6 shall be applicable).
Section 4.4 Compensation.


The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender determines is attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Rate
Loan, or Conversion of a LIBOR Rate Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Rate Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Rate Loan or
Continue a LIBOR Rate Loan on the requested date of such Conversion or
Continuation.
Upon the Borrower's request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense. Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.
Section 4.5 Affected Lenders.


If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Rate Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Rate Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender becomes a Defaulting Lender, then, so long as there
does not then exist any Default or Event of Default, the Borrower, within thirty
(30) days of such request for compensation or suspension, as applicable, may
either (i) demand that such Lender (the “Affected Lender”), and upon such demand
the Affected Lender shall promptly, assign its Commitments to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5(d) for
a purchase price equal to the aggregate principal balance of Loans then owing to
the Affected Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Lender, or (ii) except in the case of a
Defaulting Lender, pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Affected Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower's sole cost and expense and at no cost or expense to the Agent,
the Affected Lender or any of the other Lenders. The terms of this Section shall
not in any way limit the Borrower's obligation to pay to any Affected Lender

35

--------------------------------------------------------------------------------




compensation owing to such Affected Lender pursuant to Section 3.12, 4.1 or 4.4.




Section 4.6 Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Rate Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Rate Loans shall be suspended pursuant to
Section 4.1(b), 4.2 or 4.3, then such Lender's LIBOR Rate Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Rate Loans (or, in the case of a Conversion
required by Section 4.1(b) or 4.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 that gave rise to such Conversion no longer exist:
(a)to the extent that such Lender's LIBOR Rate Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Rate Loans shall be applied instead to its Base Rate Loans; and


(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Rate Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Rate
Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender's LIBOR Rate Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Rate Loans made by other Lenders are outstanding,
then such Lender's Base Rate Loans shall be automatically Converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR Rate Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding LIBOR Rate Loans and by such Lender are
held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with their respective Commitments.
Section 4.7 Change of Lending Office.


Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8 Assumptions Concerning Funding of LIBOR Rate Loans.


Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Rate Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Rate Loans in an amount equal to the amount of the
LIBOR Rate Loans and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Rate
Loans in any manner it sees fit and the foregoing assumption shall be used only
for calculation of amounts payable under this Article IV.
ARTICLE V. CONDITIONS PRECENDENT



36

--------------------------------------------------------------------------------




Section 5.1 Initial Conditions Precedent.


The obligation of the Lenders to fund their respective portions of the Loan is
subject to the following conditions precedent:
(a)The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:


(i)Counterparts of this Agreement executed by each of the parties hereto;


(ii)Notes executed by the Borrower payable to each Lender and complying with the
applicable provisions of Section 2.10 (which Notes shall be promptly forwarded
by the Agent to the applicable Lender);


(iii)The Guaranty executed by each Guarantor existing as of the Effective Date;


(iv)A favorable opinion of counsel to the Obligors, addressed to the Agent and
the Lenders, addressing such matters as Agent may reasonably require;


(v)The Governing Documents of the Borrower, each Guarantor and each general
partner, managing member (or Person performing similar functions) of such
Persons certified as of a recent date by the Secretary of State of the State of
formation of the applicable Person;


(vi)A good standing certificate with respect to the Borrower, each Guarantor and
each general partner, managing member (or Person performing similar functions)
of such Persons issued as of a recent date by the appropriate Secretary of State
(and any state department of taxation, as applicable) and certificates of
qualification to transact business or other comparable certificates issued by
the Secretary of State (and any state department of taxation, as applicable), of
each state in which such Person is organized, in which the Unencumbered Assets
owned (or leased pursuant to an Eligible Ground Lease) by such Person are
located, and wherever such Person is required to be so qualified and where the
failure to be so qualified would have, in each instance, a Material Adverse
Effect;


(vii)A certificate of incumbency signed by the general partner, secretary (or
Person performing similar functions) of the Borrower, each Guarantor and their
respective general partners, managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which any of them is a party and the
officers or other representatives of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Continuation and Notices of Conversion;


(viii)Copies, certified by the general partner, secretary or other authorized
Person of each of the Borrower, the Guarantors and their respective general
partners, managing members (or Persons performing similar functions) of such
Persons of all partnership, limited liability company, corporate (or comparable)
action taken by such Person to authorize the execution, delivery and performance
of the Loan Documents to which such Persons are a party;


(ix)The Fees then due and payable under Section 3.6, and any other Fees and

37

--------------------------------------------------------------------------------




invoiced expenses payable to the Agent and the Lenders on or prior to the
Effective Date;


(x)A pro forma Compliance Certificate calculated as of September 30, 2011, after
giving effect to the Loan;


(xi)A certificate signed by a Responsible Officer of the Borrower certifying
that each Property to be treated as an Unencumbered Asset on the Effective Date
satisfies all of the requirements for an Unencumbered Asset set forth in the
definition thereof; and


(xii)Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request.


(b)In the good faith judgment of the Agent and the Lenders:


(i)There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower, the other Obligors, and their
respective Subsidiaries delivered to the Agent and the Lenders prior to the
Effective Date that has had or could reasonably be expected to result in a
Material Adverse Effect;


(ii)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (1) result in a Material Adverse Effect or (2) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Obligor to fulfill the
respective obligations under the Loan Documents to which it is a party;


(iii)The Borrower, the other Obligors and their respective Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Obligor is a party or
by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Obligor to fulfill their respective obligations under the Loan Documents
to which it is a party; and


(iv)There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 5.2 Additional Conditions Precedent.


The obligations of the Lenders to make the Loans are all subject to the further
condition precedent that: (a) no Default or Event of Default shall have occurred
and be continuing as of the date of the making of such Loan or would exist
immediately after giving effect thereto; (b) the representations and warranties

38

--------------------------------------------------------------------------------




made or deemed made by the Borrower and each other Obligor in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects (and without regard to any qualifications limiting such representations
to knowledge or belief) on and as of the date of the making of such Loan with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (c) the Agent
shall have received a timely Notice of Borrowing. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent, prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan, the Borrower
shall be deemed to have represented to the Agent and the Lenders at the time
such Loan is made that all applicable conditions to the making of such Loan
contained in Article V have been satisfied.
Section 5.3 Conditions as Covenants.


If the Lenders make any Loans, prior to the satisfaction of all applicable
conditions precedent set forth in Sections 5.1 and 5.2, the Borrower shall
nevertheless cause such condition or conditions to be satisfied within five (5)
Business Days after the date of the making of such Loans. Unless set forth in
writing to the contrary, the making of its Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrower has satisfied the conditions precedent for the Loans set forth in
Sections 5.1 and 5.2 or such Lender has waived such conditions.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Section 6.1 Representations and Warranties.


In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:
(a)Organization; Power; Qualification. Each of the Borrower, the other Obligors
and their respective Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.


(b)Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1(b) is a
complete and correct list or diagram of all Subsidiaries of the Borrower and the
other Obligors setting forth for each such Subsidiary (i) the jurisdiction of
organization of such Subsidiary, (ii) each Obligor which holds any Equity
Interests in such Subsidiary, (iii) the nature of the Equity Interests held by
each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is a
Material Subsidiary and/or an Excluded Subsidiary. Except as disclosed in such
Schedule, as of the Agreement Date (i) each Obligor and its Subsidiaries owns,
free and clear of all Liens (other than Permitted Liens) and Negative Pledges
(except as permitted by Section 9.5), and has the unencumbered right to vote,
all outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding

39

--------------------------------------------------------------------------------




capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable, and (iii) other than options with respect to the
stock of the REIT Guarantor granted to outside directors of the REIT Guarantor
in the ordinary course of business, there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders' or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person. As of
the Agreement Date, Part II of Schedule 6.1(b) correctly sets forth or diagrams
all Unconsolidated Affiliates of the Borrower, including the correct legal name
of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.


(c)Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Obligor has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Obligor is a party have been duly executed and delivered by the duly
authorized officers or other representatives of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally.


(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Obligor is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Obligor; (ii) conflict with, result
in a breach of or constitute a default under the organizational documents of the
Borrower or any other Obligor, or any indenture, agreement or other instrument
to which the Borrower or any other Obligor is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower or any other Obligor.


(e)Compliance with Law; Governmental Approvals, Agreements. The Borrower, each
other Obligor, and each of their respective Subsidiaries is in compliance with
its Governing Documents, each agreement, judgment, decree or order to which any
of them is a party or by which any of them or their properties may be bound,
each Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or an Event of Default or have a Material Adverse Effect.


(f)Title to Properties; Liens; Title Insurance. As of the Agreement Date, Part I
of Schedule 6.1(f) sets forth all of the real property owned or leased by the
Borrower, each other Obligor and each of their respective Subsidiaries. Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets, except with respect to the each Subsidiary
of the Borrower and each Subsidiary of an Obligor whose failure to have such
good, marketable and legal title to, or such valid leasehold interest in, its
respective assets, has not had or could not reasonably be expected to have a
Material Adverse Effect on either the Borrower or the REIT Guarantor. Each of
the Borrower, the other Obligors and their respective

40

--------------------------------------------------------------------------------




Subsidiaries have title to their properties sufficient for the conduct of their
business. As of the Agreement Date, there are no Liens or Negative Pledges
against any Unencumbered Assets except for Permitted Liens. The Borrower or
another Obligor is, with respect to all Unencumbered Assets and other real
property reasonably necessary for the operation of its business, the named
insured under a policy of title insurance issued by a title insurer operating in
the jurisdiction where such real property is located. As to each such policy of
title insurance (i) the coverage amount equals or exceeds the acquisition cost
of the related real property and any improvements added thereto by such Person
(ii) no claims are pending that, if adversely determined, have had or could
reasonably be expected to have a Material Adverse Effect; and (iii) no title
insurer has given notice to the insured Person that such policy of title
insurance is no longer in effect. Neither the Borrower, any other Obligor nor
any of their respective Subsidiaries has knowledge of any defect in title of any
Property that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.


(g)Existing Indebtedness. Schedule 6.1(g) is, as of January __, 2012, a complete
and correct listing of all Indebtedness of the Borrower, the other Obligors and
their respective Subsidiaries, including without limitation, Contingent
Liabilities (to the extent included in the definition of Indebtedness) of the
Borrower and the other Obligors and their respective Subsidiaries, and
indicating whether such Indebtedness is Secured Debt or Unsecured Debt. During
the period from such date to the Agreement Date, neither the Borrower, any other
Obligor nor any of their respective Subsidiaries incurred any material
Indebtedness except as set forth in such Schedule. As of the Agreement Date, the
Borrower, the other Obligors, and their respective Subsidiaries have performed
and are in compliance with all of the material terms of all Indebtedness of such
Persons and all instruments and agreements relating thereto, and no default or
event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Indebtedness.


(h)Material Contracts. Each of the Borrower, the other Obligors and their
respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.


(i)Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Obligor, any of their respective Subsidiaries or any of their respective
property in any court, or before any tribunal, administrative agency, board,
arbitrator or mediator of any kind or before or by any other Governmental
Authority which has had or could reasonably be expected to have a Material
Adverse Effect or which question the validity or enforceability of any of the
Loan Documents. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Borrower, any
other Obligor, or any of their respective Subsidiaries which has had or could be
reasonably expected to have a Material Adverse Effect. There are no judgments
outstanding against or affecting the Borrower, any other Obligor, any of their
respective Subsidiaries or any of their respective properties individually or in
the aggregate involving amounts in excess of $10,000,000.


(j)Taxes. All federal, state and other tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Borrower, each other Obligor,
any of their respective Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under

41

--------------------------------------------------------------------------------




Section 7.6. As of the Agreement Date, none of the United States income tax
returns of the Borrower, any other Obligor or any of their respective
Subsidiaries is under audit. All charges, accruals and reserves on the books of
the Borrower, any other Obligor and each of their respective Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP.


(k)Financial Statements. The Borrower has furnished to each Lender copies of the
audited consolidated balance sheet of the REIT Guarantor and its consolidated
Subsidiaries for the fiscal year ending December 31, 2010 and the related
audited consolidated statements of income, shareholders' equity and cash flow
for the fiscal year ending on such date with the opinion thereof of Deloitte &
Touche, LLP. Such financial statements (including in each case related schedules
and notes) are complete and correct and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the REIT Guarantor and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods. Neither the Borrower, the REIT Guarantor, nor any Subsidiary of the
Borrower or the REIT Guarantor has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, or unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements or except as set forth on Schedule 6.1(k).


(l)No Material Adverse Change. Since September 30, 2011, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower, the Obligors or their
respective Subsidiaries. After giving effect to the borrowing of the Loan, each
of the (i) Borrower, (ii) the other Obligors and (iii) the Borrower and its
Subsidiaries, taken as a whole, are Solvent.


(m)ERISA. Each member of the ERISA Group is in compliance with its obligations,
if any, under the minimum funding standards of ERISA and the Internal Revenue
Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.


(n)No Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Obligor or their respective Subsidiaries constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(o)Absence of Defaults. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is in default under its Governing Documents, and no
event has occurred, which has not been remedied, cured or irrevocably waived:
(i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute, a default or event of default by
Borrower, any other Obligor or any of their respective Subsidiaries under any
agreement (other than this Agreement) or judgment, decree or order to which the
Borrower, any other Obligor or any of their

42

--------------------------------------------------------------------------------




respective Subsidiaries is a party or by which the Borrower, any other Obligor,
any of their respective Subsidiaries or any of their respective properties may
be bound where such default or event of default could, individually or in the
aggregate, involve (x) Indebtedness or other obligations or liabilities (other
than Nonrecourse Indebtedness) in excess of $10,000,000 or (y) any Nonrecourse
Indebtedness in excess of $20,000,000.
(p)Environmental Matters.


(i)The Borrower, each other Obligor and each of their respective Subsidiaries is
in compliance with the requirements of all applicable Environmental Laws except
for the matters set forth on Schedule 6.1(p) and such other non‑compliance
which, in any event, either individually or in the aggregate, has not had and
could not reasonably be expected to have a Material Adverse Effect.


(ii)No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, except for the
matters set forth on Schedule 6.1(p) and other violations which violations, in
any event, in the case of any of (i), (ii) or (iii), either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.


(iii)Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Obligor nor any of
their respective Subsidiaries (i) has received notice (written or oral) or
otherwise learned of any claim, demand, suit, action, proceeding, event,
condition, report, directive, lien, violation, non‑compliance or investigation
indicating or concerning any potential or actual liability (including, without
limitation, potential liability for enforcement, investigatory costs, cleanup
costs, government response costs, removal costs, remedial costs, natural
resources damages, property damages, personal injuries or penalties) arising in
connection with (x) any non‑compliance with or violation of the requirements of
any applicable Environmental Laws, or (y) the presence of any Hazardous
Materials on any Property (or any Property previously owned by any of such
Persons) or the release or threatened release of any Hazardous Materials into
the environment, (ii) has any threatened or actual liability in connection with
the presence of any Hazardous Materials on any Property (or any Property
previously owned by any of such Persons) or the release or threatened release of
any Hazardous Materials into the environment, (iii) has received notice of any
federal or state investigation evaluating whether any remedial action is needed
to respond to the presence of any Hazardous Materials on any Property (or any
Property previously owned by any of such Persons) or a release or threatened
release of any Hazardous Materials into the environment for which the Borrower,
any Obligor or any of their respective Subsidiaries is or may be liable, or (iv)
has received notice that the Borrower, any Obligor or any of their respective
Subsidiaries is or may be liable to any Person under any Environmental Law.


(iv)To the best of the Borrower's knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law

43

--------------------------------------------------------------------------------




or which is customarily maintained by Persons engaged in similar businesses and
owning similar Properties in the same general areas in which the Borrower
operates except where such failure individually or in the aggregate has not had
and could not reasonably be expected to have a Material Adverse Effect.


(q)Investment Company. None of the Borrower, any other Obligor or any of their
respective Subsidiaries, is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.


(r)Margin Stock. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System.


(s)Affiliate Transactions. Except as permitted by Section 9.10, none of the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate (but not any Subsidiary of Borrower) of any Borrower, any other
Obligor or any of their respective Subsidiaries is a party.


(t)Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Obligor
and each of their respective Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (ii) the Borrower, each other Obligor and each of their
respective Subsidiaries has taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, any other
Obligor or any of their respective Subsidiaries, or challenging or questioning
the validity or effectiveness of any Intellectual Property; and (iv) the use of
such Intellectual Property by the Borrower, the other Obligors and each of their
respective Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, the other Obligors or any of their
respective Subsidiaries.


(u)Business. The Borrower, the other Obligors and each of their respective
Subsidiaries are engaged substantially in the business of the acquisition,
disposition, financing, ownership, development rehabilitation, leasing,
operation and management of office and industrial buildings and other business
activities incidental thereto.


(v)Broker's Fees. No broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Obligor for
any other services rendered to the Borrower, any of the Subsidiaries of the
Borrower or any other Obligor or any other Obligor ancillary to the transactions
contemplated hereby.


(w)Accuracy and Completeness of Information. No written information, report or
other papers

44

--------------------------------------------------------------------------------




or data (excluding financial projections and other forward looking statements)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Borrower, any other Obligor or any of their respective Subsidiaries in
connection with or relating in any way to this Agreement, contained any untrue
statement of a fact material to the creditworthiness of the Borrower, any other
Obligor or any of their respective Subsidiaries or omitted to state a material
fact necessary in order to make such statements contained therein, in light of
the circumstances under which they were made, not misleading. The written
information, reports and other papers and data with respect to the Borrower, any
other Obligor or any of their respective Subsidiaries or the Unencumbered Assets
(other than projections and other forward-looking statements) furnished to the
Agent or the Lenders in connection with or relating in any way to this Agreement
was, at the time so furnished, complete and correct in all material respects, or
has been subsequently supplemented by other written information, reports or
other papers or data, to the extent necessary to give in all material respects a
true and accurate knowledge of the subject matter. All financial statements
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Borrower, any other Obligor or any of their respective Subsidiaries in
connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. All financial projections and other
forward looking statements prepared by, or on behalf of the Borrower, any other
Obligor or any of their respective Subsidiaries that have been or may hereafter
be made available to the Agent or any Lender were or will be prepared in good
faith based on reasonable assumptions. No fact or circumstance is known to the
Borrower which has had, or may in the future have (so far as the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the Agent
and the Lenders prior to the Effective Date.


(x)REIT Status. The REIT Guarantor qualifies, and has since the year ending
December 31, 2003 qualified, as a REIT, has elected to be treated as a REIT, and
is in compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the REIT Guarantor to maintain its status as a REIT.


(y)Unencumbered Assets. As of the Agreement Date, Schedule 6.1(y) is a correct
and complete list of all Unencumbered Assets. Each of the Unencumbered Assets
included by the Borrower in calculations of the Unencumbered Asset Value
satisfies all of the requirements contained in this Agreement for the same to be
included therein.


(z)Insurance. The Borrower, the other Obligors and their respective Subsidiaries
have insurance covering the Borrower, the other Obligors and their respective
Subsidiaries and their respective Properties in such amounts and against such
risks and casualties as are customary for Persons or Properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy. As of the Agreement
Date, none of the Borrower, any other Obligor or any of their respective
Subsidiaries has received notice that any such insurance has been cancelled, not
renewed, or impaired in any way.


(aa)Ownership of Borrower. The REIT Guarantor is the sole general partner of the
Borrower and owns free of any Lien or other claim not less than a sixty-six and
two-thirds percent (66 2/3%) Equity Interest in the Borrower as the general
partner thereof.


(bb)    No Bankruptcy Filing. None of the Borrower, any Obligor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and the Borrower has no knowledge of any Person

45

--------------------------------------------------------------------------------




threatening the filing of any such petition against any of the Borrower, any
Obligor or any of their respective Subsidiaries.


(cc)    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower or any
other Obligor with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.


(dd)    Transaction in Best Interests of Borrower and Obligors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of the Borrower and the other Obligors and the creditors of
such Persons. The direct and indirect benefits to inure to the Borrower and the
other Obligors pursuant to this Agreement and the other Loan Documents
constitute materially more than “reasonably equivalent value” (as such term is
used in §548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by the
Borrower and the other Obligors pursuant to this Agreement and the other Loan
Documents, and but for the willingness of each Guarantor to guaranty the
Obligations, the Borrower would be unable to obtain the financing contemplated
hereunder which financing will enable the Borrower and the other Obligors to
have available financing to conduct and expand their business. The Borrower and
the other Obligors constitute a single integrated financial enterprise and each
receives a benefit from the availability of credit under this Agreement to the
Borrower.


(ee)    Property. All of the Borrower's, the other Obligors' and their
respective Subsidiaries' properties are in good repair and condition, subject to
ordinary wear and tear, other than (x) with respect to deferred maintenance
existing as of the date of acquisition of such property as permitted in this
Section, and (y) where the failure of the properties of any Subsidiary of the
Borrower or any Subsidiary of an Obligor to be in good repair and condition has
not had or could not be reasonably expected to have a Material Adverse Effect on
either the Borrower or the REIT Guarantor. The Borrower has completed or caused
to be completed an appropriate investigation of the environmental condition of
each Property as of the later of the date of the Borrower's, the Obligors' or
the applicable Subsidiary's purchase thereof or the date upon which such
property was last security for Indebtedness of such Persons, including
preparation of a “Phase I” report and, if appropriate, a “Phase II” report, in
each case prepared by a recognized environmental engineer in accordance with
customary standards which discloses that such property is not in violation of
the representations and covenants set forth in this Agreement, unless such
violation has been disclosed in writing to the Agent and remediation actions
satisfactory to Agent are being taken. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any property of the Borrower,
the other Obligors or their respective Subsidiaries which are delinquent. Except
as set forth in Schedule 6.1(ee) hereto, there are no pending eminent domain
proceedings against any property of the Borrower, the other Obligors or their
respective Subsidiaries or any part thereof, and, to the knowledge of the
Borrower, no such proceedings are presently threatened or contemplated by any
taking authority which, in all such events, individually or in the aggregate
have had or could reasonably be expected to have a Material Adverse Effect. None
of the property of the Borrower, the other Obligors or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate has had or could reasonably be expected to have any Material Adverse
Effect.


(ff)    No Event of Default. No Default or Event of Default has occurred and is
continuing, or will occur after giving effect to the borrowing of the Loan.


(gg)    Subordination. None of the Borrower or any other Obligor is a party to
or bound by any

46

--------------------------------------------------------------------------------




agreement, instrument or indenture that may require the subordination in right
or time of payment of any of the Obligations to any other indebtedness or
obligation of any of such Persons.


(hh)    Anti-Terrorism Laws.


(i)None of the Borrower or any other Obligor or any of their Affiliates is in
violation of any laws or regulations relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.


(ii)None of the Borrower, any other Obligor or any of their Affiliates, or any
of their brokers or other agents acting or benefiting from the Loan is a
Prohibited Person. A “Prohibited Person” is any of the following:


(A)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
(B)    a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
(C)    a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(D)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
(E)    a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
(iii)None of the Borrower or any other Obligor, any of their Affiliates or any
of their agents acting in any capacity in connection with the Loan (1) to the
best of the Borrower's knowledge, conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Person, (2) to the best of the Borrower's knowledge, deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (3) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.


(iv)The Borrower and the other Obligors shall not (1) knowingly conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (2) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (3) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall
deliver to Agent any certification or other evidence requested from time to time
by Agent in

47

--------------------------------------------------------------------------------




its reasonable discretion, confirming the Borrower's and the other Obligors'
compliance herewith).


Section 6.2 Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Obligor or any
of their respective Subsidiaries to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Effective Date and delivered to the Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder. All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans.
ARTICLE VII. AFFIRMATIVE COVENANTS


For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:
Section 7.1 Preservation of Existence and Similar Matters.


Except as otherwise permitted under Section 9.7, the Borrower shall preserve and
maintain, and cause each other Obligor and each Subsidiary of the Borrower or
any other Obligor to preserve and maintain, their respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which it is organized, in each jurisdiction in which any
Unencumbered Asset owned (or leased pursuant to an Eligible Ground Lease or
Approved Bond Transaction) by it is located, and in each other jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization and where the failure to be so authorized
and qualified could reasonably be expected to have a Material Adverse Effect.
The Borrower shall, and shall cause the other Obligors and each Subsidiary of
the Borrower or any other Obligor to, develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act and
shall promptly advise Agent in writing in the event that any of such Persons
shall determine that any investors in such Persons are in violation of such act.
Section 7.2 Compliance with Applicable Law and Contracts.


The Borrower shall comply, and cause each other Obligor and each Subsidiary of
the Borrower or any other Obligor to comply, with (a) all Applicable Law,
including the obtaining of all Governmental Approvals, (b) their respective
Governing Documents, and (c) all mortgages, indentures, contracts, agreements
and instruments to which it is a party or by which any of its properties may be
bound, the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect.
Section 7.3 Maintenance of Property.

48

--------------------------------------------------------------------------------






In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor to, (a) protect and preserve all of
its properties or cause to be protected and preserved, and maintain or cause to
be maintained in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b)  make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times. With respect to each
Subsidiary of the Borrower and each Subsidiary of an Obligor, in addition to the
requirements of any of the other Loan Documents, the Borrower shall cause each
such Subsidiary to comply with clauses (a) and (b) above to the extent that the
failure, in any such event, with which to comply could reasonably be expected to
have a Material Adverse Effect on either the Borrower or the REIT Guarantor.
Section 7.4 Conduct of Business.


The Borrower shall at all times carry on, and cause the other Obligors and the
Subsidiaries of the Borrower and the other Obligors to carry on, their
respective businesses as now conducted and in accordance with Section 6.1(u).
Section 7.5 Insurance.


In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor and each Subsidiary of the Borrower
and each other Obligor to, maintain or cause to be maintained commercially
reasonable insurance with financially sound and reputable insurance companies
covering such Persons and their respective properties in such amounts and
against such risks and casualties as are customary for Persons or properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy, and from
time to time deliver to the Agent or any Lender upon its request a detailed list
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby, together with copies of all policies or certificates of the
insurance then in effect.
Section 7.6 Payment of Taxes and Claims.


The Borrower shall, and shall cause each other Obligor to, pay and discharge or
cause to be paid and discharged when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person, in accordance with GAAP; provided further that upon the
commencement of proceedings to foreclose any Lien that may have attached as
security therefor, such Person either (A) will provide a bond or other security
sufficient under applicable law to stay all such proceedings or (B) if no such
bond is provided, will pay each such tax, assessment, governmental charge, levy
or claim. With respect to each Subsidiary of the Borrower and each Subsidiary of
an Obligor, the Borrower shall cause each such Subsidiary to pay, discharge or
cause to be paid and discharged when due the items set forth in clauses (a) and
(b) above subject to the provisos contained therein and where the failure to
make such payments or cause such payments to be made could reasonably be
expected to have a Material Adverse Effect on either the Borrower or the REIT
Guarantor.
Section 7.7 Visits and Inspections.

49

--------------------------------------------------------------------------------






The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, permit representatives or agents of any
Lender or the Agent, from time to time, as often as may be reasonably requested,
but only during normal business hours and at the expense of such Lender or the
Agent (unless a Default or Event of Default shall be continuing, in which case
the exercise by the Agent or such Lender of its rights under this Section shall
be at the expense of the Borrower), as the case may be, to: (a) visit and
inspect all properties of the Borrower, such Subsidiary or other Obligor (but
subject to the rights of tenants under their leases) to the extent any such
right to visit or inspect is within the control of such Person; (b) inspect and
make extracts from their respective books and records, including but not limited
to management letters prepared by independent accountants; and (c) discuss with
its principal officers, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of the Borrower, any other Obligor or
any Subsidiary of Borrower or any other Obligor with its accountants.
Section 7.8 Use of Proceeds .


The Borrower shall use the proceeds of all Loans for general corporate and
working capital purposes only. The Borrower shall not, and shall not permit any
other Obligor or any Subsidiary of Borrower or any other Obligor to, use any
part of such proceeds to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulations T, U or X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.
Section 7.9 Environmental Matters.


The Borrower shall, and shall cause all other Obligors and each Subsidiary of
the Borrower and each other Obligor to, comply or cause to be complied with, all
Environmental Laws in all material respects; provided, however, that with
respect to each Subsidiary of the Borrower and each Subsidiary of an Obligor,
the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect on either the Borrower or the REIT
Guarantor. If the Borrower, any other Obligor or any Subsidiary of the Borrower
or any other Obligor shall (a) receive written notice that any material
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive written notice that any administrative or
judicial complaint or order has been filed or is about to be filed against the
Borrower, or any other Obligor or any of their respective Subsidiaries alleging
material violations of any Environmental Law or requiring the Borrower, any
other Obligor or any of their respective Subsidiaries to take any action in
connection with the release of Hazardous Materials, or (c) receive any written
notice from a Governmental Authority or private party alleging that the
Borrower, any other Obligor or any of their respective Subsidiaries may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby individually or in
the aggregate in excess of $10,000,000, the Borrower shall provide the Agent and
each Lender with a copy of such notice within thirty (30) days after the receipt
thereof by such Person. The Borrower shall, and shall cause the other Obligors
and each Subsidiary of the Borrower or any other Obligor to, take or cause to be
taken promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws; provided, however, that if any such Lien arises due to the
acts or omissions of third parties and such Lien (x) together with all other
such Liens then in existence, could not reasonably be expected to have a
Material Adverse Effect, (y) does not relate to any Unencumbered Asset, or (z)
has not resulted in foreclosure proceedings with respect to the property in
question, the Borrower may pursue claims against such third parties prior to
removing such Lien.

50

--------------------------------------------------------------------------------




Section 7.10 Books and Records.


The Borrower shall, and shall cause each of the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, maintain true and accurate
books and records pertaining to their respective business operations in which
full, true and correct entries will be made in accordance with GAAP. The
Borrower shall, and shall cause each of the Obligors and their respective
Subsidiaries to, maintain its current accounting procedures unless approved by
the Agent.
Section 7.11 Further Assurances.


The Borrower shall, at the Borrower's cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 7.12 Guarantors.


(a)Material Subsidiaries.    Within fifteen (15) days of any Person becoming a
Material Subsidiary (other than an Excluded Subsidiary) after the Effective
Date, the Borrower shall deliver to the Agent each of the following items, each
in form and substance satisfactory to the Agent: (i) a Joinder Agreement
executed by such Material Subsidiary and (ii) the items that would have been
delivered under Sections 5.1(a)(iv) through (viii) if such Material Subsidiary
had been one on the Effective Date. Additionally, in the event that any
Subsidiary of the Borrower or the REIT Guarantor, whether presently existing or
hereafter formed or acquired, which is not a Guarantor at such time, shall after
the date hereof become a guarantor under any existing or future Unsecured Debt
of the Borrower or any other Obligor, then the Borrower shall cause such
Subsidiary to execute and deliver the items described in this Section 7.12(a).


(b)Release of a Guarantor.    The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, the
applicable Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under this Section 7.12; (ii)
no Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in this
Section 7.12; (iii) the Agent shall have received such written request at least
ten (10) Business Days prior to the requested date of release and (iv) Borrower
shall deliver to the Agent evidence reasonably satisfactory to the Agent either
that (A) the Guarantor has ceased to qualify as a Material Subsidiary or (B) the
Guarantor qualifies as an Excluded Subsidiary. Delivery by the Borrower to the
Agent of any such request for a release shall constitute a representation by the
Borrower that the matters set forth in the preceding sentence (both as of the
date of the giving of such request and as of the date of the effectiveness of
such request) are true and correct with respect to such request. Notwithstanding
the foregoing, the foregoing provisions shall not apply to the REIT Guarantor,
which may only be released upon the prior written consent of Agent and all of
the Lenders. Concurrently with any request by the Borrower to release any
Guarantor from its Guaranty, the Borrower shall deliver to the Agent a pro forma
Compliance Certificate giving effect to the transaction or other event which
forms the basis for the release of the Guarantor from the Guaranty and the
removal of the assets of such Guarantor from the calculation of Unencumbered
Asset Value, as appropriate, which Compliance Certificate shall show continued
compliance with each of the covenants contained in Sections 9.1 through 9.3, 9.6
and 9.14.


Section 7.13 REIT Status.

51

--------------------------------------------------------------------------------






The Borrower shall cause REIT Guarantor to at all times maintain its status as,
and elect to receive status as, a REIT.
Section 7.14 Distribution of Income to the Borrower.


The Borrower shall cause all of its Wholly-Owned Subsidiaries to promptly
distribute to the Borrower (but not less frequently than once each fiscal
quarter of the Borrower unless otherwise approved by the Agent), whether in the
form of dividends, distributions or otherwise, all profits, proceeds or other
income relating to or arising from such Subsidiaries' use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service, operating
expenses and other obligations for such quarter and (b) payment, or the
establishment of reasonable reserves for the payment, of operating expenses and
other obligations not paid on at least a quarterly basis and capital
improvements and repairs (including tenant improvements) to be made to such
Subsidiary's assets and properties pursuant to leases, Secured Debt or required
by law or otherwise approved by such Subsidiary in the ordinary course of
business consistent with prudent business practices, (c) funding of reserves
required by the terms of any Secured Debt encumbering property of the
Subsidiary, including, without limitation, any lockbox, “cash-trap” or similar
restriction on distribution of cash flow from such Subsidiary's assets and
properties; (d) payment or establishment of reserves for payment to minority
equity interest holders of amounts required to be paid in respect of such equity
interest; (e) payment of closing costs relating to the acquisition, financing,
refinancing or disposition of such Subsidiary's assets and properties; and (f)
payments in reduction or extinguishment of Secured Debt of such Subsidiary,
including, without limitation, balances due at maturity, or upon the
refinancing, of such Secured Debt or upon the sale of such Subsidiary; unless
such distribution is prohibited by the terms of any Secured Debt so long as such
prohibition applies only to the Subsidiary obligated on such Secured Debt.
Section 7.15 Reporting Company.


The Borrower shall cause the REIT Guarantor to maintain its status as a
reporting company pursuant to the Securities Exchange Act of 1934.
Section 7.16 Maintenance of Rating.


The Borrower shall maintain Ratings from each of S&P and Moody's; provided that
if the Rating obtained from such Rating Agency is a private letter rating that
is not monitored and automatically updated by such Rating Agency, then the
Borrower shall obtain an annual update of such Rating on or before each
anniversary of the Effective Date.
ARTICLE VIII. INFORMATION


For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the Borrower shall furnish to each Lender (or
to the Agent if so provided below) at its Lending Office:
Section 8.1 Quarterly Financial Statements.


As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor's
10‑Q Report with the Securities and Exchange Commission and (b) the date that is
fifty (50) days after the close of each of the first, second and third calendar
quarters

52

--------------------------------------------------------------------------------




of the REIT Guarantor, the unaudited consolidated balance sheet of the REIT
Guarantor and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders' equity and cash flows
of the REIT Guarantor and its Subsidiaries for such period and an unaudited
statement of Funds from Operations, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous calendar year, all of which shall be certified by a Responsible Officer
of the REIT Guarantor, in his or her opinion, to present fairly, in accordance
with GAAP as then in effect, the consolidated financial position of the REIT
Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments).
Together with such financial statements, the Borrower and the REIT Guarantor
shall deliver reports, in form and detail satisfactory to the Agent, setting
forth (i) all capital expenditures made during the calendar quarter then ended;
(ii) a description of all Properties acquired during such calendar quarter,
including the Net Operating Income of each such Property, acquisition costs and
related mortgage debt; (iii) a description of all Properties sold during the
calendar quarter then ended, including the Net Operating Income from such
Properties and the sales price; (iv) a statement of the Net Operating Income
contribution by each Property for the preceding calendar quarter; (v) a listing
of summary information for all Unencumbered Assets including, without
limitation, the Net Operating Income of each Property (not addressed in clause
(ii) or (iii) above), occupancy rates, square footage, property type, date
acquired or built with respect to each Property included as an Unencumbered
Asset in form and substance reasonably satisfactory to the Agent and (vi) such
other information as the Agent may request. At the time the financial statements
are required to be furnished at the close of the second calendar quarter of the
REIT Guarantor, the Borrower shall furnish to the Agent pro forma quarterly
financial information for the REIT Guarantor and its Subsidiaries for the next
two (2) calendar quarters, including pro forma covenant calculations.
Section 8.2 Year-End Statements.


As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor's
10-K Report with the Securities and Exchange Commission and (b) the date that is
ninety (90) days after the end of each respective calendar year of the REIT
Guarantor and its Subsidiaries, the audited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such calendar year and the
related audited consolidated statements of income, shareholders' equity and cash
flows of the REIT Guarantor and its Subsidiaries for such calendar year and an
unaudited statement of Funds from Operations, setting forth in comparative form
the figures as at the end of and for the previous calendar year, all of which
shall be certified by (i) a Responsible Officer of the REIT Guarantor, in his or
her opinion, to present fairly, in accordance with GAAP as then in effect, the
consolidated financial position of REIT Guarantor and its Subsidiaries as at the
date thereof and the results of operations for such period, and (ii) independent
certified public accountants of recognized national standing acceptable to the
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Agent and who shall have authorized the REIT Guarantor to
deliver such financial statements and certification thereof to the Agent and the
Lenders pursuant to this Agreement. Together with such financial statements, the
REIT Guarantor shall deliver a written statement from such accountants to the
effect that they have read a copy of this Agreement and the Guaranty, and that
in making the examination necessary to such certification, they have obtained no
knowledge of any Default of Event of Default, or if such accountants shall have
obtained knowledge of any then existing Default or Event of Default they shall
disclose in such statement any such Default or Event of Default; provided that
such accountants shall not be liable to Agent or the Lenders should they fail to
obtain knowledge of any Default or Event of Default. In addition, the REIT
Guarantor shall deliver with such year-end statements the reports described in
Section 8.1(i)-(iv) together with pro forma quarterly financial information for
the REIT Guarantor and its Subsidiaries for the next four (4) calendar quarters,
including pro forma covenant calculations, EBITDA, sources and uses of funds,
capital expenditures, Net Operating Income for the Properties, and other income
and expenses.

53

--------------------------------------------------------------------------------




Section 8.3 Compliance Certificate.


At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2 and within ten (10) Business Days of the Agent's request
with respect to any other fiscal period, a certificate substantially in the form
of Exhibit K (a “Compliance Certificate”) executed by a Responsible Officer of
the REIT Guarantor: (a) setting forth in reasonable detail as at the end of such
quarterly accounting period, calendar year, or other fiscal period, as the case
may be, the calculations required to establish whether or not the Borrower and
the REIT Guarantor are in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14; and (b) stating that no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred, whether it is continuing and the
steps being taken by the Borrower and/or the REIT Guarantor with respect to such
event, condition or failure. With each Compliance Certificate, Borrower shall
also deliver a certificate (an “Unencumbered Asset Certificate”) executed by the
chief financial officer of the REIT Guarantor that: (i) sets forth a list of all
Unencumbered Assets together with a calculation of the Unencumbered Asset Value;
and (ii) certifies that (A) all Unencumbered Assets so listed fully qualify as
such under the applicable criteria for inclusion as Unencumbered Assets, and (B)
all acquisitions, dispositions or other removals of Unencumbered Assets
completed during such quarterly accounting period, calendar year, or other
fiscal period were permitted under this Agreement, and (C) the acquisition cost
or principal balance of any Unencumbered Assets, as applicable, acquired during
such period and any other information that Agent may require to determine the
Unencumbered Asset Value of such Unencumbered Asset, and the Unencumbered Asset
Value of any Unencumbered Assets removed during such period. In addition, with
each such Compliance Certificate, the Borrower shall deliver the following
information: (x) a development schedule of the announced development pipeline,
including for each announced development project, the project name and location,
the square footage to be developed, the expected construction start date, the
expected date of delivery, the expected stabilization date and the total
anticipated cost; and (y) a copy of all management reports, if any, submitted to
the Borrower or the REIT Guarantor or its management by its independent public
accountants.
Section 8.4 Other Information.


(a)Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Obligor or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;


(b)Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the REIT Guarantor, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower, any other Obligor or any of their
respective Subsidiaries, in each case to the extent not otherwise publicly
available;


(c)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies

54

--------------------------------------------------------------------------------




for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of the REIT Guarantor setting forth details as to such occurrence and
the action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;


(d)Litigation. To the extent the Borrower, any other Obligor or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $5,000,000, and prompt notice of
the receipt of notice that any United States income tax returns of the Borrower,
any other Obligor, or any of their respective Subsidiaries are being audited;


(e)Modification of Governing Documents. A copy of any amendment to a Governing
Document of the Borrower or any other Obligor promptly upon, and in any event
within fifteen (15) Business Days of, the effectiveness thereof;


(f)Change of Management or Financial Condition. Prompt notice of any change in
the senior management of the company that manages the properties on behalf of
the Borrower (which, as the date hereof, is deemed to be the following persons:
Leo F. Wells, III, Douglas P. Williams, Randall D. Fretz, Don Henry and Nelson
Mills), any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Borrower, any other Obligor,
or any of their respective Subsidiaries which has had or could reasonably be
expected to have a Material Adverse Effect, or any other event or circumstance
which has had or could reasonably be expected to have a Material Adverse Effect;


(g)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a “notice of default” for the
purposes of Section 11.3 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any other Obligor, or any of their
respective Subsidiaries under any (x) Indebtedness (other than Nonrecourse
Indebtedness) of such Person individually or in the aggregate in excess of
$10,000,000 or (y) Nonrecourse Indebtedness of such Person individually or in
the aggregate in excess of $20,000,000, or (z) Material Contract to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound;


(h)Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 (or, with respect to any Nonrecourse Indebtedness, $20,000,000)
having been entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries or any of their respective properties or assets;


(i)Notice of Violations of Law. Prompt notice if the Borrower, any other
Obligor, or any of their respective Subsidiaries shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which could reasonably be expected to have a Material Adverse
Effect;



55

--------------------------------------------------------------------------------




(j)Material Assets Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any other Obligor, or any of
their respective Subsidiaries to any Person other than the Borrower, any other
Obligor, or any of their respective Subsidiaries;


(k)Material Contracts. Promptly upon (i) entering into any Material Contract
after the Agreement Date, a copy to the Agent of such Material Contract,
together with a copy of all related or ancillary documentation and (ii) the
giving or receipt thereof by the Borrower, any other Obligor, or any of their
respective Subsidiaries notice alleging that any party to any Material Contract
is in default of its obligations thereunder;


(l)Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary; and


(m)Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects or updated projections of the Borrower, any or
other Obligor or any of their respective Subsidiaries as the Agent or any Lender
may reasonably request.


Section 8.5 Additions and Substitutions to and Removals From Unencumbered Assets


(a)Additions and Substitutions to Unencumbered Assets.


(i)Following the Effective Date, the Borrower may, by written notice to the
Agent, add one or more new Properties as an Unencumbered Asset or substitute one
or more new Properties for one or more Properties (such newly added or
substituted Property, the “Potential Unencumbered Asset(s)”) then included as an
Unencumbered Asset. Any such notice of addition or substitution shall be
delivered to the Agent (which the Agent shall promptly furnish to the Lenders)
and shall include the following items (it being understood that the Agent shall
have no obligation to verify the truth, accuracy or completeness of any
information contained therein):


(A)an Unencumbered Asset Certificate reflecting such addition or substitution,
together with a statement of: (x) the acquisition cost of such Potential
Unencumbered Asset(s); and (y) the same information that the Borrower would be
required to include in a Compliance Certificate, together with a certification
that, after giving effect to such addition or substitution, the Borrower will be
in compliance with each of the covenants contained in Sections 9.1 through 9.3,
9.6 and 9.14 on a pro-forma basis based upon the most recent financial
statements available under either Section 8.1 or 8.2, together with all
supporting calculations;


(B)with respect to any such addition or substitution, an officer's certificate
from the Borrower certifying that such Potential Unencumbered Asset(s) satisfies
all of the requirements set forth in clauses (a) through (i) of the definition
of “Unencumbered Assets”; and


(C)with respect to any such substitution, a Minimum Unencumbered Asset
Certificate demonstrating compliance with the Minimum Unencumbered Asset
Requirements immediately following such substitution.


Upon delivery of such information, such addition or substitution shall become

56

--------------------------------------------------------------------------------




effective.


(b)Removals from Unencumbered Assets.


(i)Subject to Section 8.5(c), upon any Unencumbered Asset ceasing to qualify as
an Unencumbered Asset, such Unencumbered Asset shall no longer be included in
the calculation of the Unencumbered Asset Value. Within ten (10) Business Days
after any such disqualification, the Borrower shall deliver to the Agent an
Unencumbered Asset Certificate reflecting such disqualification, together with a
statement of: (i) the identity of the disqualified Unencumbered Asset, and (ii)
the Unencumbered Asset Value attributable to such Unencumbered Asset and (iii)
the certificates required by Section 8.5(b)(iv).


(ii)Subject to Section 8.5(c), the Borrower may voluntarily remove any Property
from Unencumbered Assets (including as a result of any financing, sale, transfer
or other disposition of any Unencumbered Asset in accordance with the terms of
the Loan Documents) by delivering to the Agent, no later than ten (10) Business
Days prior to the date on which such removal is to be effected (or, in the event
such removal shall result from the financing, sale, transfer or other
disposition of an Unencumbered Asset, ten (10) Business Days prior to such
proposed sale, transfer or disposition), (x) an Unencumbered Asset Certificate
reflecting such removal, together with a statement (A) that no Default or Event
of Default then exists or would, upon the occurrence of such event or with the
passage of time, result from such removal, (B) of the identity of the
Unencumbered Asset being removed, and (C) the Unencumbered Asset Value
attributable to such Unencumbered Asset and (y) the certificates required by
Section 8.5(b)(iv).


(iii)Notwithstanding anything to the contrary in this Agreement, in the event
that a Property (a “Defaulted Property”) included in the calculation of the
Unencumbered Asset Value fails to satisfy the requirements set forth in clause
(e) of the definition of “Unencumbered Asset” as a result of conditions existing
or effecting such Property for any period of time prior to the acquisition
thereof by the Borrower, any other Obligor or any of their respective
Subsidiaries of which the Borrower had no knowledge (any such failure a
“Replacement Event”), then, if such Replacement Event results in a Default, the
Borrower shall have thirty (30) days from the earlier of (x) the date the Agent
notifies the Borrower that a Replacement Event has occurred or (y) the date the
Borrower notifies the Agent that a Replacement Event has occurred in which to
identify one or more Potential Unencumbered Asset(s) to cure such Default by
replacing the Defaulted Property as an Unencumbered Asset and delivering to the
Agent those items specified in Sections 8.5(a)(i)(A) - (C) and Section
8.5(b)(iv) with respect thereto and otherwise satisfy all conditions to such
Property being accepted as an Unencumbered Asset pursuant to this Agreement (the
“Replacement Conditions”).


For the avoidance of doubt, in the event the Borrower fails to comply with the
Replacement Conditions within the time periods set forth above, the right of the
Borrower to cure such Default as provided in Section 8.5(b)(iii)(C) shall cease,
and thereupon the Agent and the Lenders shall have any and all rights and
remedies with respect to such Replacement Event as may be available under this
Agreement and the other Loan Documents.
(iv)Simultaneously with the delivery of the items required pursuant to Sections

57

--------------------------------------------------------------------------------




8.5(b)(i), (ii) and (iii), the Borrower shall deliver to the Agent (A) a pro
forma Compliance Certificate demonstrating, upon giving effect to such removal,
replacement or disqualification, compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14 on a pro forma basis based upon the most
recent financial statements available under Section 8.1 or 8.2, together with
supporting calculations and (B) a Minimum Unencumbered Asset Certificate.


(c)Minimum Unencumbered Assets. Subject to this Section 8.5, the Borrower shall
not, and shall not permit any other Obligor or any Subsidiary of the Borrower or
any other Obligor to,


(i)sell, transfer, encumber with a Lien or otherwise dispose of any Unencumbered
Asset included in the calculation of the Unencumbered Asset Value; or


(ii)remove any Unencumbered Asset from the calculation of the Unencumbered Asset
Value (whether as a result of such Property failing to satisfy the requirements
set forth in the definition thereof or otherwise); or


(iii)substitute any Potential Unencumbered Asset(s) for any existing
Unencumbered Asset or Assets;


unless, immediately following such sale, transfer, disposition, removal or
substitution (x) there shall be at least eight (8) Unencumbered Assets included
in the calculation of the Unencumbered Asset Value and (y) the Unencumbered
Asset Value would be at least $500,000,000 (the “Minimum Unencumbered Asset
Requirements”). Simultaneously with any such proposed sale, transfer,
disposition removal or substitution, the Borrower shall deliver to the Agent a
certificate (a “Minimum Unencumbered Asset Certificate”) of a Responsible
Officer of the REIT Guarantor certifying compliance with the Minimum
Unencumbered Asset Requirements.
ARTICLE IX. NEGATIVE COVENANTS


For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the REIT Guarantor or the Borrower, as
applicable, shall comply with the following covenants:
Section 9.1 Financial Covenants.


The Borrower shall not permit, on a consolidated basis in accordance with GAAP,
tested as at the end of each fiscal quarter:
(a)the Secured Debt to Total Asset Value Ratio to exceed forty percent (40%);


(b)the Fixed Charge Coverage Ratio to be less than 1.75:1.00;


(c)the Debt to Total Asset Value Ratio to exceed fifty percent (50%);


(d)the Unencumbered Interest Coverage Ratio to be less than 2.0:1.0;


(e)the Unencumbered Asset Coverage Ratio to be less than 2.0:1.0;

58

--------------------------------------------------------------------------------






(f)the Secured Recourse Debt to Total Asset Value Ratio to exceed ten percent
(10%);


(g)[reserved]


(h)Tangible Net Worth to be less than the sum of (i) $2,830,515,823 and (ii)
seventy percent (70%) of the Gross Cash Proceeds of all Equity Issuances by REIT
Guarantor, Borrower or any other Guarantor consummated after December 31, 2009
(other than Gross Cash Proceeds received contemporaneously with or within ninety
(90) days after the redemption, retirement or repurchase of Equity Interests in
Borrower or REIT Guarantor, subject to the restrictions on purchases or
redemptions in Section 9.6, up to the amount paid by Borrower or REIT Guarantor
in connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that there shall not have been any
increase in Shareholder Equity as a result of any such proceeds).


Section 9.2 Indebtedness.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, create, incur, assume, or permit or suffer
to exist, or assume or guarantee, directly or indirectly, contingently or
otherwise, or become or remain liable with respect to any Indebtedness other
than the following:
(a)the Obligations;


(b)intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower and each
Guarantor in respect of such intercompany Indebtedness shall be subordinate to
the Obligations;


(c)any other Indebtedness existing, created, incurred or assumed so long as
immediately prior to the existence, creation, incurring or assumption thereof
(other than with respect to any Indebtedness incurred for purposes of prepayment
of other Indebtedness as permitted by the proviso in Section 9.12), and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.


Section 9.3 Certain Permitted Investments of Obligors, etc.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, make any Investment in or otherwise own
or hold the following items (whether through the Borrower, an Obligor, a
Subsidiary of the Borrower or an Obligor, or their respective Unconsolidated
Affiliates) which would cause the aggregate value of such holdings of the
Borrower, such Subsidiaries and the other Obligors to exceed the percentage of
Total Asset Value set forth below at any time:
(a)Investments in Unimproved Land shall not exceed five percent (5%) of Total
Asset Value;


(b)Investments in Mortgage Receivables shall not exceed ten percent (10%) of
Total Asset Value;


(c)Investments in Unconsolidated Affiliates shall not exceed twenty percent
(20%) of Total Asset Value;



59

--------------------------------------------------------------------------------




(d)the aggregate Construction Budget for Construction-in-Process shall not
exceed fifteen percent (15%) of Total Asset Value;


(e)Investments made in Properties that are not primarily either office or
industrial Properties shall not exceed ten percent (10%) of Total Asset Value;


(f)Investments in respect of Equity Interests (other than Equity Interests of
Subsidiaries or Unconsolidated Affiliates) shall not exceed five percent (5%) of
Total Asset Value; and


(g)Investments made in properties not located in a State of the United States of
America or the District of Columbia shall not exceed five percent (5%) of Total
Asset Value.


Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any other Obligor and their Subsidiaries in the
Investments described in clauses (a) through (g) exceed thirty percent (30%) of
Total Asset Value at any time. For the purposes of this Section 9.3, a Property
shall be considered Construction-in-Process until the issuance of a permanent
certificate of occupancy for such Property or phase thereof.
For the purposes of this Section 9.3, the Investment of the Borrower, any other
Obligor or their Subsidiaries in any Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person's pro rata share of
Construction-in-Process of their Unconsolidated Affiliates, plus (ii) such
Person's pro rata share of their Unconsolidated Affiliate's Investment in
Unimproved Land; plus (iii) such Person's pro rata share of any other
Investments valued at the lower of GAAP book value or market value.
Section 9.4 Investments Generally.


The Borrower shall not, and shall not permit any other Obligor or any of their
Subsidiaries to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:
(a)Investments in Subsidiaries and Unconsolidated Affiliates in existence on the
Agreement Date and disclosed on Part I of Schedule 6.1(b);


(b)Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately after giving effect to such Investment, no Default or
Event of Default is or would be in existence and (ii) if such Subsidiary is (or
after giving effect to such Investment would become) a Material Subsidiary, the
terms and conditions set forth in Section 7.12 are satisfied;


(c)Investments permitted under Section 9.3;


(d)Investments in Cash Equivalents;


(e)subject to the terms of Section 9.3 and 9.4, Investments in Properties that
are primarily office or industrial Properties; and


(f)intercompany Indebtedness among the Borrower, the REIT Guarantor and their
Wholly Owned Subsidiaries, provided that such Indebtedness is permitted by the
terms of Section 9.2.



60

--------------------------------------------------------------------------------




Section 9.5 Liens; Negative Pledges; Other Matters.


(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1; provided, however, that nothing
contained in this Section 9.5 shall prohibit the refinancing of Secured Debt of
the Borrower, any other Obligor or any of their respective Subsidiaries in the
event an Event of Default is then in existence so long as such refinancing (i)
is otherwise permitted under this Agreement and (ii) will not create any
additional, or exacerbate any existing, Default or Event of Default.


(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) any agreement (A) evidencing Indebtedness which the Borrower or such
Subsidiary or Obligor may create, incur, assume, or permit or suffer to exist
under Section 9.2, (B) which Indebtedness is secured by a Lien permitted to
exist pursuant to this Agreement, and (C) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; or (ii) a Governing Document of a Non-Wholly Owned
Subsidiary which requires consent to, or places limitations on, the imposition
of Liens on such Subsidiary's assets or properties.


(c)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction
(other than pursuant to the Loan Documents) of any kind on (i) the ability of
the Borrower, any other Obligor or any Subsidiary of the Borrower or any other
Obligor to: (A) pay dividends or make any other distribution on any of such
Person's capital stock or other equity interests owned by the Borrower, any
other Obligor, or any of their respective Subsidiaries, (B) pay any Indebtedness
owed to the Borrower, any other Obligor, or any of their respective
Subsidiaries, (C) make loans or advances to the Borrower, any other Obligor, or
any of their respective Subsidiaries, or (D) transfer any of its property or
assets to the Borrower, any Obligor, or any of their respective Subsidiaries,
other than any such restrictions described in this subpart (i) which are
contained in (x) agreements evidencing Secured Debt and which relate solely to
the assets pledged as collateral security for such Secured Debt or (y) any
Governing Document of a Non-Wholly Owned Subsidiary and which relate solely to
such Subsidiary (other than any such Subsidiary that owns, in whole or in part,
any Unencumbered Asset), or (ii) the ability of the Borrower or any other
Obligor to amend this Agreement or pledge the Unencumbered Assets as security
for the Obligations.


Section 9.6 Restricted Payments; Stock Repurchases.


(a)The Borrower will not make any Restricted Payment to the REIT Guarantor and
the REIT Guarantor will not make any Restricted Payments, except for Net
Dividends paid in the ordinary course consistent with past practice so long as
such Net Dividends made with respect to any period of four (4) consecutive
fiscal quarters of the REIT Guarantor do not exceed the greater of (i) ninety
percent (90%) of the Funds From Operations of the REIT Guarantor on a
consolidated basis for such period of four fiscal quarters; provided that all
such Net Dividends made with respect to any period of two (2) consecutive fiscal
quarters of the REIT Guarantor shall not exceed one hundred percent (100%) of
Funds from Operations of the REIT Guarantor for such period of two consecutive
fiscal quarters; or (ii) the minimum amount required in order for the REIT
Guarantor to maintain its status as a REIT, as set forth in a certification to
Agent from the chief financial officer of the REIT Guarantor. Redemption of
Equity Interests of the REIT Guarantor

61

--------------------------------------------------------------------------------




pursuant to the Share Redemption Program shall be permitted pursuant to Section
9.6(b). Redemption of limited partnership interests of the Borrower shall be
permitted to the extent such redemption is made with respect to such limited
partnership interests issued to a seller in connection with the purchase by the
Borrower, any other Obligor or any of their respective Subsidiaries of any
Property and such redemption is effectuated by the conversion of such limited
partnership interests into common stock of the REIT Guarantor. If a Default or
Event of Default shall have occurred and be continuing, then neither the
Borrower nor the REIT Guarantor shall make any Restricted Payments to any Person
whatsoever without the prior written consent of the Requisite Lenders other than
cash distributions by the Borrower to its partners (and corresponding
distributions by the REIT Guarantor to its shareholders) in a minimum amount
required in order for the REIT Guarantor to maintain its status as a REIT, as
set forth in a certification to Agent from the chief financial officer of the
REIT Guarantor; provided that the Borrower shall not make any Restricted
Payments to any Person whatsoever if a Default or an Event of Default of the
type described in Section 10.1(a), (b), (f) or (g) shall have occurred and be
continuing or would result therefrom.


(b)Neither the Borrower nor the REIT Guarantor shall at any time buy back,
redeem, retire or otherwise acquire, directly or indirectly, any shares of its
capital stock if a Default or Event of Default exists or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence and, with respect to any acquisition of shares of capital stock of the
REIT Guarantor, (i) such acquisition shall be consummated in accordance with the
terms and conditions of its Share Redemption Program and (ii) the aggregate
amount of redemptions by the REIT Guarantor in any calendar year shall not
exceed the amount permitted to be redeemed in any calendar year under the Share
Redemption Program as in effect on the Agreement Date.


Section 9.7 Merger, Consolidation, Sales of Assets and Other Arrangements.


(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to: (i) enter into any transaction
of merger, consolidation, reorganization or other business combination;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment (any such
event described in clause (iii), a “Sale”); provided, however, that a Person may
merge with the Borrower or any of its Subsidiaries, so long as (i) such Person
was organized under the laws of the United States of America or one of its
states; (ii) if such merger involves the Borrower, the Borrower is the survivor
of such merger; (iii) if such merger involves a Subsidiary of the Borrower that
is a Guarantor, subject to Section 9.7(b)(ii), such Subsidiary is the survivor
of such merger; (iv) immediately prior to such merger, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence; (v) the Borrower shall have given the Agent and the
Lenders at least ten (10) Business Days' prior written notice of such merger
(except that such prior notice shall not be required in the case of the merger
of a Subsidiary of the Borrower with and into the Borrower); (vi) such merger is
completed as a result of negotiations with the approval of the board of
directors or similar body of such Person and is not a so called “hostile
takeover”; (vii) following such merger, the Borrower and its Subsidiaries will
continue to be engaged solely in the business of the ownership, development,
management and investment in real estate; and (viii) such merger, together with
all other mergers permitted by this Section 9.7 and consummated in the same
fiscal year as such merger, shall not increase the Total Asset Value by more
than twenty-five percent (25%) of the Total Asset Value as of the end of the
previous fiscal year.


(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, sell, dispose of or transfer any
Property or other assets if a Default or an Event of Default has occurred and is
continuing, or would occur as a result of such transaction.

62

--------------------------------------------------------------------------------






Section 9.8 Fiscal Year. Neither the Borrower nor the REIT Guarantor shall
change its fiscal year from that in effect as of the Agreement Date without the
Agent's prior written consent.


Section 9.9 Modifications to Certain Agreements.


(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect without the Agent's prior written consent.


(b)The Borrower shall not enter into any material amendment or other
modification to the Share Redemption Program without the Agent's prior written
consent.


Section 9.10 Transactions with Affiliates.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of the Borrower), except (i) transactions in the ordinary course of
and pursuant to the reasonable requirements of the business of such Person and
upon fair and reasonable terms which are no less favorable to such Person than
would be obtained in a comparable arm's length transaction with a Person that is
not an Affiliate and (ii) transactions in connection with (A) the Advisory
Agreement, dated as of August 1, 2009, between Wells Real Estate Investment
Trust II, Inc. and Wells Capital, Inc.,  (B) the Master Property Management,
Leasing and Construction Management Agreement, dated as of October 22, 2004,
between the Borrower, the REIT Guarantor and Wells Management Company, Inc., as
amended by Amendment No. 1 to the Master Property Management, Leasing and
Construction Management Agreement dated April 1, 2007, and (C) the Master
Property Management, Leasing and Construction Management Agreement, dated as of
April 1, 2007, between the Borrower, the REIT Guarantor and Wells Real Estate
Advisory Services, Inc., as amended by Amendment No. 1 to the Master Property
Management, Leasing and Construction Management Agreement dated December 31,
2008, and renewals thereof on substantially similar terms and conditions.
Section 9.11 ERISA Exemptions.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.
Section 9.12 Restriction on Prepayment of Indebtedness.


Without the prior written consent of the Agent, neither the Borrower, any other
Obligor, nor any Subsidiary of the Borrower or any other Obligor shall prepay,
redeem or purchase the principal amount, in whole or in part, of any
Indebtedness other than the Obligations or the “Obligations” under the Revolving
Credit Agreement after the occurrence of any Event of Default; provided,
however, that this Section 9.12 shall not prohibit the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of this Agreement.
Section 9.13 Modifications to Governing Documents.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or

63

--------------------------------------------------------------------------------




any other Obligor to enter into any amendment or modification of any Governing
Document of the Borrower, such Subsidiary, or such Obligor which would have a
Material Adverse Effect without the Agent's prior written consent.


Section 9.14 Occupancy of Unencumbered Assets.


The Unencumbered Assets that are Properties (excluding those Unencumbered Assets
which are Development Properties) shall consist solely of Properties which have
an aggregate occupancy level for the preceding calendar quarter of tenants in
possession and paying rent (not more than sixty (60) days past due), or subject
to free rent for periods of ninety (90) days or less, and which are not
otherwise in default in any material manner under their respective leases, of at
least eighty-five percent (85%) of the aggregate rentable area within such
Unencumbered Assets. In the event of a breach or violation of this Section 9.14,
such breach or violation shall not be an Event of Default so long as the
Borrower immediately notifies the Agent thereof and, within thirty (30) days of
receipt of such notice by the Agent (subject to extension for up to an
additional thirty (30) days by the Agent in its sole and absolute discretion),
the Borrower adds, substitutes or removes one or more Properties as an
Unencumbered Asset as contemplated by Section 8.5 such that immediately
following such addition, substitution or removal, the occupancy level required
by this Section 9.14 is satisfied.
ARTICLE X. DEFAULT


Section 10.1 Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans.


(b)Default in Payment of Interest and Other Obligations. The Borrower shall fail
to pay when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Obligor shall fail to pay when due any payment Obligation
owing by such other Obligor under any Loan Document to which it is a party, and
such failure shall continue for a period of three (3) Business Days from the
date such payment was due.


(c)Default in Performance. (i) The Borrower shall fail to perform or observe any
term, covenant, condition or agreement contained in Section 7.1 (with respect to
the existence of the REIT Guarantor and the Borrower), 7.8, 7.12, 7.13, 8.3 or
8.5 or in Article IX, or (ii) the Borrower or any other Obligor shall fail to
perform or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and such failure under this Section 10.1(c)(ii) shall
continue for a period of thirty (30) days after the date upon which the Borrower
has received written notice of such failure from the Agent.


(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of the Borrower or any other Obligor under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of the Borrower or any other Obligor to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading (and
without regard to any qualifications limiting such

64

--------------------------------------------------------------------------------




representations to knowledge or belief), in light of the circumstances in which
made or deemed made, in any material respect (or, in the case of any
representation, warranty or statement qualified by materiality, in any respect)
when furnished or made or deemed made.


(e)Indebtedness Cross-Default.


(i)The Borrower, any other Obligor, or any of their respective Subsidiaries
shall fail to pay when due and payable, the principal of, or interest on, any
Indebtedness or obligations under Derivative Contracts (other than (A) the
Obligations and (B) Nonrecourse Indebtedness) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, the marked to
market value of such Derivative Contract if the Borrower is out of the money)
greater than or equal to $10,000,000 (all such Indebtedness or obligations under
Derivative Contracts being “Material Indebtedness”); or


(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (which for the
purposes hereof shall include any termination event or other event resulting in
the settling of payments due under a Derivative Contract); or


(iii)Any other event shall have occurred and be continuing which would permit
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity (which for the purposes
hereof shall include any termination event or other event resulting in the
settling of payments due under a Derivative Contract).


(f)Voluntary Bankruptcy Proceeding. The Borrower, any other Obligor, or any of
their respective Subsidiaries shall: (i) commence a voluntary case under the
Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing; provided, however, that the events
described in this Section 10.1(f) as to any Subsidiary of any Obligor that is
not also an Obligor shall not constitute an Event of Default unless more than
$10,000,000 of the Total Asset Value is attributable to (x) such Subsidiary(ies)
and (y) any Subsidiary(ies) which is/are the subject of an Event of Default
under Section 10.1(g).


(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower, any other Obligor or any of their respective
Subsidiaries in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization,

65

--------------------------------------------------------------------------------




winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
sixty (60) consecutive calendar days, or an order granting the remedy or other
relief requested in such case or proceeding against such Person (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered; provided, however, that the events
described in this Section 10.1(g) as to any Subsidiary of any Obligor that is
not also an Obligor shall not constitute an Event of Default unless more than
$10,000,000 of the Total Asset Value is attributable to (x) such Subsidiary(ies)
and (y) any Subsidiary(ies) which is/are the subject of an Event of Default
under Section 10.1(f).


(h)Litigation; Enforceability. The Borrower or any other Obligor shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note or any other Loan Document or this Agreement, any
Note, the Guaranty or any other Loan Document shall cease to be in full force
and effect (except as a result of the express terms thereof).


(i)Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries by any court or other tribunal and (i) such judgment or
order shall continue for a period of thirty (30) days without being paid, stayed
or dismissed through appropriate appellate proceedings, and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against the Borrower, such other
Obligor or such Subsidiary, $10,000,000 (excluding any judgment or order with
respect to any Nonrecourse Indebtedness), or (B) in the case of an injunction or
other non-monetary judgment, such judgment could reasonably be expected to have
a Material Adverse Effect.


(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower, any other Obligor, or any of
their respective Subsidiaries which exceeds, individually or together with all
other such warrants, writs, executions and processes for the Borrower, such
Obligor or such Subsidiary, $10,000,000 (or, in the case of any warrant, writ of
attachment, execution or similar process with respect to any Nonrecourse
Indebtedness, which warrant, writ of attachment, execution or process is issued
solely to permit the holder(s) of such Indebtedness to foreclose on any
collateral securing the same, $20,000,000), and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Obligor.


(k)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $5,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default,

66

--------------------------------------------------------------------------------




within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $5,000,000.


(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents or under the Revolving Credit Agreement.


(m)Change of Control. A Change of Control shall occur.


(n)Federal Tax Lien. A federal tax lien shall be filed against the Borrower, any
Obligor, or any of their respective Subsidiaries under Section 6323 of the
Internal Revenue Code or a lien of the PBGC shall be filed against the Borrower,
any other Obligor, or any of their respective Subsidiaries under Section 4068 of
ERISA and in either case such lien shall remain undischarged (or otherwise
unsatisfied) for a period of twenty-five (25) days after the date of filing.


Section 10.2 Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities.


(i)Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(f) or 10.1(g) with respect to the Borrower, (A)(i) the principal
of, and all accrued interest on, the Loans and the Notes at the time outstanding
and (ii) all of the other Obligations of the Borrower, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) all of the Commitments and the obligation of the Lenders to
make Loans shall all immediately and automatically terminate without demand or
notice of any kind.


(ii)Optional. If any other Event of Default shall have occurred and be
continuing, the Agent shall, at the direction of the Requisite Lenders:
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding and (2) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by the Borrower, and (B) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder.


(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.


(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.


(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower, the

67

--------------------------------------------------------------------------------




other Obligors and their respective Subsidiaries, without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower, the
other Obligors and their respective Subsidiaries and to exercise such power as
the court shall confer upon such receiver.


Section 10.3 Allocation of Proceeds.


If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:
(a)amounts due to the Agent and the Lenders in respect of fees and expenses due
under Sections 3.6 and 12.2;


(b)payments of interest on all Loans, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);


(c)payments of principal of all Loans, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);


(d)amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;


(e)payments of all other amounts due and owing by the Borrower under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders and
Agent; and


(f)any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.


Section 10.4 [Reserved].


Section 10.5 Performance by Agent.


If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post‑Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.
Section 10.6 Rights Cumulative.


The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the

68

--------------------------------------------------------------------------------




Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.


ARTICLE XI. THE AGENT


Section 11.1 Authorization and Action.


Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender's behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein (including the use of the term
“Agent”) shall be construed to deem the Agent a trustee or fiduciary for any
Lender nor to impose on the Agent duties or obligations other than those
expressly provided for herein. At the request of a Lender, the Agent will
forward to such Lender copies or, where appropriate, originals of the documents
delivered to the Agent pursuant to this Agreement or the other Loan Documents.
The Agent will also furnish to any Lender, upon the request of such Lender, a
copy of any certificate or notice furnished to the Agent by the Borrower, any
Obligor or any other Affiliate of the Borrower or any Obligor, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders have so directed the Agent
to exercise such right or remedy. The Borrower may rely on written amendments or
waivers executed by Agent or acts taken by Agent as being authorized by the
Lenders or the Requisite Lenders, as applicable, to the extent Agent does not
advise Borrower that it has not obtained such authorization from the Lenders or
the Requisite Lenders, as applicable.
Section 11.2 Agent's Reliance, Etc.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel

69

--------------------------------------------------------------------------------




(including its own counsel or counsel for the Borrower or any other Obligor),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.
Section 11.3 Notice of Defaults.


The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of the
Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Event of Default and stating that such notice is a “notice of default.” If
any Lender (excluding the Lender which is also serving as the Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the Agent
such a “notice of default.” Further, if the Agent receives such a “notice of
default”, the Agent shall give prompt notice thereof to the Lenders.
Section 11.4 JPMorgan Chase Bank, N.A. as Lender.


JPMCB, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMCB in each case in its individual
capacity. JPMCB and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Borrower, any other Obligor or any other affiliate thereof
as if it were any other bank and without any duty to account therefor to the
other Lenders. Further, the Agent and any affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders.
Section 11.5 Approvals of Lenders.


All communications from the Agent to any Lender requesting such Lender's
determination, consent, approval or disapproval, including amendments, waivers
and consents under Section 12.6, (a) shall be given in the form of a written
notice to such Lender, (b) shall be accompanied by a description of the matter
or issue as to which such determination, approval, consent or disapproval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, (c) shall include, if reasonably requested by such Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided

70

--------------------------------------------------------------------------------




to the Agent by the Borrower in respect of the matter or issue to be resolved,
and (d) shall include the Agent's recommended course of action or determination
in respect thereof. Each Lender shall reply promptly, but in any event within
twenty (20) Business Days (or such lesser or greater period as may be
specifically required under the Loan Documents) of receipt of such
communication. Except as otherwise provided in this Agreement and except with
respect to items requiring the unanimous consent or approval of the Lenders
under Section 12.6, unless a Lender shall give written notice to the Agent that
it specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
Section 11.6 Lender Credit Decision, Etc.


Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Obligor, any of
their respective Subsidiaries or any other Person to such Lender and that no act
by the Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender. Each Lender acknowledges that it has, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the other Obligors, and their
respective Subsidiaries, or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the Obligors, their respective Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Obligor, any of their respective
Subsidiaries or any other Affiliate thereof which may come into possession of
the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each Lender acknowledges that the Agent's
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.
Section 11.7 Indemnification of Agent.


Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender's respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts

71

--------------------------------------------------------------------------------




to the extent resulting from the Agent's gross negligence or willful misconduct
or if the Agent fails to follow the written direction of the Requisite Lenders
unless such failure is pursuant to the reasonable advice of counsel of which the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding provision, each Lender agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent's own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, administration or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent and/or the Lenders arising under any
Environmental Laws. Such out-of-pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of the Agent notwithstanding any claim
or assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.
Section 11.8 Successor Agent.


The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents by the Requisite Lenders (other than the
Lender then acting as Agent) as a result of (i) its gross negligence or willful
misconduct or (ii) it being a Defaulting Lender or meeting the criteria of a
Defaulting Lender. Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $5,000,000,000, which appointment shall, provided no Default or Event
of Default shall have occurred and be continuing, be subject to the Borrower's
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
(and its affiliates) holding at least ten percent (10%) of the aggregate
outstanding principal amount of the Loans (calculated at the time Agent gives
notice of its resignation) as a successor Agent). If no successor Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
resigning Agent's giving of notice of resignation or the Lenders' removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $5,000,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents as Agent. After any
Agent's resignation or removal hereunder as Agent, the provisions of this
Article XI shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.
Section 11.9 Titled Agents.



72

--------------------------------------------------------------------------------




Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligations hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Lead Arranger and Book Manager”,
“Documentation Agent” and “Syndication Agent” are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrower or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.
Section 11.10 Other Loans by Lenders to Obligors.


The Lenders agree that one or more of them may now or hereafter have other loans
to and derivative contracts and/or business arrangements with one or more of the
Obligors which are not subject to this Agreement. The Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors may collect payments
on such loan(s) and may secure such loan(s) (so long as such loan does not
itself expressly violate this Agreement). Further, the Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors shall have no
obligation to attempt to collect payments under the Loans in preference and
priority over the collection and/or enforcement of such other loan(s).
ARTICLE XII. MISCELLANEOUS


Section 12.1 Notices.


Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered by hand or by
nationally-recognized overnight courier as follows:
If to the Borrower:
Wells Operating Partnership II, L.P.
6200 The Corners Parkway
Norcross, Georgia 30092-3365
Attention: Douglas P. Williams
Telecopy Number:    (770) 243-8124
Telephone Number:    (770) 449-7800
With a copy to:
DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attention: James M. Phipps
Telecopy Number:    (312) 251-5735
Telephone Number:    (312) 368-4088
If to the Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Loan and Agency Services Group
Telephone Number:    (713) 750-2892

73

--------------------------------------------------------------------------------




With a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attention: Kimberly Turner
Telecopy Number:    (212) 270-2157
Telephone Number:    (212) 622-8177
And with a copy to:
Bingham McCutchen LLP
One Federal Street
Boston, Massachusetts 02110-1726
Attention: Stephen M. Miklus
Telecopy Number:    (617) 428-6387
Telephone Number:    (617) 951-8364
If to a Lender:
To such Lender's address or telecopy number, as applicable, set forth on its
signature page hereto (or, if not set forth thereon, as specified in its
Administrative Questionnaire provided to the Agent)or in the applicable
Assignment and Acceptance Agreement.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.
Section 12.2 Expenses.


The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, administration and interpretation of, and any amendment,
supplement or modification to, or waiver of, any of the Loan Documents
(including due diligence expenses and travel expenses relating to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and disbursements of counsel to the Agent (such expenses to
include ongoing charges for Intralinks, SyndTrak Online or any similar system),
(b) to pay or reimburse JPMorgan Chase Bank, N.A. and J.P. Morgan Securities,
Inc. or their reasonable out-of-pocket costs and expenses incurred in connection
with the initial syndication of the Loans by JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities, Inc., (c) to pay or reimburse the Agent and the Lenders for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable

74

--------------------------------------------------------------------------------




by the Lenders to the Agent pursuant to the Loan Documents, (d) to pay, and
indemnify and hold harmless the Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document, and (e) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Sections 10.1(f) or 10.1(g), including the reasonable fees and disbursements of
counsel to the Agent and any Lender, whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.
Section 12.3 Setoff.


Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent
and each Lender and Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender and Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or Participant
or any affiliate of the Agent or such Lender or Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2, and although such obligations shall be
contingent or unmatured. Promptly following any such set-off the Agent shall
notify the Borrower thereof and of the application of such set-off, provided
that the failure to give such notice shall not invalidate such set-off. The
foregoing shall not apply to any account governed by a written agreement
containing express waivers by the Agent or any Lender with respect to rights of
setoff.
Section 12.4 Governing Law; Litigation; Jurisdiction; Other Matters; Waivers.


(a)THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (OTHER
THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE SUBSTANTIVE LAWS
OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE PRECEDING CHOICE OF
LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN ACCORDANCE WITH, AND
ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK.


(b)WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF,

75

--------------------------------------------------------------------------------




AND (B) IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING ON VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT,
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS
AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS WILL BE DEEMED TO PRECLUDE
LENDER FROM BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER
JURISDICTION. WITHOUT IN ANY WAY LIMITING THE PRECEDING CONSENTS TO JURISDICTION
AND VENUE, THE PARTIES AGREE TO SUBMIT TO THE JURISDICTION OF SUCH NEW YORK
COURTS IN ACCORDANCE WITH SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK OR ANY CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.


(c)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


Section 12.5 Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.


(b)Any Lender may make, carry or transfer Loans at, to or for the account of any
of its branch offices or the office of an affiliate of such Lender except to the
extent such transfer would result in increased costs to the Borrower.


(c)Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, (i) any such
participating interest must be for a constant and not a varying percentage
interest, (ii) no Lender may grant a participating interest in its Commitment or
the aggregate outstanding principal balance of the Loan held by it, in an amount
less than $5,000,000 and (iii) after giving effect to any such participation by
a Lender, the amount of its Commitment or the aggregate outstanding principal
balance of the Loan held by it, in which it has not granted any participating
interests must be equal to $1,000,000 and integral multiples of $1,000,000 in
excess thereof. No Participant shall have any rights or benefits under this
Agreement or any other Loan Document. In the event of any such grant by a Lender
of a participating interest to a Participant, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender's Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,

76

--------------------------------------------------------------------------------




(iv) reduce the rate at which interest is payable thereon or (v) release all or
substantially all of the Guarantors (except as otherwise permitted under
Section 7.12(b)). An assignment or other transfer which is not permitted by
Section 12.5(d) or (e) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (c). The selling Lender shall notify the Agent and the
Borrower of the sale of any participation hereunder and, if requested by the
Agent, certify to the Agent that such participation is permitted hereunder.


(d)Any Lender may with the prior written consent of the Agent (which consent
shall not be unreasonably withheld or delayed), assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its Commitment and Loan and
its other rights and obligations under this Agreement and the Loan; provided,
however, (i) no such consent by the Agent shall be required in the case of any
assignment to another Lender or any affiliate of such Lender or of another
Lender unless such Lender is a Defaulting Lender; (ii) any partial assignment of
a Commitment or Loan shall be in an amount at least equal to $5,000,000 and
integral multiples of $1,000,000 in excess thereof and after giving effect to
such partial assignment the assigning Lender retains a portion of the Commitment
or Loan so assigned having an aggregate outstanding principal balance, of at
least $1,000,000 and integral multiples of $1,000,000 in excess thereof
(provided, however, the conditions set forth in this subsection (ii) shall not
apply to any full assignment by any Lender of its Commitment or Loan); and
(iii) each such assignment shall be effected by means of an Assignment and
Acceptance Agreement. Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be deemed to be a Lender party to this Agreement as of the effective date
of the Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with a Commitment or Loan amount as set forth in such
Assignment and Acceptance Agreement, and the transferor Lender shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required. Upon the consummation of any
assignment pursuant to this subsection (d), the transferor Lender, the Agent and
the Borrower shall make appropriate arrangements so that new Notes are issued to
the Assignee and such transferor Lender, as appropriate, and any other documents
reasonably required by a Lender in connection with such assignment shall be
executed by the Borrower. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $3,500.


(e)The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrower notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in Section 12.5(d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.


(f)In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such

77

--------------------------------------------------------------------------------




assignment shall release the assigning Lender from its obligations hereunder.


(g)A Lender may furnish any information concerning the Borrower, any other
Obligor or any of their respective Subsidiaries or Affiliates in the possession
of such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.
(h)Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Obligor or any of their respective Affiliates or
Subsidiaries.


(i)Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.


Section 12.6 Amendments.


Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Obligor or any of their respective Subsidiaries of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of the Borrower). Notwithstanding the
foregoing, no amendment, waiver or consent shall do any of the following: (i)
increase the Commitments (or any component thereof) of any of Lenders (except as
contemplated by Section 2.14) without the written consent of each Lender
affected thereby; (ii) reduce the principal of, or interest rates that have
accrued or that will be charged on the outstanding principal amount of, any
Loans or Fees or other Obligations without the written consent of each Lender
affected thereby; (iii) reduce the amount of any Fees payable hereunder without
the written consent of each Lender affected thereby; (iv) except as provided in
Section 2.12, postpone any date fixed for any payment of any principal of, or
interest on, any Loans or any other Obligations, without the written consent of
each Lender affected thereby; (v) (A) change the Commitment Percentages (or any
component thereof) (except as a result of any increase or decrease in the
aggregate amount of the Commitments contemplated by Section 2.14 or Section 4.5
or as a result of any reallocation contemplated by Section 3.11) without the
written consent of each Lender affected thereby or (B) amend or otherwise modify
the provisions of Section 3.2(a) without the written consent of each Lender
affected thereby; (vi)  modify the definition of the term “Requisite Lenders”,
modify in any other manner the number or percentage of the Lenders (including
all of the Lenders) required to make any determinations or waive any rights
hereunder or to modify any provision hereof, including without limitation, any
modification of this Section if such modification would have such effect without
the written consent of each Lender; or (vii) release any Guarantor from its
obligations under the Guaranty (except as otherwise permitted under
Section 7.12(b)) without the written consent of each Lender. Further, no
amendment, waiver or consent unless in writing and signed by the Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Agent under this Agreement or any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of the Agent or any Lender in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial thereto. Except as otherwise explicitly
provided for herein or in any other Loan Document, no notice to or demand upon
the Borrower shall entitle the Borrower to any other or further notice or demand
in similar or

78

--------------------------------------------------------------------------------




other circumstances.
Section 12.7 Nonliability of Agent and Lenders.


The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
other Obligor or any of their respective Subsidiaries. Neither the Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower's business
or operations.
Section 12.8 Confidentiality.


(a)Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; provided that the
source of such information was not known by the Agent or any Lender to be bound
by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH

79

--------------------------------------------------------------------------------




MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.


Section 12.9 Indemnification.


(a)Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Agent, any affiliate of the Agent and each of the Lenders and their respective
directors, officers, shareholders, agents, employees and counsel (each referred
to herein as an “Indemnified Party”) from and against any and all losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature (including, without limitation, amounts paid in settlement, court
costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12 or 4.1 or expressly excluded from
the coverage of such Sections) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated thereby; (ii) the making of any Loans;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Agent's or any Lender's entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower,
the other Obligors, or their respective Subsidiaries; (vii) the fact that the
Agent and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower, the other Obligors and their respective Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; or (ix) any
violation or non-compliance by the Borrower, any other Obligor, or any of their
respective Subsidiaries of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower, the Obligors or their respective
Subsidiaries (or their respective properties) (or the Agent and/or the Lenders
as successors to the Borrower, any other Obligor or their respective
Subsidiaries) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party (x) for any acts or omissions of such Indemnified Party that constitute
gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction after the expiration of all applicable appeal periods or
(y) in connection with any losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses arising out of any action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
brought by any Indemnified Party against any other Indemnified Party in
connection with, arising out of, or by reason of this Agreement or any other
Loan Document or the transactions contemplated thereby or the making of any
Loans hereunder. In addition, the foregoing indemnification in favor of any
director, officer, shareholder, agent, employee or counsel of the Agent, any
affiliate of the Agent or any Lender shall be solely in their respective
capacities as such director, officer, shareholder, agent, employee, or counsel.
Borrower shall not be liable for payment of any settlement of any Indemnity
Proceeding effected without Borrower's written consent, but if the same

80

--------------------------------------------------------------------------------




is settled with such consent, Borrower agrees that such settlement is covered by
the foregoing indemnity.


(b)The Borrower's indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all reasonable costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower, any other Obligor, or any of their respective Subsidiaries, any
shareholder, partner or other equity holder of the Borrower, any other Obligor
or any of their respective Subsidiaries (whether such shareholder(s) or such
other Persons are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of such Person), any account debtor of the
Borrower, any other Obligor, or any of their respective Subsidiaries or by any
Governmental Authority.


(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against Borrower and/or an
Obligor or any of their respective Subsidiaries.


(d)All out-of-pocket fees and expenses of, and all amounts paid to third‑persons
by, an Indemnified Party with respect to an Indemnified Proceeding shall be
advanced by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.


(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnified Proceeding
covered by this Section and, as provided above, all reasonable costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Borrower.
No action taken by legal counsel chosen by an Indemnified Party in investigating
or defending against any such Indemnified Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party.


(f)If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.


(g)The Borrower's obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.


Section 12.10 Termination; Survival.


At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 12.4, shall continue in full force and effect and shall protect the

81

--------------------------------------------------------------------------------




Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.


Section 12.11 Severability of Provisions.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12 [Intentionally Omitted].


Section 12.13 Counterparts.


This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument. Except as provided in Section 5.1, this Agreement
shall become effective when it shall have been executed by the Agent and when
the Agent shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 12.14 Obligations with Respect to Obligors and Subsidiaries.


The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Obligors and the Subsidiaries of the Borrower and the other
Obligors as specified herein shall be absolute and not subject to any defense
the Borrower may have that the Borrower does not control such Obligors or
Subsidiaries.
Section 12.15 Limitation of Liability.


Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent's or any Lender's
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.16 Entire Agreement.



82

--------------------------------------------------------------------------------




This Agreement, the Notes, and the other Loan Documents referred to herein and
any separate letter agreements with respect to fees embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.
Section 12.17 Construction.


The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.
Section 12.18 Time of the Essence.


Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.
Section 12.19 Patriot Act.


Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and the Guarantors that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each of the Guarantors, which information includes the name and
address of the Borrowers and each of the Guarantors and other information that
will allow such Lender or the Agent, as applicable, to identify the Borrower and
each of the Guarantors Loan Party in accordance with the Patriot Act.



83

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their authorized officers all as of the day and year first above
written.


BORROWER:


WELLS OPERATING PARTNERSHIP II, L.P. a Delaware limited partnership


By:
Wells Real Estate Investment Trust II, Inc.,

its General Partner


By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Executive Vice President
































































[Signature Page - Term Loan Agreement]







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Agent and a Lender


By: /s/ Kimberly Turner
Name: Kimberly Turner
Title: Executive Director












































[Signature Page - Term Loan Agreement]





--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION


By: /s/ Chad McMasters
Name: Chad McMasters
Title: Senior Vice President
















































































[Signature Page - Term Loan Agreement]





--------------------------------------------------------------------------------






REGIONS BANK


By: /s/ Paul E. Burgan
Name: Paul E. Burgan
Title: Vice President














































































[Signature Page - Term Loan Agreement]





--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION


By: /s/ Joseph Lee Hord
Name: Joseph Lee Hord
Title: Vice President
















































































[Signature Page - Term Loan Agreement]





--------------------------------------------------------------------------------






TD BANK, N.A.


By: /s/ Howard E. Belliveau
Name: Howard E. Belliveau
Title: Vice President
















































































[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------






UNION BANK, N.A.


By: /s/ Andrew Romanosky
Name: Andrew Romanosky
Title: Vice President
















































































[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------






FIFTH THIRD BANK, an Ohio banking corporation


By: /s/ Michael Glandt
Name: Michael Glandt
Title: Vice President
















































































[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------






CAPITAL ONE, N.A.


By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Vice President
















































































[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION


By: /s/ William G. Karl
Name: William G. Karl
Title: Managing Director
















































































[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------






COMERICA BANK


By: /s/ Sam F. Meehan
Name: Sam F. Meehan
Title: Vice President
















































































[Signature Page - Term Loan Agreement]



--------------------------------------------------------------------------------






MIDCOUNTRY BANK


By: /s/ Melody Holland-Rehder
Name: Melody Holland-Rehder
Title: Vice President
































































































[Signature Page - Term Loan Agreement]





--------------------------------------------------------------------------------






SCHEDULE I


COMMITMENTS




Lender Name
Commitment Amount
 
 
JPMorgan Chase Bank, N.A.
$
40,000,000


PNC Bank, National Association
$
50,000,000


Regions Bank
$
45,000,000


U.S. Bank National Association
$
45,000,000


TD Bank, N.A.
$
40,000,000


Union Bank, N.A.
$
40,000,000


Fifth Third Bank
$
35,000,000


Capital One, N.A.
$
30,000,000


Sumitomo Mitsui Banking Corporation
$
30,000,000


Comerica Bank
$
15,000,000


MidCountry Bank
$
5,000,000


 
 
TOTAL:
$
375,000,000


 
 
 
 




















































--------------------------------------------------------------------------------






SCHEDULE 6.1(b)
OWNERSHIP STRUCTURE
(see also attached organizational chart)


Subsidiaries of Wells REIT II:
 
 
 
Wells Operating Partnership II, L.P.
7/3/2003
Delaware
 
Wells REIT II - 80 M Street, LLC
3/30/2004
Delaware
 
Wells REIT II - Texas, Inc.
11/2/2005
Texas
Excluded Sub
Wells REIT II - 100 East Pratt LLC
5/5/2005
Delaware
Excluded Sub
Wells REIT II - 2000 Park Lane Business Trust
12/19/2005
Pennsylvania
 
Wells TRS II, LLC
10/4/2005
Delaware
 
Wells REIT II - Park Lane Parcel 19 Business Trust
12/19/2006
Pennsylvania
 
Wells REIT II - 1200 Morris Business Trust
8/30/2007
Pennsylvania
Material Sub
Wells REIT II - Cranberry Woods Development, Inc.
7/13/2007
Pennsylvania
Material Sub
Wells REIT II - KCP, LLC
10/2/2008
Delaware
Material Sub
Wells TRS II - 544 Lakeview, LLC
12/16/2010
Delaware
Excluded Sub
Wells Energy TRS, LLC
11/9/2011
Delaware
 
Wells KCP TRS, LLC
6/23/2011
Delaware
 
Wells OP II, LP
6/23/2011
Delaware
 
Wells REIT II - Market Square East & West, LLC
2/2 5/11
Delaware
Excluded Sub
Market Square East & West, LLC
2/25/2011
Delaware
Excluded Sub
Wells REIT II- Market Square Lender, LLC
3/11/2011
Delaware
 
 
 
 
 
Subsidiaries of Wells OP II
 
 
 
Wells REIT II - Manhattan Towers, LLC
11/14/2006
Delaware
 
 
 
 
 
Wells REIT II - Emerald Point, LLC
9/30/2004
Delaware
 
Wells REIT II - Emerald Point, L.P.
9/30/2004
Delaware
 
 
 
 
 
Wells REIT II - Highland Landmark III, LLC
11/12/2004
Delaware
 
Wells REIT II - Lincoln Highland Landmark III, LLC
10/25/2004
Delaware
 
 
 
 
 
Wells Robbins Road, LLC
8/11/2005
Delaware
 
Nashoba View Ownership, LLC
8/11/2005
Delaware
 
 
 
 
 
Wells REIT II - Republic Drive, LLC
3/24/2004
Delaware
Material Sub
Wells REIT II-180 Park Avenue B 105, LLC
3/14/2005
Delaware
 
Wells REIT II - Tampa Commons, LLC
12/8/2005
Delaware
 
Wells REIT II - 9 Technology Drive, LLC
4/23/2004
Delaware
Material Sub
Wells Governor's Pointe 4241 Irwin Simpson, LLC
2/25/2005
Delaware
Material Sub
Wells Governor's Pointe 8990 Duke, LLC
2/25/2005
Delaware
Material Sub
Wells REIT II - LakePointe 5, LLC
12/9/2005
Delaware
Material Sub
Wells REIT II - Lake Pointe 3, LLC
12/9/2005
Delaware
Material Sub
Wells REIT II-180 Park Avenue , LLC
5/5/2004
Delaware
Material Sub
Wells One West Fourth, LLC
6/14/2004
Delaware
Excluded Sub
Wells REIT II - 5995 Opus Parkway, LLC
3/11/2005
Delaware
 
Wells REIT II - SanTan Corporate Center I, LLC
4/3/2006
Delaware
Excluded Sub
Wells REIT II - SanTan Corporate Center II, LLC
4/3/2006
Delaware
Excluded Sub




--------------------------------------------------------------------------------




Wells REIT II - Opus/Finley Portfolio, LLC
7/8/2004
Delaware
Material Sub
Wells REIT II - 215 Diehl Road, LLC
3/28/2005
Delaware
Excluded Sub
Wells REIT II - Wildwood Properties, LLC
9/8/2004
Delaware
Excluded Sub
Wells REIT II-8909 Purdue Road, LLC
5/17/2005
Delaware
Material Sub
Wells REIT II - 263 Shuman Boulevard, LLC
7/10/2006
Delaware
Excluded Sub
Wells REIT II - Gaithersburg MD LLC
6/30/2003
Delaware
 
 
 
 
 
Wells REIT II - 180 East 100 South, LLC
5/10/2005
Delaware
 
Wells REIT II - Utah Parking, LLC
6/27/2005
Delaware
 
 
 
 
 
Wells REIT II - 11950 Corporation Boulevard, LLC
7/28/2006
Delaware
 
Wells REIT II - Corridors III, LLC
9/7/2004
Delaware
Material Sub
Wells REIT II - Edgewater Corporate Center One, LLC
7/20/2006
Delaware
Material Sub
 
 
 
 
2420 Lakemont Avenue MM, LLC
8/16/2005
Delaware
Material Sub
2420 Lakemont Avenue, LLC
8/16/2005
Delaware
Material Sub
 
 
 
 
Wells REIT II - University Circle, LLC
8/9/2005
Delaware
Material Sub
Wells REIT II-University Circle, L.P.
8/9/2005
Delaware
Material Sub
 
 
 
 
Wells REIT II - Key Center, LLC
11/15/2005
Delaware
Material Sub
Key Center Properties, LLC
11/2/2005
Delaware
Material Sub
 
 
 
 
Wells REIT II - MacArthur Ridge I, LLC
11/1/2005
Delaware
Material Sub
Wells REIT II - MacArthur Ridge I, L.P.
11/1/2005
Delaware
Material Sub
 
 
 
 
Wells REIT II - 5 Houston Center, L.P.
10/14/2005
Delaware
Material Sub
 
 
 
 
Wells REIT II - 80 Park Plaza, LLC
8/8/2006
Delaware
 
Wells REIT II - International Financial Tower, LLC
10/6/2006
Delaware
Material Sub
Wells REIT II - One Century Place, LLC
12/19/2006
Delaware
 
Wells REIT II - Eagle Rock Executive Office Center IV, LLC
3/23/2007
Delaware
 
Wells REIT II - 7031 Columbia Gateway Drive, LLC
7/3/2007
Delaware
Material Sub
Wells REIT II - 222 East 41st Street, LLC
7/17/2007
Delaware
Excluded Sub
 
 
 
 
Wells REIT II - Sterling Commerce, LLC
11/15/2006
Delaware
Material Sub
Wells REIT II - Sterling Commerce, L.P.
11/15/2006
Delaware
Material Sub
 
 
 
 
Wells REIT II - 4300 Centreway Place, LLC
9/1/2006
Delaware
 
Wells Reit II - 4300 Centreway Place, L.P.
9/11/2006
Delaware
 
 
 
 
 
Wells REIT II - Pasadena Corporate Park, LLC
6/15/2007
Delaware
 
Wells REIT II - Pasadena Corporate Park, LP
6/15/2007
Delaware
 
 
 
 
 
Wells REIT II - Bannockburn Lake III, LLC
9/4/2007
Delaware
 
Wells REIT II - South Jamaica Street, LLC
9/18/2007
Delaware
Material Sub
Wells REIT II - 15815 25th Avenue, LLC
10/16/2007
Delaware
Material Sub
Wells REIT II - 16201 25th Avenue, LLC
10/16/2007
Delaware
 
Wells REIT II - 13655 Riverport Drive, LLC
1/24/2008
Delaware
Material Sub
Wells REIT II - 11200 W. Parkland, LLC
2/26/2008
Delaware
Material Sub
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




Wells REIT II - Parkside/Atlanta, LLC
2/29/2008
Delaware
Material Sub
Wells REIT II - 1277 LPB Atlanta, LLC
2/29/2008
Delaware
Material Sub
 
 
 
 
Wells REIT II-Lindbergh Center, LLC
6/24/2008
Delaware
Material Sub
 
 
 
 
Wells REIT II - 1580 A & B West Nursery, LLC
6/30/2008
Delaware
 
Wells REIT II - 1580 A & B West Nursery Land, LLC
7/1/2008
Delaware
 
 
 
 
 
Wells REIT II - Three Glenlake, LLC
6/5/2008
Delaware
Excluded Sub
Three Glenlake Building, LLC
7/11/2008
Delaware
Excluded Sub
 
 
 
 
Wells International Real Estate II (CY) Limited
7/10/2007
Republic of Cypress
 
Landlink Limited
6/16/2007
Republic of Cypress
Excluded Sub
 
 
 
 
Wells REIT II - 147 South State UT, LLC
8/14/2009
Delaware
 
Wells REIT II - Lakehurst Britton, LLC
12/8/2009
Delaware
Material Sub
Wells REIT II - 550 King Street, LLC
3/19/2010
Delaware
 
Wells REIT II - 544 Lakeview, LLC
1/25/2011
Delaware
Excluded Sub
Wells REIT II - Robbins Road, LLC
8/11/2005
Delaware
 
Wells REIT II - Energy Center I, LLC
6/14/2010
Delaware
 
Wells REIT II Energy Center I GP, LLC
6/29/2010
Delaware
 
I-1- EC Corridor Limited Partnership
7/6/2010
Delaware
 
Wells REIT II - 200 South Orange, LLC
8/10/2010
Delaware
 
Wells REIT II - 800 Brooksedge, LLC
11/11/2010
Delaware
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




SCHEDULE 6.1(f)


PROPERTIES


Weatherford Center                    3000 Park Lane Land
New Manchester One                    San Tan Corporate Center I
One Glenlake                        San Tan Corporate Center II
80 M Street                        263 Shuman Boulevard
Key Center Tower                    215 Diehl Road
Key Center Marriott                    222 East 41st Street
2500 Windy Ridge Parkway
333 & 777 Republic Drive                4100 & 4300 Wildwood Parkway
4241 Irwin Simpson Road                4200 Wildwood Parkway
8990 Duke Road                    5 Houston Center
180 Park Avenue, Building 103            One Robbins Road
180 Park Avenue, Building 104            Four Robbins Road
3 Glenlake
8909 Purdue Road                    1580 A&B West Nursery
180 East 100 South and Garage            One Century Place
Corridors III                        Highland Landmark III
1900 University Avenue                Sterling Commerce (Texas)
1950 University Avenue                180 Park Avenue, Building 105
2000 University Avenue                Tampa Commons
International Financial Tower                3333 Finley Road
7031 Columbia Gateway Drive            919 Hidden Ridge
9127 South Jamaica Street                11950 Corporate Boulevard
9189 South Jamaica Street                Edgewater Corporate Center One
9191 South Jamaica Street                Eagle Rock
9193 South Jamaica Street                Baldwin Point
Lindbergh Center                    1501 Opus Place
1200 Morris                         Lake Pointe 3 and 5
Cranberry Woods Development            Bannockburn Lake III
2000 Park Lane                    4300 Centreway Place
100 East Pratt Street                    80 Park Plaza                 9
Technology Drive                    13655 Riverport Drive
800 North Frederick                    15815 25th Avenue
Manhattan Towers                    16201 25th Avenue
One West Fourth Street                3465 East Foothill Boulevard
1025 Lenox Park Boulevard                3475 East Foothill Boulevard        
1055 Lenox Park Boulevard                3453-3455 East Foothill Boulevard
1057 Lenox Park Boulevard                11200 Parkland Avenue
1277 Lenox Park Boulevard                Dvintsev (Moscow)            
2180 Lake Boulevard                    147-149 South State Street (Land)
Sterling Commerce (Ohio)                Market Square East & West    
544 Lakeview            





--------------------------------------------------------------------------------






SCHEDULE 6.1(g)


EXISTING INDEBTEDNESS


Unsecured Debt


Property and Maker                Face Amount        Date Incurred


The Obligations
Wells Operating Partnership II, L.P.     $500,000,000        July 8, 2011
Revolving Credit Agreement


Wells Operating Partnership II, L.P.     $250,000,000        April 4, 2011
5.875% Senior Notes due 2018




Secured Debt


Property and Maker                Face Amount        Date Incurred


One West Fourth                $51,300,000        July 23, 2004
Wells One West Fourth, LLC




2500 Windy Ridge Parkway            $90,000,000        November 16, 2004
4100 & 4300 Wildwood Parkway
4200 Wildwood Parkway
Wells REIT II - Wildwood Properties, LLC






100 East Pratt Street                $105,000,000        September 6, 2005
Wells REIT II - 100 East Pratt, LLC




San Tan Corporate Center I            $18,000,000         September 28, 2006
Wells REIT II - Santan Corporate
Center I, LLC


San Tan Corporate Center II            $21,000,000        September 28, 2006
Wells REIT II - Santan Corporate
Center II, LLC


Secured Debt (Continued)


Property and Maker                Face Amount        Date Incurred


263 Shuman Boulevard            $49,000,000        June 18, 2007
Wells REIT II - 263 Shuman Boulevard,
LLC





--------------------------------------------------------------------------------




215 Diehl Road                $21,000,000        June 18, 2007
Wells REIT II - 215 Diehl Road, LLC    




3 Glenlake                    $27,500,000        July 31, 2008
Three Glenlake Building, LLC








544 Lakeview
Wells REIT II - 544 Lakeview, LLC        $9,100,000        April 1, 2011


Market Square
Wells REIT II - Market Square East     $325,000,000        June 30,2011
& West, LLC

















--------------------------------------------------------------------------------






SCHEDULE 6.1(i)


LITIGATION






None



--------------------------------------------------------------------------------






SCHEDULE 6.1(k)


FINANCIAL STATEMENTS






None





--------------------------------------------------------------------------------










SCHEDULE 6.1(p)
ENVIRONMENTAL MATTERS
None





--------------------------------------------------------------------------------








SCHEDULE 6.1(y)


LIST OF UNENCUMBERED ASSETS


11200 West Parkland Avenue
1200 Morris Drive
13655 Riverport Drive
15815 25th Avenue West
180 Park Avenue 103 & 104
333 & 777 Republic Drive
4241 Irwin Simpson Road
7031 Columbia Gateway Drive
8990 Duke Boulevard
9 Technology Drive
Axciom
Baldwin Point
College Park Plaza
Edgewater Corporate Boulevard
International Financial Tower
Key Center Tower
Lakepointe 3
Lakepointe 5
Lenox Park Buildings
Lindbergh Center
MacArthur Ridge
One Glenlake
South Jamaica Street Buildings
Sterling Commerce (Texas)
Sterling Commerce (Ohio)
The Corridors III
University Circle
5 Houston
Cranberry Woods







--------------------------------------------------------------------------------






SCHEDULE 6.1(ee)


EMINENT DOMAIN PROCEEDINGS




None













--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND Acceptance AGREEMENT dated as of _____ ____, 201_ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), and JPMORGAN CHASE BANK, N.A., as
ADMINISTRATIVE Agent (the “Agent”).
WHEREAS, the Assignor is a Lender under that certain Term Loan Agreement dated
as of February 3, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Wells Operating
Partnership II, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto;
WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor's Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and
WHEREAS, the Agent and all Lenders consent to such assignment on the terms and
conditions set forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1.    Assignment.
(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 201_ (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, the following (such interest being assigned,
the “Assigned Loan”):
Assigned Facility
Amount Assigned
Amount Retained
Commitment Percentage of
Interest Assigned
Term Loan
 
 
 



and all voting rights of the Assignor associated with the Assigned Loan, all
rights to receive interest on such amount of such Loans and all Fees with
respect to the Assigned Loan and other rights of the Assignor under the Credit
Agreement and the other Loan Documents with respect to the Assigned Loan, all as
if the Assignee were an original Lender under and signatory to the Credit
Agreement having a Loan, as set forth above, equal to the amount of the Assigned
Loan. The Assignee, subject to the terms and conditions hereof, hereby assumes
all obligations of the Assignor with respect to the Assigned Loan as if the
Assignee were an original Lender under, and signatory to, the Credit Agreement
having a Commitment and/or Loan, as set forth above, equal to the Assigned Loan,
which obligations shall include, but shall not be limited to, if a Commitment is
part of the Assigned Loan, the obligation of the Assignor to make Loans to the
Borrower with respect to the Assigned Loan, and in any case the obligation to
indemnify the Agent as provided therein (the foregoing enumerated obligations,
together with all other similar obligations more particularly set forth in the
Credit

Exh A -1

--------------------------------------------------------------------------------




Agreement and the other Loan Documents, shall be referred to hereinafter,
collectively, as the “Assigned Obligations”). The Assignor shall have no further
duties or obligations with respect to, and shall have no further interest in,
the Assigned Obligations or the Assigned Loan from and after the Assignment
Date.
(b)    The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee makes and confirms to the Agent, the
Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any other Obligor or any of
their respective Subsidiaries, (ii) any representations, warranties, statements
or information made or furnished by the Borrower, any other Obligor or any of
their respective Subsidiaries in connection with the Credit Agreement or
otherwise, (iii) the validity, efficacy, sufficiency, or enforceability of the
Credit Agreement, any other Loan Document or any other document or instrument
executed in connection therewith, or the collectability of the Assigned
Obligations, (iv) the perfection, priority or validity of any Lien with respect
to any collateral at any time securing the Obligations or the Assigned
Obligations under the Notes or the Credit Agreement and (v) the performance or
failure to perform by the Borrower or any other Obligor of any obligation under
the Credit Agreement or any other Loan Document to which it is a party. Further,
the Assignee acknowledges that it has, independently and without reliance upon
the Agent, or on any affiliate or subsidiary thereof, the Assignor or any other
Lender and based on the financial statements supplied by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to become a Lender under the Credit Agreement. The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation. Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower
or any other Obligor or to notify the Assignee of any Default or Event of
Default. The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.
Section 2.    Payment by Assignee. In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, an amount equal to $_________ representing (i)
the aggregate principal amount outstanding of the Loans owing to the Assignor
under the Credit Agreement and the other Loan Documents being assigned hereby.
Section 3.    Payments by Assignor. The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.
Section 4.    Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement [having a Commitment
under the Credit Agreement] (without reduction by any assignments thereof which
have not yet become effective), equal to $____________ and that the Assignor is
not a Defaulting Lender]; and (ii) the outstanding balance of Loans owing to the
Assignor (without reduction by any assignments thereof which have not yet become
effective) is $____________; and (b) it is the legal and beneficial owner of the
Assigned Loan which is free and clear of any adverse claim created by the
Assignor.
Section 5.    Representations, Warranties and Agreements of Assignee. The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as

Exh A -2

--------------------------------------------------------------------------------




such term is used in Regulation D of the Securities Act) and (iii) an Eligible
Assignee; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit analysis
and decision to enter into this Agreement; (c) appoints and authorizes the Agent
to take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that it will become a party to and shall be bound by the Credit
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender.
Section 6.    Recording and Acknowledgment by the Agent. Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent in the
Register and (b) the Assignor's Note. Upon such acknowledgment and recording,
from and after the Assignment Date, the Agent shall make all payments in respect
of the interest assigned hereby (including payments of principal, interest, Fees
and other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.
Section 7.    Addresses. The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth below:
Notice Address: ____________________________
____________________________
____________________________
Telephone No.: ____________________________
Telecopy No.: ____________________________
Lending Office: ____________________________
____________________________
____________________________
Telephone No.: ____________________________
Telecopy No.: ____________________________
Section 8.    Payment Instructions. All payments to be made to the Assignee
under this Agreement by the Assignor, and all payments to be made to the
Assignee under the Credit Agreement, shall be made as provided in the Credit
Agreement in accordance with the following instructions:
Section 9.    Effectiveness of Assignment. This Agreement, and the assignment
and assumption contemplated herein, shall not be effective until (a) this
Agreement is executed and delivered by each of the Assignor, the Assignee, and
the Agent (b) the payment to the Assignor of the amounts, if any, owing by the
Assignee pursuant to Section 2 hereof and (c) the payment to the Agent of the
amounts, if any, owing by the Assignor pursuant to Section 3 hereof. Upon
recording and acknowledgment of this Agreement by the Agent,

Exh A -3

--------------------------------------------------------------------------------




from and after the Assignment Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Agreement, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Agreement, relinquish its rights (except as otherwise
provided in Section 12.10 of the Credit Agreement) and be released from its
obligations under the Credit Agreement; provided, however, that if the Assignor
does not assign its entire interest under the Loan Documents, it shall remain a
Lender entitled to all of the benefits and subject to all of the obligations
thereunder with respect to its retained Loan.
Section 10.    Governing Law. To the fullest extent permitted by law, each of
the parties hereto hereby unconditionally and irrevocably waives any claim to
assert that the law of any other jurisdiction governs this Agreement. this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York pursuant to section 5-1401 of the New York General Obligations
Law.
Section 11.    Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
Section 12.    Headings. Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.
Section 13.    Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the Assignor
the identity of the Assignee may not be changed without the approval of the
Borrower; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.
Section 14.    Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.
Section 15.    Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
Section 16.    Definitions. Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.






[Signatures on Following Page]

Exh A -4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.
ASSIGNOR:
[Name of Assignor]
By:    
Name:
Title:
ASSIGNEE:
[Name of Assignee]
By:    
Name:
Title:






Accepted as of the date first written above.
AGENT:
JPMORGAN CHASE BANK, N.A.,
as Agent
By:    
Name:
Title:



Exh A -5

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of February 3,
2012 by and among WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited
partnership (the “Borrower”), and the parties executing this agreement as
Guarantors (such parties are hereinafter referred to collectively as the
“Guarantors”; the Borrower and the Guarantors are sometimes hereinafter referred
to individually as a “Contributing Party” and collective as the “Contributing
Parties”).
WHEREAS, pursuant to that certain Term Loan Agreement dated as of February 3,
2012, by and among the Borrower, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Agent (the “Agent”) (such agreement, as the same may have been or
may from time to time be amended, modified, restated or extended, being
hereinafter referred to as the “Credit Agreement”), the Lenders have agreed to
extend financial accommodations to the Borrower;
WHEREAS, as a condition to the execution of the Credit Agreement, the Lenders
have required that Guarantors execute and deliver that certain Guaranty, dated
of even date herewith (such agreement, as the same may have been or may from
time to time be amended, modified, restated or extended, being hereinafter
referred to as the “Guaranty”);
WHEREAS, pursuant to the Guaranty, Guarantors have jointly and severally agreed
to guarantee the obligations described in the Guaranty (the “Guaranteed
Obligations”);
WHEREAS, either (i) the Borrower or its 99% general partner is the owner,
directly or indirectly, of at least a majority of the issued and outstanding
Equity Interests in each Guarantor, or (ii) the REIT Guarantor is the owner,
directly or indirectly of a substantial amount of the Equity Interests in the
Borrower;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interest to obtain financing from the Agent and the Lenders
through their collective efforts; and
WHEREAS, the Borrower and Guarantors will derive substantial direct or indirect
economic benefit from the effectiveness and existence of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Borrower to enter into the Credit Agreement and the
Guarantors to enter into the Guaranty, it is agreed as follows:
1.
Definitions. Capitalized terms used herein that are not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement.

2.
Contribution. To the extent that a Contributing Party shall, under the Guaranty,
make a payment (a “Guarantor Payment”) of a portion of the Guaranteed
Obligations, then such Guarantor shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Contributing Parties in an
amount equal to the amount derived by subtracting from any such Guarantor
Payment the “Allocable Amount” (as defined herein) of such Contributing Party;
provided, however, that no Contributing Party shall be liable hereunder for
contribution, indemnification, subrogation or reimbursement with respect to any
Guarantor Payment for any amounts in excess of the “Allocable Amount” (as
defined herein) for such Contributing


Exh B -1

--------------------------------------------------------------------------------




Party.
As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable
Guarantor Payment without (i) rendering such Contributing Party “insolvent”
within the meaning of Section 101(32) of the Federal Bankruptcy Code (the
“Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer Act
(the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”) or the
fraudulent conveyance and transfer laws of the State of New York or such other
jurisdiction whose laws shall be determined to apply to the transactions
contemplated by this Agreement (the “Applicable State Fraudulent Conveyance
Laws”), (ii) leaving such Contributing Party with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA or the Applicable State Fraudulent
Conveyance Laws.
3.
No Impairment. This Agreement is intended only to define the relative rights of
the Contributing Parties, and nothing set forth in this Agreement is intended to
or shall reduce or impair the obligations of the Guarantors to pay any amounts,
as and when the same shall become due and payable in accordance with the terms
of the Guaranty. The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets in favor of Guarantors to
which such contribution and indemnification is owing.

4.
Effectiveness. This Agreement shall become effective upon its execution by each
of the parties hereto and shall continue in full force and effect and may not be
amended, terminated or otherwise revoked by any Contributing Party until all of
the Guaranteed Obligations shall have been indefeasibly paid in full (in lawful
money of the United States of America) and discharged and the Credit Agreement
and financing arrangements evidenced and governed by the Credit Agreement shall
have been terminated, except as to any Guarantor upon its release from the
Guaranty under the terms of the Credit Agreement or as approved by all of the
Lenders. Each Contributing Party agrees that if, notwithstanding the foregoing,
such Contributing Party shall have any right under applicable law to terminate
or revoke this Agreement, and such Contributing Party shall attempt to exercise
such right, then such termination or revocation shall not be effective until a
written notice of such revocation or termination, specifically referring hereto
and signed by such Contributing Party, is actually received by each of the other
Contributing Parties and by the Agent at its notice address set forth in the
Credit Agreement. Such notice shall not affect the right or power of any
Contributing Party to enforce rights arising prior to receipt of such written
notice by each of the other Contributing Parties and the Agent. If any Lender or
the Agent grants additional loans or financial accommodations to the Borrower or
takes other action giving rise to additional Guaranteed Obligations after any
Contributing Party has exercised any right to terminate or revoke this Agreement
but before the Agent receives such written notice, the rights of the other
Contributing Parties to contribution and indemnification hereunder in connection
with any Guarantor Payments made with respect to such loans or Guaranteed
Obligations shall be the same as if such termination or revocation had not
occurred.

5.
Governing Law. To the fullest extent permitted by law, each of the parties
hereto hereby unconditionally and irrevocably waives any claim to assert that
the law of any other jurisdiction governs this Agreement. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York pursuant to section 5-1401 of the New York General Obligations Law.


Exh B -2

--------------------------------------------------------------------------------




6.
Third Party Beneficiary. The Contributing Parties agree that Agent has a valid
interest in the terms of this Agreement pursuant to the Credit Agreement and
Guaranty. The Contributing Parties further agree that until all obligations of
the Contributing Parties under the Credit Agreement and Guaranty are fully
performed and the obligations of the Lenders to extend Loans has terminated,
Agent shall be an express third party beneficiary of this Agreement with the
right to enforce the terms and provisions hereof.

7.
Counterparts. This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving the Agreement it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.





[Signatures on Following Pages]

Exh B -3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has executed and delivered this Agreement, under
seal, as of the date first above written.
BORROWER:
WELLS OPERATING PARTNERSHIP II, L.P.,
a Delaware limited partnership
By:
Wells Real Estate Investment Trust II, Inc.,

its sole General Partner
By:    
Name: Douglas P. Williams
Title: Executive Vice President
[SEAL]

Exh B -4

--------------------------------------------------------------------------------






GUARANTORS:
 
WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation




By: _______________________
Name: Douglas P. Williams
Title: Executive Vice President


 


WELLS REIT II - 9 TECHNOLOGY DRIVE, LLC, a Delaware limited liability company




By: ________________________
Name: Douglas P. Williams
Title: President



 




WELLS REIT II - CORRIDORS III, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President




Exh B -5

--------------------------------------------------------------------------------






 
WELLS REIT II - REPUBLIC DRIVE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President


 
 
 
WELLS GOVERNOR'S POINTE 4241 IRWIN SIMPSON, LLC, a Delaware limited liability
company

By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member

By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


Exh B -6

--------------------------------------------------------------------------------




 




WELLS GOVERNOR'S POINTE 8990 DUKE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President






WELLS REIT II-180 PARK AVENUE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member and Member-Manager


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President




Exh B -7

--------------------------------------------------------------------------------






 
WELLS REIT II-8909 PURDUE ROAD, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By: WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


 
WELLS REIT II-UNIVERSITY CIRCLE, L.P., a Delaware limited partnership


By:WELLS REIT II - University Circle, LLC, a Delaware limited liability company,
its General Partner




By: ______________________
Name: Douglas P. Williams
Title: President




WELLS REIT II - UNIVERSITY CIRCLE, LLC, a Delaware limited liability company




By: ______________________
Name: Douglas P. Williams
Title: President












Exh B -8

--------------------------------------------------------------------------------




 
WELLS REIT II - SOUTH JAMAICA STREET, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 




WELLS REIT II - 7031 COLUMBIA GATEWAY DRIVE, LLC, a Delaware limited liability
company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President








Exh B -9

--------------------------------------------------------------------------------




 
WELLS REIT II - INTERNATIONAL FINANCIAL TOWER, LLC, a Delaware limited liability
company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President




 
WELLS REIT II - 11200 W. PARKLAND, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President






Exh B -10

--------------------------------------------------------------------------------




 
WELLS REIT II - KCP, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


 
WELLS REIT II - KEY CENTER, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President






Exh B -11

--------------------------------------------------------------------------------




 
KEY CENTER PROPERTIES LLC, a Delaware limited liability company


By:Wells REIT II - Key Center LLC, a Delaware limited liability company, its
managing member


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: _____________________
Name: Douglas P. Williams
Title: Executive Vice President


 


WELLS REIT II-LINDBERGH CENTER, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President




Exh B -12

--------------------------------------------------------------------------------






 


WELLS REIT II - 1200 MORRIS BUSINESS TRUST, a Pennsylvania business trust


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
Trustee




By: ________________________
Name: Douglas P. Williams
Title: Executive Vice President
 
2420 LAKEMONT AVENUE, LLC, a Delaware limited liability company


By:2420 Lakemont Avenue MM, LLC, a Delaware limited liability company, its
Manager


By: WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President




2420 LAKEMONT AVENUE MM, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President


Exh B -13

--------------------------------------------------------------------------------




 


WELLS REIT II - EDGEWATER CORPORATE CENTER ONE, LLC, a Delaware limited
liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 
 
 
WELLS REIT II - 1277 LPB ATLANTA, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 
WELLS REIT II - 13655 RIVERPORT DRIVE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 
 


Exh B -14

--------------------------------------------------------------------------------




 
WELLS REIT II - 15815 25TH AVENUE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 
WELLS REIT II - LAKEHURST BRITTON, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


WELLS REIT II - LAKEPOINTE 3, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 
 


Exh B -15

--------------------------------------------------------------------------------




 
WELLS REIT II - LAKEPOINTE 5, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President




Exh B -16

--------------------------------------------------------------------------------






 
 
 
WELLS REIT II - MACARTHUR RIDGE I, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President




WELLS REIT II - MACARTHUR RIDGE I, L.P., a Delaware limited partnership


By:Wells REIT II - MacArthur Ridge I, LLC, a Delaware limited liability company,
its General Partner


By: WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President
 
 






Exh B -17

--------------------------------------------------------------------------------




 
WELLS REIT II - OPUS/FINLEY PORTFOLIO, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


 
WELLS REIT II - PARKSIDE/ATLANTA, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


 
WELLS REIT II - STERLING COMMERCE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


Exh B -18

--------------------------------------------------------------------------------




 
WELLS REIT II - STERLING COMMERCE, L.P., a Delaware limited partnership


By:WELLS REIT II - STERLING COMMERCE, LLC, a Delaware limited liability company,
its General Partner


By: WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President
 
WELLS REIT II - CRANBERRY WOODS DEVELOPMENT, INC., a Pennsylvania business trust


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
Trustee




By:
Name: Douglas P. Williams
Title:Executive Vice President
 
WELLS REIT II - 5 HOUSTON CENTER, L.P., a Delaware limited partnership


By:WELLS REIT II TEXAS, Inc., a Texas corporation, its General Partner




By:
Name: Douglas P. Williams
Title:Executive Vice President






Exh B -19

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF GUARANTY
THIS GUARANTY dated as of February 3, 2012, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of a Joinder Agreement (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of (a) JPMORGAN CHASE BANK, N.A., in its capacity as
Agent (the “Agent”) for the Lenders under that certain Term Loan Agreement dated
as of February 3, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among WELLS OPERATING
PARTNERSHIP II, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders (the parties described in (a) and (b) are hereinafter referred to
collectively as the “Credit Parties”).
WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
WHEREAS, either (i) Borrower or its 99% general partner is the owner, directly
or indirectly, of at least a majority of the issued and outstanding Equity
Interests in each Guarantor, or (ii) the REIT Guarantor is the owner, directly
or indirectly of a substantial amount of the Equity Interests in the Borrower;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Credit Parties making such financial accommodations available
to the Borrower under the Credit Agreement and, accordingly, each Guarantor is
willing to guarantee the Borrower's obligations to the Credit Parties on the
terms and conditions contained herein; and
WHEREAS, each Guarantor's execution and delivery of this Guaranty is a condition
to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1.    Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when due
and payable, whether at stated maturity, by acceleration or otherwise, of all of
the following (collectively referred to as the “Guarantied Obligations”):
(a) all indebtedness, obligations, and liabilities of whatever nature, whether
now existing or hereafter incurred, owing by the Borrower to any Credit Party
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans, and
the payment of all interest, including, without limitation, interest accruing
after the commencement of a proceeding under bankruptcy, insolvency, or similar
laws of any jurisdiction at the rate or rates provided in the loan documents,
Fees, charges, expenses, indemnification, attorneys' fees and other amounts
payable to any Credit Party thereunder or in connection therewith whether
created directly or acquired by the credit parties by assignment or otherwise,
whether matured or unmatured and whether absolute or contingent; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without

Exh C -1

--------------------------------------------------------------------------------




limitation, reasonable attorneys' fees and disbursements, that are incurred by
the Credit Parties in the enforcement of any of the foregoing or any obligation
of such Guarantor hereunder; and (d) all other Obligations.
Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Credit Parties shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a)  to pursue
any right or remedy any of them may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by a Credit Party which may secure any
of the Guarantied Obligations.
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Credit
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
(b)    any illegality, lack of validity or enforceability of the Credit
Agreement, any of the other Loan Documents, or any other document, instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
(c)    any furnishing to a Credit Party of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Obligations;
(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Obligor;
(e)    any act or failure to act by the Borrower, any other Obligor or any other
Person which may adversely affect such Guarantor's subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;
(f)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;

Exh C -2

--------------------------------------------------------------------------------




(g)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Credit Parties, regardless
of what liabilities of the Borrower remain unpaid;
(h)    to the fullest extent permitted by law, any statute of limitations in any
action hereunder or for the collection of the Notes or the Reimbursement
Obligations or for the payment or performance of the Guarantied Obligations;
(i)    the incapacity, lack of authority, death or disability of Borrower or any
other person or entity, or the failure of any Credit Party to file or enforce a
claim against the estate (either in administration, bankruptcy or in any other
proceeding) of the Borrower or any Guarantor or any other person or entity;
(j)    the dissolution or termination of existence of the Borrower, any
Guarantor or any other Person;
(k)    the voluntary or involuntary liquidation, sale or other disposition of
all or substantially all of the assets of the Borrower or any other Person;
(l)    the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, the
Borrower or any Guarantor or any other person, or any of the Borrower's or any
Guarantor's or any other Person's or entity's properties or assets;
(m)    the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any Property or any of the improvements located thereon;
(n)    the failure of a Credit Party to give notice of the existence, creation
or incurring of any new or additional indebtedness or obligation or of any
action or nonaction on the part of any other person whomsoever in connection
with any Guarantied Obligation;
(o)    any failure or delay of a Credit Party to commence an action against the
Borrower or any other Person, to assert or enforce any remedies against the
Borrower under the Notes or the Loan Documents, or to realize upon any security;
(p)    any failure of any duty on the part of a Credit Party to disclose to any
Guarantor any facts it may now or hereafter know regarding the Borrower, any
other Person or the Properties or any of the improvements located thereon,
whether such facts materially increase the risk to Guarantors or not;
(q)    failure to accept or give notice of acceptance of this Guaranty by the
Credit Parties;
(r)    failure to make or give notice of presentment and demand for payment of
any of the indebtedness or performance of any of the Guarantied Obligations;
(s)    failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of the Guarantied Obligations;
(t)    except as otherwise specifically provided in this Guaranty, any and all
other notices whatsoever to which Guarantors might otherwise be entitled;
(u)    any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of the Guaranteed Obligations;
(v)    the compromise, settlement, release or termination of any or all of the
obligations of the

Exh C -3

--------------------------------------------------------------------------------




Borrower under the Notes or the Loan Documents;
(w)    any transfer by the Borrower or any other Person of all or any part of
the security encumbered by the Loan Documents;
(x)    claims or rights of set-off defense or counterclaim whatsoever, whether
based in contract, tort, or any other theory, that any Guarantor may have
provided, however, that the foregoing shall not be deemed a waiver of any
Guarantor's right to assert any compulsory counterclaim, if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of any Guarantor's right to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against Agent or any Lender in any separate action or proceeding;
(y)    any law, regulation, decree or order of any jurisdiction or any event
affecting any provision of the Guarantied Obligations; or
(z)    to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which Guarantors might otherwise be entitled or
any other circumstances which might otherwise constitute a discharge of a
Guarantor (other than indefeasible payment in full or as to a Guarantor, a
release of such Guarantor pursuant to and as provided in the Credit Agreement or
as approved by all of the Lenders), it being the intention that the obligations
of Guarantors hereunder are absolute, unconditional and irrevocable.
Section 4.    Action with Respect to Guarantied Obligations. The Credit Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Obligor or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Agent
shall elect.
Section 5.    Representations and Warranties. Each Guarantor hereby makes to the
Credit Parties all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full. In
addition to making all of the representations and warranties made by the
Borrower with respect to each Guarantor in the Credit Agreement, each Guarantor
represents and warrants that: (a) this Guaranty: (i) has been authorized by all
necessary action of such Guarantor; (ii) (a) does not conflict with or result in
a breach of, or constitute a default under, any agreement or other instrument to
which any Guarantor is a party; and (b) does not violate any Applicable Law
applicable to such Guarantor; (iii) does not require any Governmental Approval
relating to any Guarantor; and (iv) is the legal, valid and binding obligation
of such Guarantor enforceable against such Guarantor in accordance with its
terms except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditor's rights
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally; and (b) in executing
and delivering this Guaranty, such Guarantor has (i) without reliance on the
Credit Parties or any information received from the Credit Parties and based
upon such documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the

Exh C -4

--------------------------------------------------------------------------------




Borrower, the Borrower's business, assets, operations, prospects and condition,
financial or otherwise, and any circumstances which may bear upon such
transactions, the Borrower or the obligations and risks undertaken herein with
respect to the Guaranteed Obligations; (ii) adequate means to obtain from the
Borrower on a continuing basis information concerning the Borrower; (iii) has
full and complete access to the Credit Agreement and the other Loan Documents;
and (iv) not relied and will not rely upon any representations or warranties of
the Credit Parties not embodied herein or any acts heretofore or hereafter taken
by the Credit Parties (including but not limited to any review by the Credit
Parties of the affairs of the Borrower). The REIT Guarantor hereby represents
and warrants that the REIT Guarantor owns (directly or indirectly) a substantial
amount of the stock or other ownership interests of the Borrower and is
financially interested in its affairs. All representations and warranties made
under this Guaranty shall be deemed to be made at and as of the date of this
Guaranty, the Effective Date and the date of the occurrence of any Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically permitted hereunder or under the
Credit Agreement.
Section 6.    Covenants. Each Guarantor will perform and comply with all
covenants applicable to such Guarantor, or which the Borrower is required to
cause such Guarantor to comply with under the terms of the Credit Agreement or
any of the other Loan Documents as if the same were more fully set forth herein.
Section 7.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder. The Guarantor also
waives the right to require the Agent to proceed first against the Borrower upon
the Guaranteed Obligations before proceeding against the Guarantor hereunder.
Section 8.    Reinstatement of Guarantied Obligations. If a claim is ever made
on a Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including the Borrower or a trustee in bankruptcy for the
Borrower), then and in such event each Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding on it, notwithstanding
any revocation hereof, any release herefrom, or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, this Guaranty shall continue to be effective or
be reinstated and such Guarantor shall be and remain liable to the Credit
Parties for the amounts so repaid or recovered to the same extent as if such
amount had never originally been paid to such Credit Party.
Section 9.    Avoidance.    As of any date of determination, the maximum
obligation of each Guarantor shall equal, but not exceed, the maximum amount of
liability which could be asserted against such Guarantor hereunder (or any other
obligations of such Guarantor to the Credit Parties) without (i) rendering such
Guarantor “insolvent” within the meaning of Section 101(32) of the Federal
Bankruptcy Code (the “Bankruptcy Code”) or Section 2 of either the Uniform
Fraudulent Transfer Act (the “UFTA”) or the Uniform Fraudulent Conveyance Act
(the “UFCA”) or the fraudulent conveyance and transfer laws of the State of New
York or such other jurisdiction whose laws shall be determined to apply to the
transactions contemplated by this Agreement (the “Applicable State Fraudulent
Conveyance Laws”), (ii) leaving such Guarantor with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Guarantor unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 6 of the UFCA or the Applicable State Fraudulent Conveyance

Exh C -5

--------------------------------------------------------------------------------




Laws.  This Section is intended solely to preserve the rights of the Credit
Parties hereunder to the maximum extent that would not cause the obligations of
each Guarantor hereunder to be unenforceable or subject to avoidance, and
neither a Guarantor nor any other Person shall have any right or claim under
this Section as against the Credit Parties that would not otherwise be available
to such Person. 


Section 10.    No Contest with Credit Parties; Subordination. So long as any
Guarantied Obligation remains unpaid or undischarged, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any set-off or counterclaim
against the Borrower in respect of any liability of Guarantors to the Borrower
or, in proceedings under federal bankruptcy law or insolvency proceedings of any
nature, prove in competition with any Credit Party in respect of any payment
hereunder or be entitled to have the benefit of any counterclaim or proof of
claim or dividend or payment by or on behalf of the Borrower or the benefit of
any other security for any obligation hereby guaranteed which, now or hereafter,
any Credit Party may hold or in which it may have any share. Except as expressly
provided in the Contribution Agreement, Guarantors hereby expressly waive any
right of contribution from or indemnity against the Borrower, whether at law or
in equity, arising from any payments made by Guarantors pursuant to the terms of
this Guaranty, and Guarantors acknowledge that Guarantors have no right
whatsoever to proceed against the Borrower for reimbursement of any such
payments. In connection with the foregoing, Guarantors expressly waive any and
all rights of subrogation to the Credit Parties against the Borrower, and
Guarantors hereby waive any rights to enforce any remedy which a Credit Party
may have against the Borrower and any rights to participate in any collateral
for the Borrower's obligations under the Loan Documents. Guarantors hereby
subordinate any and all indebtedness of the Borrower now or hereafter owed to
Guarantors to all indebtedness of the Borrower to the Credit Parties, and agree
with the Credit Parties that (a) Guarantors shall not demand or accept any
payment from the Borrower on account of such indebtedness, (b) Guarantors shall
not claim any offset or other reduction of Guarantors' obligations hereunder
because of any such indebtedness, and (c) Guarantors shall not take any action
to obtain any interest in any of the security described in and encumbered by the
Loan Documents because of any such indebtedness; provided, however, that, if a
Credit Party so requests, such indebtedness shall be collected, enforced and
received by Guarantors as trustee for the Credit Parties and be paid over to the
Credit Parties on account of the indebtedness of the Borrower to the Credit
Parties, but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount of such outstanding indebtedness shall have been reduced by
such payment.
Section 11.    Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required. Whenever any Tax is paid by the Guarantor, as promptly as
possible thereafter, the Guarantor shall send the Agent an official receipt
showing payment thereof, together with such additional documentary evidence as
may be required from time to time by the Agent.
Section 12.    Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Credit Parties, at any
time during the continuance of an Event of Default, without any prior notice to
such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Credit Party other than the Agent subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special,

Exh C -6

--------------------------------------------------------------------------------




including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by such Credit Party or any affiliate of such Credit Party, to or
for the credit or the account of such Guarantor held at any of the offices of
the Agent or J.P. Morgan Securities LLC, against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of set off or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.
The foregoing shall not apply to any account governed by a written agreement
containing an express waiver by such Participant of such Participant's rights of
setoff.
Section 13.    Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor's properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor's properties or
assets, and, irrespective of whether the indebtedness or other obligations of
the Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of the Borrower guaranteed hereby, and to
collect and receive any moneys or other property payable or deliverable on any
such claim. Guarantors covenant and agree that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against the Borrower,
Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Reform Act of 1978, as amended
(the “Bankruptcy Code”), or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of the Credit Parties to enforce any
rights of such Person against Guarantors by virtue of this Guaranty or
otherwise. If a Credit Party is prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Credit Parties shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.
Section 14.    Additional Guarantors; Release of Guarantors. Section 7.12 of the
Credit Agreement provides that certain Subsidiaries must become Guarantors by,
among other things, executing and delivering to Agent a Joinder Agreement. Any
Subsidiary which executes and delivers to the Agent a Joinder Agreement shall be
a Guarantor for all purposes hereunder. Under certain circumstances described in
Section 7.12(b) of the Credit Agreement, certain Subsidiaries may obtain from
the Agent a written release from this Guaranty pursuant to the provisions of
such section, and upon obtaining such written release, any such Subsidiary shall
no longer be a Guarantor hereunder. Each other Guarantor consents and agrees to
any such release and agrees that no such release shall affect its obligations
hereunder.
Section 15.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Credit Parties shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.
Section 16.    Governing Law. To the fullest extent permitted by law, each of
the parties hereto hereby unconditionally and irrevocably waives any claim to
assert that the law of any other jurisdiction

Exh C -7

--------------------------------------------------------------------------------




governs this Guaranty. this GUARANTY shall be governed by and construed in
accordance with the laws of the State of New York pursuant to section 5-1401 of
the New York General Obligations Law.
Section 17.    WAIVER OF JURY TRIAL; ETC.
(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OTHER CREDIT PARTY WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE CREDIT PARTIES AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE AGENT OR ANY OTHER CREDIT PARTY OF ANY KIND OR NATURE. TO THE EXTENT THAT
THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR
OTHERWISE), THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY.


(b)     EACH OF THE GUARANTORS, THE AGENT AND EACH OTHER CREDIT PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN NEW YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT
OR ANY OTHER CREDIT PARTY, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT,
THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH CREDIT PARTY EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY OTHER CREDIT PARTY OR THE ENFORCEMENT BY THE AGENT OR ANY OTHER
CREDIT PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.
Section 18.    Loan Accounts. Each Credit Party may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guarantied Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie

Exh C -8

--------------------------------------------------------------------------------




evidence of the amounts and other matters set forth herein. The failure of a
Credit Party to maintain such books and accounts shall not in any way relieve or
discharge any Guarantor of any of its obligations hereunder.
Section 19.    Waiver of Remedies. No delay or failure on the part of a Credit
Party in the exercise of any right or remedy it may have against any Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by a Credit Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy. The remedies provided in this guaranty are not cumulative.
Section 20.    Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations, the
cancellation of all Notes and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.
Section 21.    Successors and Assigns. Each reference herein to the Agent or the
other Credit Parties shall be deemed to include such Person's respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor's permitted successors and assigns, upon whom this
Guaranty also shall be binding. The Lenders may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor's obligations
hereunder. Each Guarantor hereby consents to the delivery by the Agent or any
Lender to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.
Section 22.    JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 23.    Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.
Section 24.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 12:00 p.m. on the date of demand
therefore.
Section 25.    Expenses. The Guarantor shall reimburse the Agent on demand for
all costs, expenses and charges (including without limitation fees and charges
of external legal counsel for the Agent and costs allocated by its internal
legal department) incurred by the Agent in connection with the preparation,
performance or enforcement of this Guaranty. The obligations of the Guarantor
under this Section shall survive the termination of this Guaranty.
Section 26.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided

Exh C -9

--------------------------------------------------------------------------------




for in the Credit Agreement, or (c) as to each such party at such other address
as such party shall designate in a written notice to the other parties. Each
such notice, request or other communication shall be effective (i) if mailed,
when received; (ii) if telecopied, when transmitted; or (iii) if hand delivered,
when delivered; provided, however, that any notice of a change of address for
notices shall not be effective until received.
Section 27.    Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 28.    Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
Section 29.    Limitation of Liability. Neither the Agent, any other Credit
Party nor any affiliate, officer, director, employee, attorney, or agent of such
Persons, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent, any other Credit Party or any of such Person's affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.
Section 30.    Integration; Effectiveness. This Guaranty sets forth the entire
understanding of the Guarantor and the Credit Parties relating to the guarantee
of the Guaranteed Obligations and constitutes the entire contract between the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Guaranty shall become effective when it shall have been executed
and delivered by the Guarantor to the Agent. Delivery of an executed signature
page of this Guaranty by telecopy shall be effective as delivery of a manually
executed signature page of this Guaranty.
Section 31.    Definitions. Capitalized terms used herein that are not otherwise
defined herein shall have the meanings given them in the Credit Agreement.


[Signatures Begin on Next Page]

Exh C -10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Amended
and Restated Guaranty under seal as of the date and year first written above.
GUARANTORS:
 
WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation




By: _______________________
Name: Douglas P. Williams
Title: Executive Vice President


 




WELLS REIT II - 9 TECHNOLOGY DRIVE, LLC, a Delaware limited liability company




By: ________________________
Name: Douglas P. Williams
Title: President



 




WELLS REIT II - CORRIDORS III, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President








Exh C -11

--------------------------------------------------------------------------------




 
WELLS REIT II - REPUBLIC DRIVE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President


 
 
 
WELLS GOVERNOR'S POINTE 4241 IRWIN SIMPSON, LLC, a Delaware limited liability
company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President












Exh C -12

--------------------------------------------------------------------------------




 






WELLS GOVERNOR'S POINTE 8990 DUKE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President






WELLS REIT II-180 PARK AVENUE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member and Member-Manager


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President




Exh C -13

--------------------------------------------------------------------------------






 
WELLS REIT II-8909 PURDUE ROAD, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By: WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


 
WELLS REIT II-UNIVERSITY CIRCLE, L.P., a Delaware limited partnership


By:WELLS REIT II - University Circle, LLC, a Delaware limited liability company,
its General Partner




By: ______________________
Name: Douglas P. Williams
Title: President




WELLS REIT II - UNIVERSITY CIRCLE, LLC, a Delaware limited liability company




By: ______________________
Name: Douglas P. Williams
Title: President












Exh C -14

--------------------------------------------------------------------------------




 
WELLS REIT II - SOUTH JAMAICA STREET, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 




WELLS REIT II - 7031 COLUMBIA GATEWAY DRIVE, LLC, a Delaware limited liability
company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President








Exh C -15

--------------------------------------------------------------------------------




 
WELLS REIT II - INTERNATIONAL FINANCIAL TOWER, LLC, a Delaware limited liability
company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President




 
WELLS REIT II - 11200 W. PARKLAND, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President






Exh C -16

--------------------------------------------------------------------------------




 
WELLS REIT II - KCP, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


 
WELLS REIT II - KEY CENTER, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President






Exh C -17

--------------------------------------------------------------------------------




 
KEY CENTER PROPERTIES LLC, a Delaware limited liability company


By:WELLS REIT II - KEY CENTER LLC, a Delaware limited liability company, its
managing member


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: _____________________
Name: Douglas P. Williams
Title: Executive Vice President


 


WELLS REIT II-LINDBERGH CENTER, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President




Exh C -18

--------------------------------------------------------------------------------




 


WELLS REIT II - 1200 MORRIS BUSINESS TRUST, a Pennsylvania business trust


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
Trustee




By: ________________________
Name: Douglas P. Williams
Title: Executive Vice President
 




2420 LAKEMONT AVENUE, LLC, a Delaware limited liability company


By:2420 LAKEMONT AVENUE MM, LLC, a Delaware limited liability company, its
Manager


By: WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President




Exh C -19

--------------------------------------------------------------------------------






 
2420 LAKEMONT AVENUE MM, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President
 
WELLS REIT II - EDGEWATER CORPORATE CENTER ONE, LLC, a Delaware limited
liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 
 
 
WELLS REIT II - 1277 LPB ATLANTA, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


Exh C -20

--------------------------------------------------------------------------------




 
WELLS REIT II - 13655 RIVERPORT DRIVE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 
 
 
WELLS REIT II - 15815 25TH AVENUE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


Exh C -21

--------------------------------------------------------------------------------




 
WELLS REIT II - LAKEHURST BRITTON, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


WELLS REIT II - LAKEPOINTE 3, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President
 
 
 
WELLS REIT II - LAKEPOINTE 5, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President






Exh C -22

--------------------------------------------------------------------------------




 
 
 
WELLS REIT II - MACARTHUR RIDGE I, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President




WELLS REIT II - MACARTHUR RIDGE I, L.P., a Delaware limited partnership


By:Wells REIT II - MacArthur Ridge I, LLC, a Delaware limited liability company,
its General Partner


By: WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President
 
 






Exh C -23

--------------------------------------------------------------------------------




 
WELLS REIT II - OPUS/FINLEY PORTFOLIO, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


 
WELLS REIT II - PARKSIDE/ATLANTA, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner




By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


 
WELLS REIT II - STERLING COMMERCE, LLC, a Delaware limited liability company


By:WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ______________________
Name: Douglas P. Williams
Title: Executive Vice President


Exh C -24

--------------------------------------------------------------------------------




 
WELLS REIT II - STERLING COMMERCE, L.P., a Delaware limited partnership


By: WELLS REIT II - STERLING COMMERCE, LLC, a Delaware limited liability
company, its General Partner


By: WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member


By:WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner


By: ____________________
Name: Douglas P. Williams
Title: Executive Vice President
 
Wells REIT II - CRANBERRY WOODS DEVELOPMENT, INC., a Pennsylvania business trust


By:WELLS REAL ESTATE INVESTMENT TRUST II, Inc., a Maryland corporation, its
Trustee




By:
Name: Douglas P. Williams
Title:Executive Vice President
 
WELLS REIT II - 5 HOUSTON CENTER, L.P., a Delaware limited partnership


By:WELLS REIT II TEXAS, Inc., a Texas corporation, its General Partner




By:
Name: Douglas P. Williams
Title:Executive Vice President
 
 






Exh C -25

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT dated as of ____________, 201_, executed and delivered by
______________________, a _____________ (the “New Subsidiary”), in favor of
(a) JPMORGAN CHASE BANK, N.A., in its capacity as Agent (the “Agent”) for the
Lenders under that certain Term Loan Agreement dated as of February 3, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among WELLS OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), the
Agent, and the other parties thereto, and (b) the Lenders (the parties described
in (a) and (b) above are hereinafter referred to collectively as the “Credit
Parties”).
WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
WHEREAS, the Borrower or its 99% general partner owns, directly or indirectly,
at least a majority of the issued and outstanding Equity Interests in the New
Subsidiary;
WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent upon each other in the conduct
of their respective businesses as an integrated operation and have determined it
to be in their mutual best interests to obtain financing from the Credit Parties
through their collective efforts;
WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Credit Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Subsidiary is willing to guarantee the Borrower's obligations to the Credit
Parties on the terms and conditions contained herein; and
WHEREAS, the New Subsidiary's execution and delivery of this Agreement is a
condition to the Credit Parties continuing to make such financial accommodations
to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:
Section 1.    Joinder to Guaranty. The New Subsidiary hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of February 3, 2012 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by Wells Real Estate Investment Trust II, Inc., a Maryland
corporation, and each other Person party thereto in favor of the Credit Parties
and assumes all obligations, representations, warranties, covenants, terms,
conditions, duties and waivers of a “Guarantor” thereunder, all as if the New
Subsidiary had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Subsidiary hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);
(b)    makes to the Credit Parties as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and

Exh D -1

--------------------------------------------------------------------------------




(c)    consents and agrees to each provision set forth in the Guaranty.
Section 2.    Joinder to Contribution Agreement. The New Subsidiary hereby
agrees that it is a “Guarantor” under that certain Contribution Agreement dated
as of February 3, 2012 (as amended, supplemented, restated or otherwise modified
from time to time, the “Contribution Agreement”), made by the Borrower and the
other Persons a party thereto and assumes all obligations, representations,
warranties, covenants, terms, conditions, duties and waivers of a “Guarantor”
thereunder, all as if the New Subsidiary had been an original signatory to the
Contribution Agreement. Without limiting the generality of the foregoing, the
New Subsidiary hereby agrees to be bound by each of the covenants contained in
the Contribution Agreement, and consents and agrees to each provision set forth
in the Contribution Agreement.
Section 3.    GOVERNING LAW. To the fullest extent permitted by law, each of the
parties hereto hereby unconditionally and irrevocably waives any claim to assert
that the law of any other jurisdiction governs this Agreement. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York pursuant to section 5-1401 of the New York General Obligations Law.
Section 4.    Further Assurances. The New Subsidiary agrees to execute and
deliver such other instruments and documents and take such other action, as the
Agent may reasonably request, in connection with the transactions contemplated
by this Joinder Agreement.
Section 5.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.




(Signatures on Following Page)

Exh D -2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.
[NEW SUBSIDIARY]
By:        
Name:
Title:
[SEAL]
Address for Notices:
Attention: _________________________
Telecopy Number: __________________
Telephone Number: _________________
Accepted:
JPMORGAN CHASE BANK, N.A.,
as Agent
By:                        
Name:
Title:





Exh D -3

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF NOTICE OF BORROWING
___________, 201_
JPMorgan Chase Bank, N.A., as Agent
1111 Fannin Street, 10th Floor
Houston, Texas 77002-6925
Attn: Loan and Agency Services Group


JPMorgan Chase Bank, N.A., as Agent
383 Madison Avenue, 24th Floor
New York, New York 10179
Attn: Susan Hui


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of February 3,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Wells Operating Partnership II, L.P.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
1.
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby requests
that the Lenders make the Loan to the Borrower in an aggregate principal amount
equal to $__________________.

2.
The Borrower requests that the Loan be made available to the Borrower on
____________, 201_.

3.
The Borrower hereby requests that all of the requested Loan be of the following
Type:

[Check one box only]
Base Rate Loan
LIBOR Loan, with an initial Interest Period for a duration of:
[Check one box only]
 
1 month
 
 
2 months
 
 
3 months
 
 
6 months

4.
The proceeds of the Loan will be used for general corporate and working capital
purposes.

5.
The Borrower requests that the proceeds of the Loan be made available to the
Borrower by _________________________________.


Exh E -1

--------------------------------------------------------------------------------




The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loan and after giving
effect thereto, (a) no Default or Event of Default has or shall have occurred
and be continuing, and (b) the representations and warranties made or deemed
made by the Borrower, the REIT Guarantor and each other Obligor in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the Borrower
certifies to the Agent and the Lenders that all conditions to the making of the
requested Loan contained in Article V of the Credit Agreement will have been
satisfied (or waived in accordance with the applicable provisions of the Loan
Documents) at the time the Loan is made.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.
WELLS OPERATING PARTNERSHIP II, L.P.
By: Wells Real Estate Investment Trust II, Inc., its general partner
By:
Name:
Title:






Exh E -2

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF NOTICE OF CONTINUATION
____________, 201_
JPMorgan Chase Bank, N.A.,
as Agent
1111 Fannin, 10th Floor
Houston, TX 77002
Attention: Loan and Agency Services Group


JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Susan Hui
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of February 3,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Wells Operating Partnership II, L.P.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans, as LIBOR Rate Loans under the Credit
Agreement, and in that connection sets forth below the information relating to
such Continuation as required by such Section of the Credit Agreement:
1.
The proposed date of such Continuation is ____________, _____.

2.
The aggregate principal amount of Loans subject to the requested Continuation is
$____________ and was originally borrowed by the Borrower on ______ __, 201_.

3.
The portion of such principal amount subject to such Continuation is
$__________________________.

4.
The current Interest Period for each of the Loans subject to such Continuation
ends on ________________, 201_.




Exh F -1

--------------------------------------------------------------------------------






5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

Interest Period1
 
One month
[check one box only]
Two months
 
Three months
 
Six months
 



The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default has or shall have
occurred and be continuing.
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8 of the Credit Agreement.








[Signatures on Following Page]


















1 If more than one Interest Period is desired, indicate the principal amount of
the Loan requested for each Interest Period.



Exh F -2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Continuation as of the date first written above.
WELLS OPERATING PARTNERSHIP II, L.P.,
a Delaware limited partnership
By:
Wells Real Estate Investment Trust II, Inc.,

its sole General Partner
By:    
Name:
Title:





Exh F -3

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF NOTICE OF CONVERSION
____________, 201_


JPMorgan Chase Bank, N.A.,
as Agent
1111 Fannin, 10th Floor
Houston, TX 77002
Attention: Loan and Agency Services Group


JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Susan Hui
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of February 3,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Wells Operating Partnership II, L.P.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:
1.
The proposed date of such Conversion is ______________, 201_.

2.
The Loans to be Converted pursuant hereto are currently:

[Check one box only]        Base Rate Loans
LIBOR Rate Loans
3.
The aggregate principal amount of Loans subject to the requested Conversion is
$_____________________ and was originally borrowed by the Borrower on ______ __,
201_.

4.
The portion of such principal amount subject to such Conversion is
$___________________.

5.
The amount of such Loan to be so Converted is to be converted into Loans of the
following Type:

[Check one box only]

Exh G -1

--------------------------------------------------------------------------------






¬
Base Rate Loans

¬
LIBOR Rate Loans, each with an initial Interest Period for a duration of:



Interest Period1
 
One month
 
Two months
[Check one box only]
Three months
 
Six months
 



The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto no Default or Event of Default has or shall have occurred and be
continuing.
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9 of the Credit Agreement.






[Signatures on Following Page]


















1 If more than one Interest Period is desired, indicate the principal amount of
the Loans requested for each Interest Period.

Exh G -2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Conversion as of the date first written above.
WELLS OPERATING PARTNERSHIP II, L.P.,
a Delaware limited partnership
By:
Wells Real Estate Investment Trust II, Inc.,

its sole General Partner
By:    
Name:
Title:





Exh G -3

--------------------------------------------------------------------------------






EXHIBIT H


[RESERVED]

Exh H -1

--------------------------------------------------------------------------------






EXHIBIT I


[RESERVED]

Exh I -1

--------------------------------------------------------------------------------




EXHIBIT J
FORM OF NOTE
$____________________    February 3, 2012
FOR VALUE RECEIVED, the undersigned, WELLS OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of _________________________________ (the “Lender”), in care of Agent to
Agent's address at 383 Madison Avenue, New York, NY 10179, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of ________________ AND ____/100 DOLLARS ($____________) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loan
made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
The date, amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loans
made by the Lender.
This Note is one of the Notes referred to in the Term Loan Agreement dated as of
February 3, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), JPMorgan Chase Bank, N.A., as Agent (“Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
To the fullest extent permitted by law, Each of the parties hereto hereby
unconditionally and irrevocably waives any claim to assert that the law of any
other jurisdiction governs this Note. This Note shall be governed by and
construed in accordance with the laws of the State of New York pursuant to
section 5-1401 of the New York General Obligations Law.

Exh J -1

--------------------------------------------------------------------------------






The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Note.
IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.
WELLS OPERATING PARTNERSHIP II, L.P.,
a Delaware limited partnership
By:
Wells Real Estate Investment Trust II, Inc.,

its sole General Partner
By:    
Name:
Title:
[SEAL]

Exh J -2

--------------------------------------------------------------------------------




SCHEDULE OF THE LOAN
This Note evidences the Loan made under the within-described Credit Agreement to
the Borrower, on the date and in the principal amount set forth below, subject
to the payments and prepayments of principal set forth below:
Date of
Loan
Principal
Amount of Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exh J -3

--------------------------------------------------------------------------------








EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE
________ ______, 201_
JPMorgan Chase Bank, N.A.,
as Agent
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Susan Hui
Each of the Lenders Party to the Credit Agreement referred to below
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of February 3,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Wells Operating Partnership II,
L.P., a Delaware limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), JPMorgan Chase Bank, N.A., as Agent (the “Agent”) and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
(1)    The undersigned is the chief financial officer of the REIT Guarantor.
(2)    The undersigned is responsible for and has made or caused to be made
under his/her supervision a detailed review of the applicable activities of the
Obligors and their Subsidiaries in connection with the preparation of this
Certificate.
(3)    The undersigned has examined the books and records of the Borrower and
has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
(4)    No Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrower and/or the REIT
Guarantor with respect to such event, condition or failure].
(5)    Attached hereto as Schedule 1 are detailed calculations establishing
whether or not the Borrower was in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14 of the Credit Agreement.
(6)    The undersigned has delivered the Unencumbered Asset Certificate set
forth in Section 8.3 of the Credit Agreement.

Exh K -1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.
WELLS OPERATING PARTNERSHIP II, L.P.,
a Delaware limited partnership
By:
Wells Real Estate Investment Trust II, Inc.,

its sole General Partner
By:    
Name:
Title:


[Calculations to be Attached]







Exh K -2